



Exhibit 10.1
EXECUTION VERSION




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 18, 2020
AMONG
POST HOLDINGS, INC.,
AS BORROWER,
VARIOUS LENDERS,
AND
BARCLAYS BANK PLC,
AS ADMINISTRATIVE AGENT
_______________________________________________________
BARCLAYS BANK PLC,
BOFA SECURITIES, INC.,
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE LOAN FUNDING LLC,
JPMORGAN CHASE BANK, N.A.
AND
WELLS FARGO SECURITIES, LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,


BOFA SECURITIES, INC.,
CITIGROUP GLOBAL MARKETS INC.
AND
WELLS FARGO SECURITIES, LLC
AS SYNDICATION AGENTS


AND


CREDIT SUISSE LOAN FUNDING LLC
AND
JPMORGAN CHASE BANK, N.A.
AS DOCUMENTATION AGENTS


________________________________________________________
SENIOR SECURED CREDIT FACILITIES
________________________________________________________




--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
 
 
Article 1. Definitions and Accounting Terms
2
 
 
Section 1.01
Defined Terms
2
Section 1.02
Other Interpretive Provisions
59
Section 1.03
Accounting Terms
59
Section 1.04
Rounding
60
Section 1.05
Times of Day
60
Section 1.06
Letter of Credit Amounts
60
Section 1.07
Currency Equivalents Generally; Change of Currency
60
Section 1.08
Timing of Payment and Performance
61
Section 1.09
Certain Calculations
61
Section 1.10
Rates
64
Section 1.11
Divisions
64
 
 
Article 2. The Commitments and Credit Extensions
64
 
 
Section 2.01
The Revolving Credit Borrowings
64
Section 2.02
Borrowings, Conversions and Continuations of Loans
65
Section 2.03
Letters of Credit
66
Section 2.04
Swing Line Loans
76
Section 2.05
Prepayments
79
Section 2.06
Termination or Reduction of Commitments
82
Section 2.07
Repayment of Loans
83
Section 2.08
Interest
83
Section 2.09
Fees
84
Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
85
Section 2.11
Evidence of Debt
85
Section 2.12
Payments Generally; Administrative Agent’s Clawback
86
Section 2.13
Sharing of Payments by Lenders
88
Section 2.14
Incremental Facilities
89
Section 2.15
Cash Collateral
92
Section 2.16
Defaulting Lenders
93
Section 2.17
Refinancing Facilities
96
 
 
Article 3. Taxes, Yield Protection and Illegality
97
 
 
Section 3.01
Taxes
97
Section 3.02
Illegality
102
Section 3.03
Inability to Determine Rates
103
Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans and CDOR Rate Loans
103





i

--------------------------------------------------------------------------------






Section 3.05
Compensation for Losses
105
Section 3.06
Mitigation Obligations; Replacement of Lenders
106
Section 3.07
Survival
107
Section 3.08
Effect of Benchmark Transition Event
107
 
 
Article 4. Conditions Precedent
108
 
 
Section 4.01
Conditions Precedent to the Closing Date
108
Section 4.02
Conditions to All Credit Extensions after the Closing Date
110
 
 
Article 5. Representations and Warranties
110
 
 
Section 5.01
Existence, Qualification and Power
111
Section 5.02
Authorization; No Contravention
111
Section 5.03
Governmental Authorization; Other Consents
111
Section 5.04
Binding Effect
111
Section 5.05
Financial Statements; No Material Adverse Effect
111
Section 5.06
Litigation
112
Section 5.07
Ownership of Property
112
Section 5.08
Environmental
112
Section 5.09
Insurance
113
Section 5.10
Taxes
114
Section 5.11
ERISA Compliance; Labor Matters
114
Section 5.12
Subsidiaries; Equity Interests
115
Section 5.13
Margin Regulations; Investment Company Act
115
Section 5.14
Disclosure
115
Section 5.15
Compliance with Laws
116
Section 5.16
Intellectual Property; Licenses, Etc.
116
Section 5.17
Solvency
116
Section 5.18
Collateral Documents
116
Section 5.19
Anti-Terrorism; Anti-Money Laundering; Etc.
116
Section 5.20
Foreign Corrupt Practices Act
117
Section 5.21
Affected Financial Institution
117
 
 
Article 6. Affirmative Covenants
117
 
 
Section 6.01
Financial Statements
117
Section 6.02
Certificates; Other Information
118
Section 6.03
Notices
120
Section 6.04
Preservation of Existence, Etc.
120
Section 6.05
Maintenance of Properties
121
Section 6.06
Maintenance of Insurance
121
Section 6.07
Compliance with Laws
121
Section 6.08
Books and Records
121
Section 6.09
Inspection Rights
121
Section 6.10
Use of Proceeds
122
Section 6.11
Covenant to Guarantee Obligations and Give Security
122



ii

--------------------------------------------------------------------------------






Section 6.12
Compliance with Environmental Laws
123
Section 6.13
Environmental Disclosure
123
Section 6.14
Lender Calls
124
Section 6.15
Further Assurances
125
Section 6.16
Ratings
125
Section 6.17
Designation of Restricted and Unrestricted Subsidiaries.
125
 
 
Article 7. Negative Covenants
127
 
 
Section 7.01
Liens
127
Section 7.02
Investments
131
Section 7.03
Indebtedness
135
Section 7.04
Fundamental Changes
140
Section 7.05
Dispositions
141
Section 7.06
Restricted Payments
144
Section 7.07
Change in Nature of Business
147
Section 7.08
Transactions with Affiliates
147
Section 7.09
Restrictive Agreements
148
Section 7.10
Use of Proceeds
150
Section 7.11
Secured Net Leverage Ratio
150
Section 7.12
Amendments of Organization Documents
150
Section 7.13
Fiscal Year
150
Section 7.14
Prepayments of Indebtedness
150
Section 7.15
Sale-Leaseback Transactions
151
Section 7.16
Amendments of Indebtedness
151
Section 7.17
Negative Pledge on Negative-Pledge Real Property
151
 
 
Article 8. Events of Default and Remedies
152
 
 
Section 8.01
Events of Default
152
Section 8.02
Remedies Upon Event of Default
154
Section 8.03
Application of Funds
155
 
 
Article 9. Agency
155
 
 
Section 9.01
Appointment and Authority
155
Section 9.02
Rights as a Lender
156
Section 9.03
Exculpatory Provisions
156
Section 9.04
Reliance
157
Section 9.05
Delegation of Duties
157
Section 9.06
Resignation of Administrative Agent
158
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
159
Section 9.08
No Other Duties, Etc.
159
Section 9.09
Administrative Agent May File Proofs of Claim
159
Section 9.10
Collateral and Guaranty Matters
160
Section 9.11
Additional Secured Parties
162
Section 9.12
Certain ERISA Matters
162





iii

--------------------------------------------------------------------------------






Article 10. Miscellaneous
163
 
 
Section 10.01
Amendments, Etc.
163
Section 10.02
Notices; Effectiveness; Electronic Communication
166
Section 10.03
No Waiver; Cumulative Remedies; Enforcement
168
Section 10.04
Expenses; Indemnity; Damage Waiver
168
Section 10.05
Payments Set Aside
170
Section 10.06
Successors and Assigns
171
Section 10.07
Treatment of Certain Information; Confidentiality
179
Section 10.08
Right of Setoff
180
Section 10.09
Interest Rate Limitation
181
Section 10.10
Counterparts; Integration; Effectiveness
181
Section 10.11
Survival of Representations and Warranties
181
Section 10.12
Severability
182
Section 10.13
Replacement of Lenders
182
Section 10.14
Governing Law; Jurisdiction; Etc.
183
Section 10.15
Waiver of Jury Trial
184
Section 10.16
California Judicial Reference
184
Section 10.17
No Advisory or Fiduciary Responsibility
184
Section 10.18
Electronic Execution of Assignments and Certain Other Documents
185
Section 10.19
USA PATRIOT Act
185
Section 10.20
Judgment Currency
186
Section 10.21
Pari Passu Intercreditor Agreement
186
Section 10.22
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
186
Section 10.23
Acknowledgement Regarding Any Supported QFCs
187
Section 10.24
Restatement of the Original Credit Agreement
188









iv

--------------------------------------------------------------------------------




SCHEDULES
1.01A
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
4.01(a)(ii)
Closing Date Collateral Documents
4.01(a)(iv)
Local Legal Counsel Opinions
5.12
Subsidiaries; Other Equity Investments (including Parts (a), (b) and (c))
7.01
Existing Liens
7.02
Existing Investments
7.03
Existing Indebtedness
7.08
Transactions with Affiliates
10.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS
 
Form of
 
 
A-1
Committed Loan Notice
A-2
Conversion/Continuation Notice
A-3
Prepayment Notice
A-4
Swing Line Loan Prepayment Notice
B
Swing Line Loan Notice
C-1
Revolving Credit Note
C-2
Incremental Term Loan Note
D
Compliance Certificate
E-1
Assignment and Assumption
E-2
Administrative Questionnaire
F
Joinder Agreement
G
Amended and Restated Guarantee and Collateral Agreement
H-1 through H-4
U.S. Tax Compliance Certificates
I
Form of Pari Passu Intercreditor Agreement
J
Form of Junior Lien Intercreditor Agreement
K
Solvency Certificate







v

--------------------------------------------------------------------------------








SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time after the
date hereof, this “Agreement”) is entered into as of March 18, 2020, among POST
HOLDINGS, INC., a Missouri corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BARCLAYS BANK PLC, as Administrative Agent and the Swing Line Lender, and each
L/C Issuer (as defined below).
WITNESSETH
Whereas, the Borrower entered into that certain Amended and Restated Credit
Agreement, dated as of March 28, 2017 (as modified by Joinder Agreement No. 1,
dated May 24, 2017 and Joinder Agreement No. 2, dated June 29, 2017, and as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
April 28, 2017, the Second Amendment to Amended and Restated Credit Agreement,
dated March 8, 2018 and the Third Amendment to Amended and Restated Credit
Agreement, dated August 17, 2018, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Original Credit Agreement”), among the Borrower, each lender from
time to time party thereto and Barclays Bank PLC as administrative agent
thereunder;
Whereas, pursuant to the Original Credit Agreement, the Revolving Credit Lenders
(as defined in the Original Credit Agreement) extended credit to the Borrower in
the form of and pursuant to Revolving Credit Commitments (as defined in the
Original Credit Agreement) in an aggregate amount at any time outstanding not in
excess of $800,000,000;
Whereas, the Borrower has requested that the Revolving Credit Lenders, and the
Revolving Credit Lenders have agreed to, amend and restate the Original Credit
Agreement in its entirety to read as set forth in this Agreement to provide a
revolving credit facility in an aggregate amount of $750,000,000 and make the
other modifications evidenced hereby, and the Revolving Credit Lenders have
indicated their willingness to lend and each L/C Issuer has indicated its
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein; and
Whereas, the Borrower and the Lenders party hereto have agreed to amend and
restate the Original Credit Agreement in its entirety to read as set forth in
this Agreement; and it has been agreed by such parties that the Loans and any
other Obligations under (and each as defined therein) the Original Credit
Agreement shall be governed by and deemed to be outstanding under this Agreement
with the intent that this Agreement shall supersede the terms of the Original
Credit Agreement which shall hereafter have no further effect upon the parties
thereto (other than the indemnification, expense and other provisions of the
Original Credit Agreement that expressly survive pursuant to the terms set forth
therein) and which shall be amended and restated by this Agreement; and all
references to the “Credit Agreement” in any Loan Document (as defined in the
Original Credit Agreement) delivered in connection with the Original Credit
Agreement shall be deemed to refer to this Agreement and the provisions hereof;
provided that it is agreed and understood that this Agreement does not
constitute a novation, satisfaction, payment or reborrowing of any Obligation
under the Original Credit Agreement or any other such Loan Document except as
expressly modified by this Agreement, nor does it operate as a waiver of any
right, power or remedy of the Administrative Agent or any Lender under any Loan
Document.


1

--------------------------------------------------------------------------------







Now, therefore, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE 1.
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
“2014 Credit Agreement” means the Credit Agreement, dated as of January 29,
2014, among the Borrower, each lender from time to time party thereto and
Barclays Bank PLC (as successor administrative agent to Wells Fargo Bank, N.A.),
as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date of the Original Credit Agreement.
“2026 Senior Notes” means the Borrower’s 5.00% Senior Notes due 2026 issued
pursuant to that certain Indenture, dated as of August 3, 2016 between the
Borrower and Wells Fargo Bank, National Association, as trustee.
“2027 Senior Notes” means the Borrower’s 5.75% Senior Notes due 2027 issued
pursuant to that certain Indenture, dated as of February 14, 2017, between the
Borrower and Wells Fargo Bank, National Association, as trustee.
“2028 Senior Notes” means the Borrower’s 5.625% Senior Notes due 2028 issued
pursuant to that certain Indenture, dated as of December 1, 2017, between the
Borrower and Wells Fargo Bank, National Association, as trustee.
“2029 Senior Notes” means the Borrower’s 5.50% Senior Notes due 2029 issued
pursuant to that certain Indenture, dated as of July 3, 2019, between the
Borrower and Wells Fargo Bank, National Association, as trustee.
“2030 Senior Notes” means the Borrower’s 4.625% Senior Notes due 2030 issued
pursuant to that certain Indenture, dated as of February 26, 2020, between the
Borrower and Wells Fargo Bank, National Association, as trustee.
“Act” has the meaning specified in Section 10.19.
“Additional Refinancing Lender” has the meaning specified in Section 2.17.
“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


2

--------------------------------------------------------------------------------







“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Guarantor, or having a Lien granted in its Equity
Interests to secure the Obligations or granting a Lien on any of its assets to
secure the Obligations would, in any case, cause a Deemed Dividend Problem.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agency Fee Letter” means the Agency Fee Letter, dated May 4, 2015, between the
Borrower and the Administrative Agent.
“Agent” means the Administrative Agent, each Syndication Agent and each
Documentation Agent.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Agreement Currency” has the meaning specified in Section 10.20.
“Alternative Currency” means Canadian Dollars, Euros and Pounds Sterling.
“Annual Financial Statements” means the most recently delivered audited
financial statements required to be delivered pursuant to Section 6.01(a) of
this Agreement (or, until such time as such financial statements are so required
to be delivered, the audited financial statements for the period ended September
30, 2019, delivered pursuant to the Original Credit Agreement).
“Anti-Corruption Laws” means any laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Restricted Subsidiaries from time to
time concerning or relating to bribery or corruption of public officials,
including without limitation the U.S. Foreign Corrupt Practices Act of 1977, as
amended.
“Anti-Terrorism Laws” has the meaning specified in Section 5.19.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate principal
amount of all Commitments and, if applicable and without duplication, Loans of
such Lender under the applicable Facility or Facilities at such time; provided
that, with respect to any Revolving Credit Facility, if the commitment of each
Revolving Credit Lender to make Revolving Credit Loans under such Revolving
Credit Facility and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments in respect thereof have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of such Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender immediately prior to such termination and after giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility is set forth
opposite the name of such Revolving Credit Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable. The Applicable Percentage of any Revolving Credit
Lender is subject to adjustment as provided in Section 2.16.


3

--------------------------------------------------------------------------------







“Applicable Rate” means in respect of Original Revolving Credit Loans, (i) from
the Closing Date to the date following the Closing Date on which a Compliance
Certificate is delivered pursuant to Section 6.02(a) in respect of the first
full fiscal quarter ending after the Closing Date, 0.50% per annum for Base Rate
Loans that are Revolving Credit Loans or Swing Line Loans and 1.50% per annum
for Eurodollar Rate Loans and CDOR Rate Loans that are Revolving Credit Loans
and Letter of Credit Fees and (ii) thereafter, the applicable percentage per
annum set forth below determined by reference to the Secured Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):
Pricing
Level
Secured Net
Leverage Ratio
Eurodollar Rate/CDOR Rate Loans/Letters of Credit
Base Rate
1
> 3.00 to 1.00
2.00%
1.00%
2
< 3.00 to 1.00 and > 1.50 to 1.00
1.75%
0.75%
3
< 1.50 to 1.00
1.50%
0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Secured Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
Furthermore, and notwithstanding anything to the contrary contained in this
definition, the Applicable Rate in respect of any Incremental Term Loans, any
Refinancing Term Loans or any Other Revolving Commitments (and any Other
Revolving Loans thereunder) shall be the applicable percentages per annum set
forth in the relevant Joinder Agreement or Refinancing Amendment, as applicable.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


4

--------------------------------------------------------------------------------







For the avoidance of doubt, for periods prior to the Closing Date, the
“Applicable Rate” shall be as defined in the Original Credit Agreement, and the
foregoing rates shall be deemed effective on and after the Closing Date.
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentages
in respect of the Revolving Credit Facilities at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Barclays Bank PLC, BofA Securities, Inc., Citigroup Global
Markets Inc., Credit Suisse Loan Funding LLC, JPMorgan Chase Bank, N.A. and
Wells Fargo Securities, LLC in their capacities as joint lead arrangers and
joint bookrunners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Auction” has the meaning specified in Section 10.06(b)(vii)(A).
“Availability Period” means,` in respect of any Revolving Credit Facility, the
period from and including the Closing Date (or the date of the effectiveness of
the applicable Revolving Credit Commitments in the case of any Revolving Credit
Commitments other than the Original Revolving Credit Commitments) to the
earliest of (i) the Maturity Date in respect of such Revolving Credit Facility,
(ii) the date of termination of the Revolving Credit Commitments in respect of
such Revolving Credit Facility pursuant to Section 2.06 and (iii) the date of
termination of the commitment of each Revolving Credit Lender in respect of such
Revolving Credit Facility to make Revolving Credit Loans under such Revolving
Credit Facility and of the obligation of the L/C Issuers to make L/C Credit
Extensions in respect of such Revolving Credit Facility pursuant to Section
8.02.


5

--------------------------------------------------------------------------------







“Available Amount” means, at any time, an amount equal to, without duplication:
(a)    the sum of:
(1)
the sum of (A) $2,283,000,000 and (B) the greater of (x) $200,000,000 and (y)
20% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries based
on the Most Recent Financial Statements; plus

(2)
an amount, not less than zero, determined on a cumulative basis equal to the
Borrower Retained ECF Amount; plus

(3)
the amount of any capital contributions or other proceeds of issuances of Equity
Interests (other than Disqualified Equity Interests) received as cash and Cash
Equivalents by the Borrower, plus the fair market value, as determined in good
faith by the Borrower, of marketable securities or other property received by
the Borrower as a capital contribution or in return for issuances of Equity
Interests (other than Disqualified Equity Interests), in each case, during the
period from and including the day immediately following the Closing Date through
and including such time; plus

(4)
the aggregate principal amount of any Indebtedness or Disqualified Equity
Interests, in each case, of the Borrower and/or any Restricted Subsidiary issued
after the Closing Date (other than Indebtedness or Disqualified Equity Interests
issued to the Borrower or a Restricted Subsidiary) which has been converted into
or exchanged for Equity Interests (other than Disqualified Equity Interests) of
the Borrower, together with the fair market value of any Cash Equivalents and
the fair market value (as reasonably determined by the Borrower) of any other
property or assets received by the Borrower or such Restricted Subsidiary upon
such exchange or conversion, in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

(5)
the net proceeds received by the Borrower or any Restricted Subsidiary during
the period from and including the day immediately following the Closing Date
through and including such time in connection with the Disposition to a Person
(other than the Borrower or any Restricted Subsidiary) of any Investment made
pursuant to Section 7.02(o)(2); provided that such amount does not exceed the
amount of such Investment made pursuant to Section 7.02(o)(2); plus



6

--------------------------------------------------------------------------------







(6)
to the extent not already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the cash
proceeds received by the Borrower and/or any Restricted Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in respect of any Investment made pursuant to
Section 7.02(o)(2) (in an amount not to exceed the original amount of such
Investment made pursuant to Section 7.02(o)(2)); plus

(7)
an amount equal to the sum of (A) the amount of any Investments by the Borrower
and/or any Restricted Subsidiary pursuant to Section 7.02(o)(2) in any
Unrestricted Subsidiary (in an amount not to exceed the original amount of such
Investment made pursuant to Section 7.02(o)(2)) that has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or is liquidated, wound up or dissolved into, the Borrower or any
Restricted Subsidiary and (B) the fair market value (as reasonably determined by
the Borrower) of the property or assets of any Unrestricted Subsidiary that have
been transferred, conveyed or otherwise distributed (in an amount not to exceed
the original amount of the Investment in such Unrestricted Subsidiary made
pursuant to Section 7.02(o)(2)) to the Borrower and/or any Restricted
Subsidiary, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

(8)
the amount of Declined Proceeds; minus

(b)    an amount equal to the sum of (1) Investments made pursuant to
Section 7.02(o)(2), (2) Restricted Payments made pursuant to Section 7.06(e)(2)
and (3) payments, redemptions, purchases, defeasements or other satisfactions of
Restricted Indebtedness made pursuant to Section 7.14(d), in each case, made
after the Closing Date and prior to such time, or contemporaneously therewith.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-in Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


7

--------------------------------------------------------------------------------







“Base Rate” means, with respect to Loans denominated in U.S. Dollars, for any
day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1.00% and (c) the Eurodollar Rate that would be payable on such day for a
Eurodollar Rate Loan with a one-month Interest Period plus 1.00%.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBO Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement; provided, further, that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


8

--------------------------------------------------------------------------------







“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(i)
in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

(ii)
in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1)
a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(2)
a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or

(3)
a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
3.08 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 3.08.


9

--------------------------------------------------------------------------------







“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as such term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Retained ECF Amount” means, as at any date of determination, an amount
equal to the Borrower Retained ECF Percentage of the Consolidated Excess Cash
Flow of the Borrower for each Fiscal Year beginning with the Fiscal Year
commencing October 1, 2020 through and including the last day of the most
recently completed Fiscal Year with respect to which the Administrative Agent
has received the Compliance Certificate required to be delivered pursuant to
Section 6.02(a).
“Borrower Retained ECF Percentage” means, for any given Fiscal Year, 50%;
provided that if, as of the last day of such Fiscal Year, the Secured Net
Leverage Ratio is (x) less than or equal to 3.00:1.00 but greater than
2.25:1.00, the Borrower Retained ECF Percentage shall be 75% or (y) less than or
equal to 2.25:1.00, the Borrower Retained ECF Percentage shall be 100%.
“Borrowing” means a Revolving Credit Borrowing of a particular Class, a
Refinancing Term Loan Borrowing, a Swing Line Borrowing or an Incremental
Borrowing, as the context may require.
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, any day which is a Business Day described in clause
(a) and which is also a day for trading by and between banks in U.S. Dollar
deposits in the London interbank market and (c) with respect to all notices,
determinations, fundings and payments in connection with, and payments of
principal and interest on, CDOR Rate Loans, any day which is a Business Day
described in clause (a) and which is also a day which is not a legal holiday or
a day on which banking institutions are authorized or required by law or other
government action to close in Toronto, Ontario.


10

--------------------------------------------------------------------------------







“Canadian Dollars” or “C$” means the lawful currency of Canada.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition or maintenance of
any fixed or capital asset, in each case, that are capitalized in accordance
with GAAP.
“Capital Lease” means, with respect to any Person, any lease that is required by
GAAP to be capitalized on a balance sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or the Swing Line Lender (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the applicable L/C Issuer or the Swing Line Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the applicable L/C Issuer or the Swing Line
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America or Canada, any state or province
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 365 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and maturing no more than 365 days from
the time of the acquisition thereof, and having, at the time of acquisition
thereof, a rating of A-1 (or the then equivalent grade) or better from S&P or
P-1 (or the then equivalent grade) or better from Moody’s;


11

--------------------------------------------------------------------------------







(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and
(e)    solely with respect to Foreign Subsidiaries, investments of the types and
maturities described in clauses (a) through (d) above issued, where relevant, by
any commercial bank of recognized international standing chartered in the
country where such Foreign Subsidiary is domiciled having unimpaired capital and
surplus of at least $500,000,000.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant services
processing and debit cards), electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with any Loan Party, is a Lender, the Administrative
Agent or an Arranger or an Affiliate of a Lender, the Administrative Agent or an
Arranger, in its capacity as a party to such Cash Management Agreement, and (b)
in the case of any Cash Management Agreement entered into prior to, and existing
on, the Closing Date, any Person that is, on the Closing Date, a Lender, the
Administrative Agent or an Arranger or Affiliate of a Lender, the Administrative
Agent or an Arranger, in its capacity as a party to such Cash Management
Agreement.
“CDOR Rate” means, with respect to each Interest Period for a CDOR Rate Loan,
the rate per annum equal to the average rate applicable to Canadian Dollar
bankers’ acceptances having an identical or comparable term as the proposed CDOR
Rate Loan displayed and identified as such on the display referred to as the
“CDOR Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service as at approximately 10:00 a.m. (Toronto, Canada time) two (2) Business
Days prior to the commencement of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) with a term equivalent to
such Interest Period or if such Interest Period is not equal to a number of
months, with a term equivalent to the number of months closest to such Interest
Period; provided that if such rate is not available at such time for any reason,
the Administrative Agent may substitute such rate with a reasonably acceptable
alternative published interest rate that adequately reflects the all-in-cost of
funds to the Administrative Agent and the Lenders for funding such CDOR Rate
Loan. Notwithstanding the foregoing, at no time will the CDOR Rate be deemed to
be less than zero percent per annum.


12

--------------------------------------------------------------------------------







“CDOR Rate Loan” means a Revolving Credit Loan or Incremental Revolving Loans
(or any one or more portions thereof) that bears interest based on the CDOR
Rate.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and any rules or regulations promulgated
thereunder.
“CFC” means a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following:
(a)    the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries
taken as a whole to any “person” (as such term is used in Section 13(d)(3) of
the Exchange Act), other than a Permitted Holder;
(b)    the adoption of a plan relating to the liquidation or dissolution of the
Borrower;
(c)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above) other than a Permitted Holder becomes the Beneficial Owner, directly or
indirectly, of 50% or more of the Voting Stock of the Borrower, measured by
voting power rather than number of shares; or
(d)    a “Change of Control”, “Change in Control” or other substantively similar
term under any of the Senior Notes or any other Indebtedness of the Borrower or
any of its Restricted Subsidiaries with an aggregate principal amount in excess
of the Threshold Amount (to the extent that the occurrence of such event permits
the holders of Indebtedness thereunder to accelerate the maturity thereof or to
resell such other Indebtedness to the Borrower, or requires the Borrower to
repay, or offer to repurchase, such Indebtedness prior to the stated maturity
thereof).
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Other Revolving Commitments of a given Refinancing Se`ries,
Incremental Term Loan Commitments or Refinancing Term Commitments of a given
Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Original Revolving Credit Loans, Incremental Revolving Loans, Other Revolving
Loans of a given Refinancing Series, Incremental Term Loans or Refinancing Term
Loans of a given Refinancing Series. Loans that are not fungible for United
States federal income tax purposes shall be construed to be in different Classes
or tranches. Commitments that, if and when drawn in the form of Loans, would
yield Loans that are construed to be in different Classes or tranches pursuant
to the immediately preceding sentence shall be construed to be in different
Classes or tranches of Commitments corresponding to such Loans. There shall be
no more than an aggregate of two Classes of revolving credit facilities and two
Classes of term loan facilities under this Agreement.


13

--------------------------------------------------------------------------------







“Closing Date” means the first date all the conditions precedent referred to in
Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date is March 18, 2020.
“Code” means the Internal Revenue Code of 1986, as amended (unless otherwise
provided herein).
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property provided as collateral security under
the terms of the Collateral Documents.
“Collateral Agreement” means the amended and restated guarantee and collateral
agreement of even date herewith executed and delivered by the Loan Parties and
substantially in the form of Exhibit G.
“Collateral Documents” means, collectively, the Collateral Agreement, collateral
assignments, supplements to all of the foregoing, security agreements, pledge
agreements, control agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 4.01(a)(ii) or 6.11, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.
“Commitment” means a Revolving Credit Commitment, an Incremental Revolving
Credit Commitment, an Incremental Term Loan Commitment, a Refinancing Term
Commitment or an Other Revolving Commitment, as the context may require.
“Commitment Fee Rate” means (a) from the Closing Date to the date following the
Closing Date on which a Compliance Certificate is delivered pursuant to Section
6.02(a) in respect of the first full fiscal quarter following the Closing Date,
0.250% and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Secured Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):
Pricing
Level
Secured Net
Leverage Ratio
Commitment Fee
 Rate
1
> 3.00 to 1.00
0.375%
2
< 3.00 to 1.00
0.250%





14

--------------------------------------------------------------------------------







Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Secured Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Commitment Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
For the avoidance of doubt, for time periods prior to the Closing Date, the
“Commitment Fee Rate” shall be as defined in the Original Credit Agreement, and
the foregoing rates shall be deemed effective on and after the Closing Date.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing or
(b) an Incremental Borrowing, which shall be substantially in the form of
Exhibit A-1.
“Common Stock” means with respect to any Person, any and all shares, interests
or other participations in, and other equivalents (however designated and
whether voting or nonvoting) of such Person’s common stock whether or not
outstanding on the Closing Date, and includes, without limitation, all series
and classes of such common stock.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with: (a) the rate, or methodology for
this rate, and conventions for this rate selected or recommended by the Relevant
Governmental Body for determining compounded SOFR; or (b) if, and to the extent
that, the Administrative Agent determines that Compounded SOFR cannot be
determined in accordance with clause (a) above, then the rate, or methodology
for this rate, and conventions for this rate that the Administrative Agent
determines in its reasonable discretion are substantially consistent with any
evolving or then-prevailing market convention for determining compounded SOFR
for U.S. dollar-denominated syndicated credit facilities at such time; provided
that if the Administrative Agent decides that any such rate, methodology or
convention determined in accordance with clause (a) or clause (b) above is not
administratively feasible for the Administrative Agent as determined by the
Administrative Agent in its reasonable discretion, then Compounded SOFR will be
deemed unable to be determined for purposes of the definition of “Benchmark
Replacement”.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
cash and Cash Equivalents.


15

--------------------------------------------------------------------------------







“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, plus (i)
the following, without duplication, to the extent (other than in the case of
clauses (n) and (p)) deducted in calculating such Consolidated Net Income:
(a)    Consolidated Interest Charges, plus
(b)    the provision for federal, state, local and foreign income and franchise
taxes payable (calculated net of federal, state, local and foreign income tax
credits) and other taxes, interest and penalties included under GAAP in income
tax expense (provided that such amounts in respect of any Restricted Subsidiary
shall be included in this clause (b) only to the extent that a corresponding
amount would be permitted at the date of determination to be dividended or
distributed to the Borrower by such Restricted Subsidiary without prior approval
(that has not been obtained), pursuant to the terms of its Organization
Documents and all agreements, instruments, judgments, decrees, orders, statutes,
rules and governmental regulations applicable to such Restricted Subsidiary or
its shareholders, partners or members), plus
(c)    depreciation and amortization expenses (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior period), plus
(d)    other non-recurring expenses, write-offs, write-downs or impairment
charges which do not represent a cash item in such period (or in any future
period) (excluding any such non-cash expense to the extent that it represents an
accrual of or reserve for cash expenses in any future period or amortization of
a prepaid cash expense that was paid in a prior period and any non-cash charge,
expense or loss relating to write-offs, write-downs or reserves with respect to
accounts receivable or inventory), plus
(e)    non-cash charges or expenses related to stock-based compensation and
other non-cash charges or non-cash losses (including extraordinary, unusual or
non-recurring non-cash losses) incurred or recognized, plus
(f)    cash or non-cash charges constituting fees and expenses incurred in
connection with the Transactions, plus
(g)    unrealized and realized net losses in the fair market value of any
arrangements under Swap Contracts and losses, charges and expenses attributable
to the early extinguishment or conversion of Indebtedness, arrangements under
Swap Contracts or other derivative instruments (including deferred financing
expenses written off and premiums paid), plus


16

--------------------------------------------------------------------------------







(h)    any expenses or charges related to any issuance of Equity Interests or
debt securities, Investments (whether or not consummated), acquisitions (whether
or not consummated), Dispositions (whether or not consummated), recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including any amendment or other modification of the Obligations or
other Indebtedness, plus
(i)    one-time deal advisory, financing, legal, accounting, and consulting cash
expenses incurred by the Borrower and its Restricted Subsidiaries in connection
with any Permitted Acquisitions or other Investment in the nature of an
acquisition not constituting the consideration for any such Permitted
Acquisition or other Investment in the nature of an acquisition, plus
(j)    non-cash losses and expenses resulting from fair value accounting (as
permitted by Accounting Standard Codification Topic No. 825-10-25 – Fair Value
Option or any similar accounting standard), plus
(k)    non-cash losses on sales of Receivables that are Disposed of in
connection with a Qualified Receivables Transaction permitted hereunder, plus
(l)    extraordinary, unusual or non-recurring cash charges and losses incurred
or recognized, plus
(m)    any increase in cost of goods sold resulting from the write up of
inventory attributable to purchase accounting treatment with respect to any
acquisition, plus
(n)    the amount of any expected cost savings, operating improvements and
expense reductions, product margin synergies and other synergies (net of the
amount of actual amounts realized) reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to (A) the
Transactions and (B) after the Closing Date, permitted asset sales, mergers or
other business combinations, acquisitions, Investments, Dispositions or
divestitures, integration costs, inventory optimizations, optimizations,
facility consolidations and/or closings, operating improvements and expense
reductions, restructurings, cost saving initiatives and other similar
initiatives (in each case calculated on a pro forma basis as though such cost
savings, operating improvements and expense reductions, product margin synergies
and other synergies had been realized on the first day of such period and as if
such cost savings, operating improvements and expense reductions, product margin
synergies and other synergies were realized during the entirety of such period);
provided that, such cost savings, operating improvements and expense reductions,
product margin synergies and other synergies are reasonably expected to be
realized within eighteen (18) months of the event giving rise thereto or the
consummation of such transaction; provided, further, that with respect to clause
(B) above, the aggregate amount of cost savings, operating improvements and
expense reductions, product margin synergies and other synergies added-back
pursuant to this clause (n) in any four consecutive fiscal quarter period, taken
together with the aggregate amount of cost savings, operating expense
reductions, other operating improvements and acquisition synergies added-back in
connection with Permitted Acquisitions or other permitted Investments pursuant
to clause (C) below, shall not exceed 25.00% of Consolidated EBITDA for such
period prior to giving effect to this clause (n), plus


17

--------------------------------------------------------------------------------







(o)    costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings initiatives or operating
expense reductions, product margin synergies and other synergies and similar
initiatives, integration, transition, reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses,
facilities opening and pre-opening, business optimization and other
restructuring costs, charges, accruals, reserves and expenses including
inventory optimization programs, software development costs and costs related to
the closure or consolidation of facilities, branches or distribution centers,
and plants, the closure, consolidation or transfer of production lines between
facilities and curtailments, costs related to entry into new markets, consulting
and other professional fees, signing costs and bonuses, retention or completion
bonuses, executive recruiting costs, relocation expenses, severance payments,
modifications to, or losses on settlement of, pension and post-retirement
employee benefit plans, new systems design and implementation costs, and project
startup costs, plus
(p)    to the extent not otherwise included above, proceeds of business
interruption insurance in an amount representing the earnings for the applicable
period that such proceeds are intended to replace (whether or not received so
long as such Person in good faith expects to receive the same within the next
four fiscal quarters (it being understood that to the extent not actually
received within such fiscal quarters, such proceeds shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters)), plus
(q)    the amount of any earn-out and contingent consideration obligations
incurred or accrued in connection with any Permitted Acquisition or other
Investment in the nature of an acquisition and paid or accrued during such
applicable period;
and (ii) minus, without duplication,
(x)     unrealized and realized net gains included in Consolidated EBITDA for
such Measurement Period in respect of hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC 830 or any similar accounting standard,
(y)    non-cash gains included in Consolidated Net Income for such Measurement
Period (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or a reserve for a potential cash gain in any prior
period), and
(z)    the amount added back in Consolidated EBITDA pursuant to clause (p)
above, to the extent such business interruption proceeds were not received
within the time period anticipated or required by such clause.
If there has occurred a Permitted Acquisition or other Investment in the nature
of an acquisition permitted by this Agreement during the applicable Measurement
Period, or for purposes of calculating the pro forma Total Net Leverage Ratio or
Secured Net Leverage Ratio after the applicable Measurement Period but on or
prior to the Ratio Calculation Date in accordance with Section 1.09(b),
Consolidated EBITDA shall be calculated on a Pro Forma Basis.


18

--------------------------------------------------------------------------------







Calculating Consolidated EBITDA on a “Pro Forma Basis” shall mean giving effect
to any such Permitted Acquisition or other Investment in the nature of an
acquisition, and any Indebtedness incurred or assumed in connection therewith,
as follows:
(A)
any Indebtedness incurred or assumed in connection with such Permitted
Acquisition or other permitted Investment in the nature of an acquisition was
incurred or assumed on the first day of the applicable Measurement Period and
remained outstanding,

(B)
the rate on such Indebtedness shall be calculated as if the rate in effect on
the date of such Permitted Acquisition or other permitted Investment in the
nature of an acquisition had been the applicable rate for the entire period
(taking into account any interest rate Swap Contracts applicable to such
Indebtedness), and

(C)
all income, depreciation, amortization, taxes, and expense associated with the
assets or entity acquired in connection with such Permitted Acquisition or other
permitted Investment in the nature of an acquisition for the applicable period
shall be calculated on a pro forma basis after giving effect to cost savings,
operating expense reductions, other operating improvements and acquisition
synergies that are reasonably identifiable and projected by the Borrower in good
faith to be realized within eighteen (18) months after such Permitted
Acquisition or other such permitted Investment in the nature of an acquisition
(calculated on a pro forma basis as though such items had been realized on the
first day of such period) as a result of actions taken by the Borrower or any
Restricted Subsidiary in connection with such Permitted Acquisition or other
permitted Investment and net of (x) the amount of actual benefits realized
during such period from such actions that are otherwise included in the
calculation of Consolidated EBITDA in each case from and after the first day of
such Measurement Period and (y) the amount of all income, depreciation,
amortization, taxes and expenses associated with any assets or entity acquired
in connection with such Permitted Acquisition or other such permitted Investment
that the Borrower reasonably anticipates will be divested pursuant to
Section 7.05(k) or otherwise;

provided that:
(i) the aggregate amount of cost savings, operating expense reductions, other
operating improvements and acquisition synergies added-back in connection with
Permitted Acquisitions or other permitted Investments pursuant to this clause
(C) in any four consecutive fiscal quarter period, taken together with the
aggregate amount of cost savings, operating improvements and expense reductions,
product margin synergies and other synergies added-back pursuant to clause (n)
above, shall not exceed 25.00% of Consolidated EBITDA for such period prior to
giving effect to this clause (C); and


19

--------------------------------------------------------------------------------







(ii) at the time any such calculation pursuant to this clause (C) is made, the
Borrower shall deliver to the Administrative Agent a certificate signed by a
Responsible Officer (which may be the Compliance Certificate) setting forth
reasonably detailed calculations in respect of the matters referred to in this
clause (C), as well as the relevant factual support in respect thereof.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus, (ii) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non‑cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non‑cash charge to the extent that it represents an accrual or reserve
for a potential cash charge in any future period or amortization of a prepaid
cash charge that was paid in a prior period), plus (iii) the Consolidated
Working Capital Adjustment, minus (b) the sum, without duplication, of (i) the
amounts for such period paid in cash by the Borrower and its Restricted
Subsidiaries from operating cash flow (and not already reducing Consolidated Net
Income) of (1) scheduled repayments (but not optional or mandatory prepayments)
of Indebtedness for borrowed money of the Borrower and its Restricted
Subsidiaries (excluding scheduled repayments of Revolving Credit Loans or Swing
Line Loans (or other loans which by their terms may be re-borrowed if prepaid)
except to the extent the Revolving Credit Commitments (or commitments in respect
of such other revolving loans) are permanently reduced in connection with such
repayments) and scheduled repayments of obligations of the Borrower and its
Restricted Subsidiaries under Capital Leases (excluding any interest expense
portion thereof), (2) Capital Expenditures, (3) payments of the type described
in clause (f) of the definition of Consolidated EBITDA, and (4) consideration in
respect of Investments made pursuant to Section 7.02 (other than Section
7.02(a), (c), (g) or (p)) (and financed with internally generated cash (and not
from the proceeds of Indebtedness)) plus (ii) other non‑cash gains increasing
Consolidated Net Income for such period (excluding any such non‑cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
gain in any prior period).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum,
without duplication, of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including the Obligations
hereunder and any Indebtedness owing or paid to non-Affiliated third parties in
respect of Receivables Program Obligations) and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct non-contingent obligations arising
in connection with letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations to pay the deferred purchase price of property or services
(other than (i) trade accounts payable in the ordinary course of business and
(ii) contingent earn-outs, hold-backs and other deferred payment of
consideration in Permitted Acquisitions), (e) Attributable Indebtedness in
respect of Capital Leases, (f) all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Restricted Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Restricted Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Restricted Subsidiary.


20

--------------------------------------------------------------------------------







“Consolidated Interest Charges” means, for any Measurement Period, consolidated
interest expense (net of interest income) for such period whether paid or
accrued (but without duplication if accrued and paid in the same period and, for
purposes of clause (a) of the definition of Consolidated EBITDA, not including
any such amount paid if previously accrued and added back in the prior period)
and whether or not capitalized (including, without limitation, and without
duplication, amortization of original issue discount, non-cash interest
payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Leases, imputed
interest with respect to Attributable Indebtedness, commissions, discounts and
other fees and charges incurred in respect of letters of credit or bankers’
acceptances, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Receivables Transaction owing or paid to
non-Affiliated third parties, dividend and distribution payments made in cash on
any Disqualified Equity Interests, and net payments, if any, pursuant to
interest rate Swap Contracts, but excluding amortization of debt issuance
costs), in each case, of or by the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for such Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period taken as a single
accounting period determined in conformity with GAAP; provided that Consolidated
Net Income shall exclude, without duplication, (a) extraordinary gains and
extraordinary non-cash losses for such Measurement Period, (b) the net income of
any Restricted Subsidiary that is not a Loan Party (other than a Receivables
Subsidiary) during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Restricted
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Restricted Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income, (c) any income (or loss) for
such Measurement Period of any Person if such Person is not a Restricted
Subsidiary or is a Receivables Subsidiary, except that (x) the Borrower’s equity
in the net income of any such Person for such Measurement Period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution (and in the case of a
dividend or other distribution to a Restricted Subsidiary, such Restricted
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso) and (y) any such loss for
such Measurement Period shall be included to the extent funded with cash
contributed by the Borrower or a Restricted Subsidiary, (d) any cancellation of
debt income arising from a repurchase of Term Loans by the Borrower pursuant to
Section 10.06(b)(vii) or any other early extinguishment of Indebtedness, hedging
agreements or other similar instruments, (e) any (i) write-off or amortization
made in such period of deferred financing costs and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness, or (ii) good will or other asset impairment charges, write-offs or
write-downs, and (f) the effects of purchase accounting adjustments (including
the effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries) in component amounts required or permitted by GAAP resulting from
the application of purchase accounting in relation to any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes.


21

--------------------------------------------------------------------------------







“Consolidated Senior Secured Debt” means, as of any date of determination,
without duplication, the aggregate principal amount of Consolidated Funded
Indebtedness outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary (including, for the
avoidance of doubt, purchase money Indebtedness and Attributable Indebtedness in
respect of Capital Leases).
“Consolidated Total Assets” means, on any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries, determined in accordance
with GAAP as shown on the most recent consolidated balance sheet of the Borrower
delivered pursuant to Section 6.01(a) or (b) on or prior to such date or, for
the period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the financial statements for the fiscal quarter ended
December 31, 2019, in each case after giving pro forma effect to acquisitions or
dispositions of Persons, divisions or lines of business that had occurred on or
after such balance sheet date and on or prior to such date of determination.
“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets of the Borrower and its Restricted Subsidiaries less
Consolidated Current Liabilities of the Borrower and its Restricted
Subsidiaries.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital of the
Person acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) the Consolidated Working Capital of the Person
acquired at the end of such period (in each case, substituting the Person
acquired for the Borrower and its Restricted Subsidiaries in the calculation of
such acquired Consolidated Working Capital).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


22

--------------------------------------------------------------------------------







“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans of
a particular Class from one Type to the other or (b) a continuation of
Eurodollar Rate Loans or CDOR Rate Loans pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A-2 or any other form approved by
the Administrative Agent.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period for a Eurodollar Rate Loan.
“Covenant Transaction” has the meaning specified in Section 1.09(d).
“Credit Agreement Refinancing Indebtedness” means Indebtedness incurred solely
by the Borrower in the form of one or more series or classes of Loans or
Commitments under this Agreement, in each case, issued, incurred or otherwise
obtained (including by means of the amendment, extension, refinancing, or
renewal of existing Indebtedness) in exchange for, or to refinance, in whole or
part, existing Term Loans (and/or Term Commitments) and Revolving Credit Loans
(and/or Revolving Credit Commitments), or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis with the Liens
securing the other Obligations hereunder and is not secured by any property or
assets other than the Collateral, (ii) such Indebtedness is not guaranteed by
any Person other than the Guarantors, (iii) such Indebtedness is incurred solely
to refinance, in whole or part, Refinanced Debt, and the proceeds thereof shall
be substantially contemporaneously applied to prepay such Refinanced Debt,
interest and any premium (if any) thereon, and fees and expenses incurred in
connection with such Indebtedness, and any Term Commitments and/or Revolving
Credit Commitments so refinanced shall be concurrently terminated, (iv) such
Indebtedness (including, if such Indebtedness includes any Revolving Credit
Commitments, the unused amount of such Revolving Credit Commitments) is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt (and, in the case of Refinanced Debt consisting,
in whole or in part, of unused Revolving Credit Commitments, the applicable
amount thereof), plus accrued and unpaid interest, any premium, and fees and
expenses reasonably incurred in connection therewith, (v) such Indebtedness has
a maturity no earlier, and a Weighted Average Life to Maturity no shorter, than
the Refinanced Debt, (vi) the terms and conditions of such Indebtedness (except
as otherwise provided above and with respect to pricing, premiums, fees, rate
floors and optional prepayment or redemption terms) are substantially identical
to the terms and conditions applicable to the Refinanced Debt, unless (x) such
terms apply only after the Latest Maturity Date at the time such Indebtedness is
established or (y) this Agreement is amended so that such terms are also
applicable for the benefit of the Lenders under any then-existing Facilities and
(vii) such Refinanced Debt shall be repaid, all accrued interest, fees, premiums
(if any) and penalties in connection therewith shall be paid, and all
commitments in respect thereof shall be terminated, on the date such
Indebtedness is incurred.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


23

--------------------------------------------------------------------------------







“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning assigned to such term in Section
2.05(b)(vi).
“Deemed Dividend Problem” means, with respect to any CFC, such CFC’s current and
accumulated and undistributed earnings and profits (other than earnings and
profits described in Sections 959(c)(1) and 959(c)(2) of the Code) being deemed
to be repatriated to the Borrower or the applicable Domestic Subsidiary of the
Borrower under Section 956 of the Code and the United States Treasury
Regulations promulgated thereunder and the effect of such deemed repatriation
causing adverse tax consequences to the Borrower or the applicable Domestic
Subsidiary of the Borrower in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
the Administrative Agent.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (x) with respect to principal,
interest or other fees attributable to a Facility, (i) in the case of Loans
denominated in an Alternative Currency, the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% and (ii) in the
case of Loans denominated in U.S. Dollars, the Base Rate plus the Applicable
Rate applicable to Base Rate Loans under such Facility plus 2% per annum and (y)
with respect to all other Obligations, (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans under the Original Revolving
Credit Facility plus (iii) 2% per annum, in each case to the fullest extent
permitted by applicable Laws, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless, with
respect to funding obligations in respect of Loans, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has provided written notice to the Borrower and the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such written notice or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent made in good faith belief that such
Lender may not honor its funding obligations, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent) or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgements or writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.


24

--------------------------------------------------------------------------------







“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 7.05(j) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower setting forth the
basis of such valuation (which amount will be reduced by the amount of cash or
Cash Equivalents received in connection with a subsequent sale or conversion of
such Designated Non-Cash Consideration to cash or Cash Equivalents).
“Designated Parent Subsidiary” has the meaning specified in Section 7.02(z).
“Designated Subsidiaries” means the Subsidiaries of the Borrower identified to
the Administrative Agent in writing prior to the Closing Date. The
Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to make the list available to Lenders on
the “Private Side Information” portion of the Platform.
“Disposition” or “Dispose” means the sale, consignment, transfer, license, lease
or other disposition (including any sale and leaseback transaction) of any
property by any Person, including (x) any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and (y) any issuance of Equity Interests
by any Restricted Subsidiary of such Person. For the avoidance of doubt, any
issuance of Equity Interests by the Borrower shall not be a Disposition.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, (c)
provide for the mandatory scheduled payment of distributions or dividends in
cash or (d) are or become convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case prior to the date that is 91 days after the Latest Maturity Date in
effect at the time of issuance of such Equity Interests; provided, however, that
only the portion of Equity Interests which so mature or are mandatorily
redeemable, are redeemable at the option of the holder thereof, provide for the
mandatory scheduled prepayment of distributions or dividends, or which are or
become convertible as described above after the Latest Maturity Date shall be
deemed to be Disqualified Equity Interests; and provided further, however, that
if such Equity Interests are issued pursuant to a plan for the benefit of the
employees of the Borrower or its Restricted Subsidiaries, such Equity Interests
shall not constitute Disqualified Equity Interests solely because they may be
required to be repurchased by the Borrower or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.


25

--------------------------------------------------------------------------------







“Disqualified Lender” means (a) any Person (or its Subsidiaries and Affiliates)
who is an operating competitor of the Borrower or its Subsidiaries and that is
separately identified by the Borrower to the Administrative Agent by name in
writing prior to the Closing Date (which list of operating competitors may be
supplemented by the Borrower after the Closing Date by means of a written notice
to the Administrative Agent; provided that such supplementation shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation in the Loans or Commitments hereunder) and (b) with
respect to each Person that is a “Disqualified Lender” pursuant to clause (a)
above, any of its Affiliates (other than any Affiliate of a Person that is
solely a “Disqualified Lender” pursuant to clause (a) above and is a bona fide
debt fund or an investment vehicle that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of its business and for
purposes hereof, a “vulture fund” or Person that purchases distressed debt in
the ordinary course of its business shall be deemed not to be a bona fide debt
fund or an investment vehicle that is primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course of its business) that is either (i) identified
to the Administrative Agent by name in writing by the Borrower from time to time
(provided that such supplementation shall not apply retroactively to disqualify
any Persons that have previously acquired an assignment or participation in the
Loans hereunder) or (ii) clearly identifiable as an Affiliate of such
Disqualified Lender solely on the basis of such Affiliate’s name.
“Disregarded Domestic Subsidiary” means any Domestic Subsidiary (a)
substantially all of the assets of which consist of the Equity Interests of one
or more CFCs or (b) that is treated as a disregarded entity for U.S. federal
income tax purposes that holds, directly or indirectly, the Equity Interests of
one or more CFCs.
“Documentation Agents” means Credit Suisse Loan Funding LLC and JPMorgan Chase
Bank, N.A., in their capacities as co-documentation agents.


26

--------------------------------------------------------------------------------







“Domestic Subsidiary” means any Restricted Subsidiary organized in the United
States or any political subdivision thereof but excluding any direct or indirect
Subsidiary of a CFC.
“Early Opt-in Election” means the occurrence of:
(A)
(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.08, are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and

(B)
(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding arrangement fees, structuring fees, administrative or agency fees,
commitment fees, underwriting fees or other fees payable to any lead arranger
(or its affiliates) (regardless of whether paid in whole or in part to any or
all Lenders) in connection with the commitment or syndication of such
Indebtedness.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(v) and (vi) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Engagement Letter” means the Engagement Letter, dated February 18, 2020, among
the Borrower and the Arrangers.


27

--------------------------------------------------------------------------------







“Environmental Claim” means any written notice, claim, demand, action,
litigation, toxic tort, proceeding, demand, request for information, complaint,
citation, summons, investigation, notice of non-compliance or violation, cause
of action, consent order, consent decree, investigation, or other proceeding by
any Governmental Authority or any other Person, arising out of, based on or
pursuant to any Environmental Law or related in any way to any actual, alleged
or threatened Environmental Liability.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or governmental restrictions relating to human health and safety,
pollution, the protection of the environment or the release of any materials
into the environment, including those related to hazardous materials, substances
or wastes and air and water emissions and discharges.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), obligation, responsibility or cost directly or
indirectly resulting from or based upon (a) any violation of, or liability
under, any Environmental Law, (b) the generation, use, handling, transportation,
storage, distribution, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment, (e) natural resource damage or (f)
any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization issued pursuant to or required under any
Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (or Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means the occurrence of any of the following (a) a Reportable
Event with respect to a Pension Plan; (b) the withdrawal of the Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
any liability with respect to such withdrawal, or a determination that a
Multiemployer Plan is or is expected to be insolvent within the meaning of Title
IV of ERISA; (d) the filing of a notice of intent to terminate, or the treatment
of a Pension Plan amendment as a termination of, any Pension Plan, under Section
4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that the adjusted
funding target attainment percentage (as defined in Section 436(j)(2) of the
Code) of any Pension Plan is both less than 80% and such Pension Plan is more
than $20,000,000 underfunded on an adjusted funding target attainment percentage
basis; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) the failure to satisfy the Pension
Funding Rules with respect to any Pension Plan, whether or not waived.


28

--------------------------------------------------------------------------------







“Escrow Subsidiary” means a wholly-owned Subsidiary (i) created by the Borrower
or any Subsidiary for the sole purpose of issuing debt securities the net
proceeds of which must be deposited into a secured escrow account of such
Subsidiary pending consummation of a Permitted Acquisition and which debt
securities must be redeemed if such Permitted Acquisition is not consummated,
(ii) engaged in no activities other than those incidental to the issuance of
such debt securities, (iii) owning no assets other than amounts that have been
deposited into such secured escrow account and (iv) which has been designated as
an Escrow Subsidiary by the Borrower’s Board of Directors as evidenced by a
filing with the Administrative Agent of (1) a board resolution of the Borrower
giving effect to such designation and (2) an officers’ certificate certifying
that such designation, and the transactions in which such Subsidiary will engage
(including the terms of the debt securities issued by such Subsidiary), comply
with the requirements of this definition; provided that if at any time (x) such
Subsidiary ceases to comply with the requirements of this definition or (y) the
debt securities become guaranteed by (or secured by assets of) any Person other
than such Subsidiary, such designated Subsidiary shall no longer constitute an
Escrow Subsidiary under this Agreement.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€” means the single currency of any member state of the European
Union that adopts or has adopted the Euro as its lawful currency in accordance
with the legislation of the European Union relating to economic and monetary
union.
“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
multiplying (I)(x) (i) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered Screen Rate for deposits (for delivery on
the first day of such period) (such page currently being in relation to a Loan
denominated in U.S. Dollars or Pounds Sterling, as currently published on
Reuters Screen LIBOR01 Page or LIBOR02 Page (or any successor thereto) and (ii)
in relation to a Loan denominated in Euros, the EURIBOR01 page) (the “LIBO
Rate”) with a term equivalent to such Interest Period in the relevant currency,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, or (y) in the event the rates referenced in
the preceding clause (x) do not appear on such page or service or if such page
or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average London Interbank Offered Rate for deposits (for
delivery on the first day of such period) with a term equivalent to such
Interest Period in such currency, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (z) in the
event the rates referenced in the preceding clauses (x) and (y) are not
available, the rate per annum equal to the offered quotation rate by first class
banks in the London interbank market to the Administrative Agent for deposits
(for delivery on the first day of the relevant period) in such currency of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent for which the Eurodollar Rate is then being
determined with maturities comparable to such period as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date; provided
that, if the rates referenced in clause (x) shall not be available at the
applicable time for the applicable Interest Period (an “Impacted Interest
Period”), then the Eurodollar Rate for such currency and Interest Period shall
be the Interpolated Rate by (II) the Statutory Reserve Rate; provided, however,
notwithstanding the foregoing, at no time will the Eurodollar Rate be deemed to
be less than zero percent per annum.


29

--------------------------------------------------------------------------------







“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Assets” has the meaning specified in the Collateral Agreement.
“Excluded Subsidiary” means (a) any Affected Foreign Subsidiary, or any direct
or indirect Subsidiary of any Affected Foreign Subsidiary, (b) any Receivables
Subsidiary, (c) any Escrow Subsidiary, (d) any Unrestricted Subsidiary, (e) any
Disregarded Domestic Subsidiary, or (f) any Restricted Subsidiary that is not a
wholly owned Subsidiary and that constitutes a bona fide joint venture with a
third party that is not an Affiliate of the Borrower, if, in the case of this
clause (f), the granting of a security interest therein (i) would be prohibited
by, cause a default under or result in a breach of, or would give another Person
(other than the Borrower or any Restricted Subsidiary) a right to terminate,
under any organizational document, shareholders, joint venture or similar
agreement applicable to such Restricted Subsidiary that is not a wholly owned
Subsidiary and that constitutes a bona fide joint venture with a third party
that is not an Affiliate of the Borrower or (ii) would require obtaining the
consent of any Person (other than the Borrower or any Restricted Subsidiary)
unless such consent has been obtained; provided that the Borrower and its
Restricted Subsidiaries shall not be required to obtain any such consents.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes (in lieu of net income Taxes), and branch profits
Taxes in each case, (i) imposed by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) that are Other Connection
Taxes, (b) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii), (c) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States federal withholding Tax that (i) is required to be imposed on amounts
payable to or for the account of such Lender pursuant to the Laws in force at
the time such Lender acquires such interest in the Loan or Commitment (or
designates a new Lending Office) or (ii) is attributable to such Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 3.01(e)(ii), except that in the case of a Lender that
designates a new Lending Office or becomes a Party to this Agreement pursuant to
an assignment, withholding Taxes shall not be Excluded Taxes to the extent that
such Taxes were not Excluded Taxes with respect to such Lender or its assignor,
as the case may be, immediately before such designation of a new Lending Office
or assignment; and (d) any U.S. federal withholding Taxes imposed under FATCA.


30

--------------------------------------------------------------------------------







“Existing Letters of Credit” means the collective reference to the existing
letters of credit identified on Schedule 1.01A, including extensions and
renewals thereof.
“Existing Obligations” has the meaning specified in Section 10.24.
“Facility” means the Revolving Credit Facility, an Incremental Facility or a
Refinancing Facility, as the context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed zero.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letters” means (a) the Agency Fee Letter and (b) the Arranger Fee Letter,
dated February 18, 2020, among the Borrower and Barclays Bank PLC.
“Fiscal Year” means the fiscal year of the Borrower and its Restricted
Subsidiaries ending on September 30 of each calendar year.


31

--------------------------------------------------------------------------------







“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.11(c).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” has the meaning specified in Section 5.11(c).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations in respect of Letters of Credit
issued by such L/C Issuer other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fully Funded” has the meaning specified in Section 5.11(c).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including the
National Association of Insurance Commissioners and any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.


32

--------------------------------------------------------------------------------







“Guarantors” means, collectively, each existing and future direct or indirect
Subsidiary of the Borrower (other than any Excluded Subsidiary or any Immaterial
Subsidiary).
“Hazardous Materials” means all explosive or radioactive substances or wastes,
contaminants, pollutants or any other hazardous or toxic substances, wastes or
materials regulated under or defined in any Environmental Law, including
petroleum, its derivatives or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, and
infectious or medical wastes.
“Hazardous Material Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted (i) hereunder, is a Lender, the Administrative Agent or an Arranger or
an Affiliate of a Lender, the Administrative Agent or an Arranger in its
capacity as a party to such Swap Contract, (ii) under the Original Credit
Agreement, was a “Lender”, the “Administrative Agent” or an “Arranger” or an
“Affiliate” of a “Lender”, the “Administrative Agent” or an “Arranger” (as each
such term was defined in the Original Credit Agreement) in its capacity as a
party to such Swap Contract or (iii) under the 2014 Credit Agreement, was a
“Lender”, the “Administrative Agent” or an “Arranger” or an “Affiliate” of a
“Lender”, the “Administrative Agent” or an “Arranger” (as each such term was
defined in the 2014 Credit Agreement) in its capacity as a party to such Swap
Contract.
“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary that,
(a) as of the last date of the most recent fiscal quarter of the Borrower for
which financial statements have been delivered, accounts for less than 5.00% of
the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries
and less than 5.00% of the total revenue of the Borrower and its Restricted
Subsidiaries on a consolidated basis, in each case, as measured as of the last
day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered and (b) does not, directly or indirectly, hold
Equity Interests in any Restricted Subsidiary that is not an Immaterial
Subsidiary as of such date; provided that if, as of the last date of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered, the aggregate amount of Consolidated Total Assets or net sales
attributable to all Restricted Subsidiaries that are Immaterial Subsidiaries
exceeds 7.50% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries or 7.50% of the total revenues of the Borrower and its
Restricted Subsidiaries on a consolidated basis, then a sufficient number of
Restricted Subsidiaries which are not Excluded Subsidiaries shall be designated
by the Borrower (or, in the event the Borrower has failed to do so within twenty
days, the Administrative Agent) to eliminate such excess, and such designated
Restricted Subsidiaries shall no longer constitute Immaterial Subsidiaries under
this Agreement.


33

--------------------------------------------------------------------------------







“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor or
administrator, in each case, acting on their behalf) or any private foundation
or fund that is controlled by any of the foregoing individuals or any
donor-advised fund of which any such individual is the donor.
“Increased Amount Date” has the meaning specified in Section 2.14(b).
“Incremental Available Amount” means
(a)(i) the greater of (x) $1,014,000,000 and (y) 100.00% of the Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries based on the Most Recent
Financial Statements less (ii) the aggregate principal amount of Indebtedness
incurred pursuant to Section 2.14(a) and Section 7.03(s) in reliance of this
clause (a), plus
(b)(i) the amount of any voluntary prepayments or debt buybacks of Term Loans,
loans under any Incremental Equivalent Debt and/or loans under other
Indebtedness, in each case, secured on a pari passu basis with the Liens
securing the Obligations hereunder (which, in the case of any such Indebtedness
that constitutes revolving Indebtedness, is accompanied by a permanent reduction
in the relevant commitment), (ii) voluntary prepayments of Revolving Credit
Loans to the extent accompanied by a permanent reduction in the relevant
commitment, and (iii) the amount paid in cash in respect of any reduction in the
outstanding principal amount of any Term Loan resulting from any assignment of
such Term Loan to the Borrower pursuant to Section 10.06(b)(vii) and/or the
application of “yank-a-bank” provisions pursuant to Section 10.13, in each case,
made prior to the Increased Amount Date (in the case of each of clauses (b)(i),
(ii) and (iii), other than prepayments, repayments or commitment reductions
financed with the proceeds of long-term indebtedness (other than revolving
indebtedness (except where revolving indebtedness is used to replace revolving
indebtedness))) less (iv) the aggregate principal amount of Indebtedness
incurred pursuant to Section 2.14(a) and Section 7.03(s) in reliance on this
clause (b), plus
(c) an unlimited amount so long as, after giving effect to the incurrence of
such Incremental Equivalent Debt or such Incremental Facility (assuming all
commitments under or in respect of the Revolving Credit Facility Increase,
Incremental Term Loans or Incremental Equivalent Debt are fully funded and
without netting the cash proceeds thereof), (i) in the case of any Incremental
Facility or Incremental Equivalent Debt secured by any or all of the Collateral
on a pari passu basis with the Liens securing the Obligations hereunder, the pro
forma Secured Net Leverage Ratio would not exceed 3.50:1.00, (ii) in the case of
any Incremental Facility or Incremental Equivalent Debt secured by any or all of
the Collateral on a junior basis to the Liens securing the Obligations hereunder
or secured by assets that do not constitute Collateral, the pro forma Secured
Net Leverage Ratio would not exceed 4.00:1.00 and (iii) in the case of any
Incremental Facility or Incremental Equivalent Debt that is unsecured, either
(x) the Secured Net Leverage Ratio would not exceed 3.50:1.00 or (y) the pro
forma Consolidated Interest Coverage Ratio would be greater than or equal to
2.00:1.00,


34

--------------------------------------------------------------------------------







provided, that to the extent the proceeds of any Incremental Term Loans or
Incremental Equivalent Debt are intended to be applied to finance a Limited
Condition Acquisition, pro forma compliance shall be tested in accordance with
Section 1.09(c); and
provided, further that, at the election of the Borrower, (I) the Borrower shall
be deemed to have used amounts under clause (c) (to the extent compliant
therewith) prior to utilization of amounts under clause (a) or (b), (II) Loans
may be incurred simultaneously under clauses (a), (b) and (c), and proceeds from
any such incurrence may be utilized in a single transaction, at the election of
the Borrower, by first calculating the incurrence under clause (c) above and
then calculating the incurrence under clauses (a) and (b) above and (III) any
Loans incurred in reliance on clause (a) and/or (b) may be reclassified, as the
Borrower may elect from time to time, as incurred under clause (c) to the extent
permitted thereunder at such time on a pro forma basis.
“Incremental Borrowing” means a borrowing of Incremental Revolving Loans or
Incremental Term Loans, as the context requires.
“Incremental Equivalent Debt” has the meaning specified in Section 7.03(s).
“Incremental Facility” means, at any time, as the context may require, the
aggregate amount of the Incremental Revolving Loan Lenders’ Incremental
Revolving Credit Commitments and/or the Incremental Term Loan Lenders’
Incremental Term Loan Commitments of a given Class at such time and, in each
case, but without duplication, the Credit Extensions made thereunder.
“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.14(a).
“Incremental Revolving Loan Lender” has the meaning specified in Section
2.14(b).
“Incremental Revolving Loans” has the meaning specified in Section 2.14(e).
“Incremental Term Loan Commitments” has the meaning specified in Section
2.14(a).
“Incremental Term Loan Lender” has the meaning specified in Section 2.14(b).


35

--------------------------------------------------------------------------------







“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Class shall become due and payable in full hereunder, as specified in
the applicable Joinder Agreement, including by acceleration or otherwise.
“Incremental Term Loans” has the meaning specified in Section 2.14(f).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account is due (unless being contested in good faith and by
appropriate proceedings) and (ii) earn-outs, hold-backs and other deferred
payment of consideration in Permitted Acquisitions to the extent not required to
be reflected as liabilities on the balance sheet of the Borrower and its
Restricted Subsidiaries in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Leases;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests valued, in the case of a redeemable preferred interest that is a
Disqualified Equity Interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid distributions or dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.


36

--------------------------------------------------------------------------------







“Indemnified Liabilities” has the meaning specified in Section 10.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective businesses
other than any such information that is available to the Administrative Agent,
any Lender or any L/C Issuer on a non-confidential basis prior to disclosure by
the Borrower or any Subsidiary.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan or CDOR Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided, however,
that if any Interest Period for a Eurodollar Rate Loan or CDOR Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan or Swing Line Loan, the last Business Day of each
December, March, June and September and the Maturity Date of the Facility under
which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan or CDOR Rate Loan, the
period commencing on the date such Eurodollar Rate Loan or CDOR Rate Loan is
disbursed or converted to or continued as a Eurodollar Rate Loan or CDOR Rate
Loan, as applicable, and ending on the date one, two, three or six months (or,
if approved by the relevant Lenders, 12 months or any period less than one
month) thereafter, as selected by the Borrower in its Committed Loan Notice or
Conversion/Continuation Notice, as applicable; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Interest Rate Determination Date” means, with respect to any Interest Period in
respect of Eurodollar Rate Loans, the date that is two Business Days prior to
the first day of such Interest Period.
“Interpolated Rate” means, in relation to any Eurodollar Rate Loan, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable
Eurodollar Rate for the longest period (for which the applicable Eurodollar Rate
is available for deposits in the applicable currency) that is shorter than the
Impacted Interest Period of that Eurodollar Rate Loan and (b) the applicable
Eurodollar Rate for the shortest period (for which such Eurodollar Rate is
available for deposits in the applicable currency) that exceeds the Impacted
Interest Period of that Eurodollar Rate Loan, in each case, as of 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period; provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.


37

--------------------------------------------------------------------------------







“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) the purchase or other
acquisition of assets of another Person if such assets constitute a business,
division or operating unit (other than purchases or other acquisitions of
inventory, materials, supplies and/or equipment in the ordinary course of
business), (c) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or interest in, another Person, or (d) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IP Rights” has the meaning specified in Section 5.16.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the applicable L/C Issuer and the Borrower (or any Restricted Subsidiary) or
in favor of such L/C Issuer relating to such Letter of Credit.
“Joinder Agreement” means an agreement substantially in the form of Exhibit F.
“Judgment Currency” has the meaning specified in Section 10.20.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and the other parties from time to time party thereto,
substantially in the form of Exhibit J.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.


38

--------------------------------------------------------------------------------







“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, (i) Barclays Bank PLC, (ii) Bank of America, N.A., (iii)
JPMorgan Chase Bank, N.A., (iv) Wells Fargo Bank, N.A., (v) PNC Bank, National
Association and (vi) any other Revolving Credit Lender that may become and
agrees to become an L/C Issuer pursuant to Section 2.03(l), (vii) any successor
issuer of Letters of Credit hereunder or (viii) collectively, all of the
foregoing, in each case, in their respective capacities as an issuer thereof.
Each L/C Issuer’s and its respective Affiliates’ share of the Letter of Credit
Sublimit is set forth opposite such L/C Issuer’s name on Schedule 2.01 (as such
Schedule may be amended with the consent of each affected L/C Issuer and the
Borrower from time to time) under the caption “Letter of Credit Commitments” and
no L/C Issuer shall be required to issue Letters of Credit in excess of its
applicable amount so set forth; provided that it is understood and agreed that
each L/C Issuer may, in its sole discretion, make L/C Credit Extensions in an
aggregate amount above its respective share of the Letter of Credit Sublimit.
“L/C Obligations” means, as at any date of determination, (i) the aggregate
amount available to be drawn under all outstanding Letters of Credit plus (ii)
the aggregate of all Unreimbursed Amounts, including all L/C Borrowings, in each
case, using the U.S. Dollar Equivalent of amounts denominated in an Alternative
Currency. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Incremental Term Loans, any Incremental Revolving Credit
Commitments or any Other Revolving Commitments, in each case as extended in
accordance with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LCA Election” means the Borrower’s election to treat a specified Investment
that is an acquisition or in the nature of an acquisition (including a Permitted
Acquisition) as a Limited Condition Acquisition by giving written notice of such
election to the Administrative Agent at any time prior to the closing of such
Limited Condition Acquisition.


39

--------------------------------------------------------------------------------







“LCA Test Date” has the meaning specified in Section 1.09(c).
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the applicable Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facilities.
“LIBO Rate” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Acquisition” means any Permitted Acquisition, or other
Investment in the nature of an acquisition, by the Borrower or one or more of
its Restricted Subsidiaries whose consummation is not, by the terms of the
applicable purchase, sale, joint venture, merger or any other definitive
agreement with respect to such Permitted Acquisition or other Investment,
conditioned on the availability of, or on obtaining, third party financing.
“Loan” means an extension of credit by a Lender to the Borrower hereunder in the
form of a Term Loan, Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents, the Pari Passu Intercreditor Agreement, the Fee Letters,
each agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, any Refinancing Amendment, any
Joinder Agreement and any other agreement or instrument designated as a “Loan
Document” by its terms.


40

--------------------------------------------------------------------------------







“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of the Borrower’s Common Stock that are issued and
outstanding on the date of the relevant Restricted Payment and listed on The New
York Stock Exchange (or, if the primary listing of such Common Stock is on
another exchange, on such other exchange) multiplied by (b) the arithmetic mean
of the closing price per share of such Common Stock as reported by The New York
Stock Exchange (or, if the primary listing of such Common Stock is on another
exchange, on such other exchange) for each of the 30 consecutive trading days
immediately preceding the date of such Restricted Payment.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties,
liabilities (actual or contingent) or financial condition of the Borrower and
its Restricted Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Maturity Date” means, (i) with respect to the Original Revolving Credit
Commitments and any subsequent additions thereto, March 18, 2025, (ii) with
respect to any Refinancing Term Loans or Other Revolving Commitments, the final
maturity date applicable thereto as specified in the applicable Refinancing
Amendment and (iii) with respect to any Incremental Term Loans, the final
maturity date applicable thereto as specified in the applicable Joinder
Agreement; provided, in each case, that if such date is not a Business Day, then
the applicable Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
are available (other than for purposes of calculating ratios pursuant to Section
7.11, which shall look to the most recently completed four fiscal quarters of
the Borrower).
“MNPI” has the meaning specified in Section 6.02.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Most Recent Financial Statements” means the most recently delivered financial
statements required to be delivered pursuant to Section 6.01(a) or Section
6.01(b) of this Agreement (or, until such time as such financial statements are
so required to be delivered, the financial statements for the period ended
December 31, 2019, delivered pursuant to the Original Credit Agreement).


41

--------------------------------------------------------------------------------







“Multiemployer Plan” means an employee benefit plan defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years has
made or been obligated to make contributions.
“Multiple Employer Plan” means a plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Negative-Pledge Real Property” means any fee-owned real property (a) owned by
the Borrower or any other Loan Party on the Closing Date and/or (b) acquired by
the Borrower or any other Loan Party after the Closing Date, in each case, with
a fair market value in excess of $75,000,000.
“Non-Guarantor Debt” means Indebtedness incurred, created or assumed by
Restricted Subsidiaries that are not Loan Parties.
“Non-Guarantor Debt Cap” means an amount equal to the greater of (x)
$300,000,000 and (y) 30% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries based on the Most Recent Financial Statements.
“Non-Recourse Debt” means Indebtedness:
(a)    as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), or (b) is directly or indirectly
liable as a guarantor or otherwise;
(b)    default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would not permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Obligations) of the Borrower or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and
(c)    as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries.
“Note” means a promissory note made by the Borrower (x) in favor of a Revolving
Credit Lender evidencing Revolving Credit Loans made by such Revolving Credit
Lender, substantially in the form of Exhibit C-1 or (y) in favor of an
Incremental Term Loan Lender evidencing Incremental Term Loans made by such
Incremental Term Loan Lender, substantially in the form of Exhibit C-2.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Notwithstanding the foregoing, Obligations of
any Guarantor shall in no event include any Excluded Swap Obligations (as
defined in the Collateral Agreement) of such Guarantor.


42

--------------------------------------------------------------------------------







“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Offer Loans” has the meaning specified in Section 10.06(b)(vii)(A).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereof.
“Original Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its commitment in effect as of the Closing Date to make Original
Revolving Credit Loans to the Borrower pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Original
Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. As of the Closing Date, the aggregate amount of the Original
Revolving Credit Commitments of all Revolving Credit Lenders is $750,000,000.
“Original Revolving Credit Facility” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Original Revolving Credit Commitments at such time
and the Credit Extensions made thereunder.
“Original Revolving Credit Lender” means, at any time, any Lender that has an
Original Revolving Credit Commitment at such time or that has Original Revolving
Credit Loans outstanding at such time.
“Original Revolving Credit Loan” means the Revolving Credit Loans made by the
Revolving Credit Lenders to the Borrower under the Original Revolving Credit
Commitments pursuant to Section 2.01.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from one
or more of the following: such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan,
Letter of Credit or Loan Document).


43

--------------------------------------------------------------------------------







“Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.
“Other Revolving Loans” means one or more Classes of revolving credit loans made
pursuant to Other Revolving Commitments that result from a Refinancing
Amendment.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, mortgage or mortgage recording Taxes, any other
excise or property Taxes, or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document.
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts, in each case,
using the U.S. Dollar Equivalent of obligations denominated in an Alternative
Currency.
“Parent Company” means any Person of which the Borrower is a direct or indirect
wholly-owned Subsidiary.
“Pari Passu Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent and the other parties from time to time party thereto,
substantially in the form of Exhibit I.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.


44

--------------------------------------------------------------------------------







“Pension Plan” means any employee pension benefit plan (including, but not
limited to, Multiple Employer Plans, Multiemployer Plans, defined benefit plans
or defined contribution plans) that is maintained or is contributed to, or
during the preceding five plan years has been maintained or contributed to, by
the Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the Pension Funding Rules.
“Permitted Acquisition” means any investment by the Borrower or any Restricted
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business or a separate operation (whether by the
acquisition of capital stock, assets or any combination thereof) of any other
Person if:
(a)    the acquired entity, assets or operations shall be in the Permitted
Business;
(b)    the aggregate amount of acquisitions made by the Borrower and its
Restricted Subsidiaries in Persons that do not become Loan Parties as a result
of any such acquisition and all other Permitted Acquisitions closed on or after
the Closing Date shall not exceed the greater of (i) $350,000,000 and (ii)
35.00% of the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries based on the Most Recent Financial Statements after giving effect
to all acquisitions whether closed prior to, on or after the Closing Date, but
prior to giving effect to the proposed acquisition; and
(c)    no Event of Default under Section 8.01(a), 8.01(f) or 8.01(g) shall have
occurred and be continuing.
“Permitted Business” means the growing, packaging, manufacturing, processing,
licensing, distribution and/or sale of any product that is ingestible by a
natural person or the provision of any service with respect thereto or a line of
business reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.
“Permitted Holder” means (a) William P. Stiritz, (b) any of his Immediate Family
Members or (c) any trust, corporation, partnership or other entity, the
beneficiaries, shareholders, partners, owners or Persons beneficially holding a
50.1% or more controlling interest of which consist of William P. Stiritz and/or
his Immediate Family Members.
“Permitted Liens” means those Liens permitted pursuant to Section 7.01.
“Permitted Prior Liens” has the meaning specified in Section 5.18.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder (and,
for the avoidance of doubt, if such principal amount (or accreted value, if
applicable) is exceeded, such excess amount is otherwise permitted to be
incurred hereunder), (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the remaining Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, (e) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is secured, the terms and conditions relating to
collateral of any such modified, refinanced, refunded, renewed or extended
indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions with respect to the
collateral for the Indebtedness being modified, refinanced, refunded, renewed or
extended, taken as a whole, and the Liens on any Collateral securing any such
modified, refinanced, refunded, renewed or extended Indebtedness shall have the
same (or lesser) priority relative to the Liens on the Collateral securing the
Obligations and, if secured by the Collateral, the holders of such Indebtedness
or a representative thereof shall be or become a party to a Pari Passu
Intercreditor Agreement and (if then in effect) the Junior Lien Intercreditor
Agreement (if such Indebtedness is secured


45

--------------------------------------------------------------------------------







by any or all of the Collateral on a pari passu basis (without regard to control
of remedies) with the Obligations) or to the Junior Lien Intercreditor Agreement
(if such Indebtedness is secured by any or all of the Collateral on a junior
basis (without regard to the control of remedies) with the Obligations), (f) the
terms and conditions (excluding as to collateral, subordination, interest rate
and redemption premium) of any such modified, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, shall not be materially less favorable
to the Loan Parties than the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole, (g) if such Indebtedness being modified,
refinanced, refunded, renewed or extended was unsecured, such modification,
refinancing, refunding, renewal or extension shall also be unsecured and (h)
such modification, refinancing, refunding, renewal or extension is incurred by
one or more Persons who is an obligor of the Indebtedness being modified,
refinanced, refunded, renewed or extended.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.02.
“Pounds Sterling” and “GBP” means the lawful currency of the United Kingdom.
“Prepayment Notice” means a notice of the optional prepayment of Revolving
Credit Loans or Term Loans pursuant to Section 2.05(a), which shall be
substantially in the form of Exhibit A-3.
“Prime Rate” means the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as reasonably determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as reasonably
determined by the Administrative Agent).


46

--------------------------------------------------------------------------------







“Pro Rata Obligations” means the Loans and the Letters of Credit.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary pursuant to which the Borrower or any such Restricted Subsidiary may
sell, convey or otherwise transfer to a Receivables Subsidiary (in the case of a
transfer by the Borrower or any Restricted Subsidiary) or to any Special Purpose
Vehicle (in the case of a transfer by a Receivables Subsidiary), or may grant a
security interest in, any Receivables Program Assets (whether existing on the
Closing Date or arising thereafter); provided that: (1) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of a Receivables
Subsidiary or Special Purpose Vehicle (a) is Guaranteed by the Borrower or any
Restricted Subsidiary (other than a Receivables Subsidiary), excluding
Guarantees of obligations pursuant to Standard Securitization Undertakings, (b)
is recourse to or obligates the Borrower or any Restricted Subsidiary (other
than a Receivables Subsidiary) in any way other than pursuant to Standard
Securitization Undertakings, or (c) subjects any property or asset of the
Borrower or any Restricted Subsidiary (other than a Receivables Subsidiary),
directly or indirectly, contingently or otherwise, to the satisfaction of
obligations incurred in such transactions, other than pursuant to Standard
Securitization Undertakings; (2) neither the Borrower nor any Restricted
Subsidiary (other than a Receivables Subsidiary) has any material contract,
agreement, arrangement or understanding with a Receivables Subsidiary or a
Special Purpose Vehicle other than on terms no less favorable to the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, other than fees payable in the
ordinary course of business in connection with servicing accounts receivable and
Standard Securitization Undertakings; and (3) the Borrower and its Restricted
Subsidiaries (other than a Receivables Subsidiary) do not have any obligation to
maintain or preserve the financial condition of a Receivables Subsidiary or a
Special Purpose Vehicle or cause such entity to achieve certain levels of
operating results other than Standard Securitization Undertakings.
“Quarterly Financial Statements” has the meaning specified in Section 6.01(b).
“Ratio Calculation Date” has the meaning specified in Section 1.09(b)(i).
“Receivables” means all rights of the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) to payments (whether
constituting accounts, chattel paper, instruments, general intangibles or
otherwise, and including the right to payment of any interest or finance
charges), which rights are identified in the accounting records of the Borrower
or such Restricted Subsidiary as accounts receivable.


47

--------------------------------------------------------------------------------







“Receivables Documents” means: (1) one or more receivables purchase agreements,
pooling and servicing agreements, credit agreements, agreements to acquire
undivided interests or other agreements to transfer or obtain loans or advances
against, or create a security interest in, Receivables Program Assets, in each
case as amended, modified, supplemented or restated and in effect from time to
time and entered into by the Borrower, a Restricted Subsidiary and/or a
Receivables Subsidiary, and (2) each other instrument, agreement and other
document entered into by the Borrower, a Restricted Subsidiary or a Receivables
Subsidiary relating to the transactions contemplated by the agreements referred
to in clause (1) above.
“Receivables Program Assets” means: (1) all Receivables which are described as
being transferred by the Borrower, a Restricted Subsidiary or a Receivables
Subsidiary pursuant to the Receivables Documents; (2) all Receivables Related
Assets in respect of Receivables described in clause (1); and (3) all
collections (including recoveries) and other proceeds of the assets described in
the foregoing clauses.
“Receivables Program Obligations” means Indebtedness and other obligations owing
in respect of notes, trust certificates, undivided interests, partnership
interests or other interests sold, issued and/or pledged, or otherwise incurred,
in connection with a Qualified Receivables Transaction; and related obligations
of the Borrower, a Restricted Subsidiary or a Special Purpose Vehicle
(including, without limitation, Standard Securitization Undertakings).
“Receivables Related Assets” means: (1) any rights arising under the
documentation governing or relating to Receivables (including rights in respect
of Liens securing such Receivables and other credit support in respect of such
Receivables); (2) any proceeds of such Receivables and any lockboxes or accounts
in which such proceeds are deposited; (3) spread accounts and other similar
accounts (and any amounts on deposit therein) established in connection with a
Qualified Receivables Transaction; (4) any warranty, indemnity, dilution and
other intercompany claim arising out of Receivables Documents; and (5) other
assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable.
“Receivables Repurchase Obligation” means any obligation of the Borrower or a
Restricted Subsidiary (other than a Receivables Subsidiary) in a Qualified
Receivables Transaction to repurchase receivables arising as a result of a
breach of a representation, warranty or covenant or otherwise, including as a
result of a Receivable or portion thereof becoming subject to any asserted
defense, dispute, off-set or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
Borrower or a Restricted Subsidiary (other than a Receivables Subsidiary).
“Receivables Subsidiary” means a special purpose wholly-owned Subsidiary created
by the Borrower or any Restricted Subsidiary in connection with the transactions
contemplated by a Qualified Receivables Transaction, which Subsidiary engages in
no activities other than those incidental to such Qualified Receivables
Transaction and which is designated as a Receivables Subsidiary by the
Borrower’s Board of Directors. Any such designation by the Board of Directors
shall be evidenced by filing with the Administrative Agent of a board resolution
of the Borrower giving effect to such designation and an officers’ certificate
certifying, to the best of such officers’ knowledge and belief after consulting
with counsel, that such designation, and the transactions in which the
Receivables Subsidiary will engage, comply with the requirements of the
definition of Qualified Receivables Transaction.


48

--------------------------------------------------------------------------------







“Recipient” means the Administrative Agent, any Lender or any L/C Issuer, as
applicable.
“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing Amendment” means an amendment, supplement, or joinder to this
Agreement executed by the Borrower, the Administrative Agent, each Additional
Refinancing Lender and each Lender that agrees to provide any portion of
Refinancing Term Commitments, Refinancing Term Loans, Other Revolving
Commitments or Other Revolving Loans, in each case in accordance with Section
2.17.
“Refinancing Facility” means, at any time, as the context may require, the
aggregate amount of Refinancing Term Commitments and/or Other Revolving
Commitments of a given Refinancing Series at such time and, in each case, but
without duplication, the Credit Extensions made thereunder.
“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Commitments or Other Revolving Loans that are
established pursuant to the same Refinancing Amendment (or any subsequent
Refinancing Amendment to the extent such Refinancing Amendment expressly
provides that the Refinancing Term Loans, Refinancing Term Commitments, Other
Revolving Commitments or Other Revolving Credit Loans provided for therein are
intended to be a part of any previously established Refinancing Series) and that
provide for the same Effective Yield and, in the case of Refinancing Term Loans
or Refinancing Term Commitments, amortization schedule.
“Refinancing Term Commitments” means one or more Classes of Term Commitments
that are established to fund Refinancing Term Loans hereunder pursuant to a
Refinancing Amendment.
“Refinancing Term Loan Borrowing” means a borrowing consisting of one or more
simultaneous Refinancing Term Loans of the same Type under a Refinancing
Facility and, in the case of Eurodollar Rate Loans, having the same Interest
Period made pursuant to Section 2.17.
“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


49

--------------------------------------------------------------------------------







“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping or
leaching of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
or Conversion/Continuation Notice, as applicable, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans under such Facility being deemed “held” by such Lender for purposes of
this definition) and (b) the aggregate unused Commitments under such Facility;
provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, director of corporate finance,
treasurer, assistant treasurer or controller of a Loan Party, and including
solely for purposes of Section 4.01(a), the secretary or assistant secretary of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.


50

--------------------------------------------------------------------------------







“Restricted Indebtedness” has the meaning specified in Section 7.14.
“Restricted Payment” means any dividend, other distribution or other payment
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of any Person or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
shareholders, partners or members (or the equivalent of any thereof) or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Revolving Credit Borrowing” means a borrowing consisting of one or more
simultaneous Revolving Credit Loans of the same Class and Type and, in the case
of Eurodollar Rate Loans or CDOR Rate Loans, having the same Interest Period
made pursuant to Section 2.01.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
Original Revolving Credit Commitment and shall include, as the context may
require, any Incremental Revolving Credit Commitments and Other Revolving
Commitments of such Revolving Credit Lender.
“Revolving Credit Facility” means the collective reference to the Original
Revolving Credit Facility and any additional revolving credit facilities
resulting from Incremental Revolving Credit Commitments and Other Revolving
Commitments and the Credit Extensions made thereunder, or, as the context may
require, to any of such revolving credit facilities individually.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that has Revolving Credit Loans or risk
participations in L/C Obligations or Swing Line Loans outstanding at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01 and shall
include, as the context may require, any Incremental Revolving Loans or Other
Revolving Loans.
“Revolving Facility Test Condition” means, as of the end of any fiscal quarter,
that the aggregate Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and L/C Obligations (excluding (i) L/C Obligations in respect of Letters
of Credit that have been Cash Collateralized and (ii) other L/C Obligations
described in clause (i) of the definition thereof in an amount not to exceed
$20,000,000) exceeds 30% of the Revolving Credit Commitments as of such date.


51

--------------------------------------------------------------------------------







“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union, any European Union member state, or Her
Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means a country, territory or a government of a country or
territory that is subject to Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“S&P” means S&P Global Inc., through its S&P Global Ratings division or any
successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, to be customary in the place of disbursement or payment for
the settlements of international banking transactions in the relevant
Alternative Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Screen Rate” means, (i) in relation to a Loan denominated in U.S. Dollars or
Pounds Sterling, the London Interbank Offered Rate administered by the ICE
Benchmark Association Limited (or any other Person that takes over the
administration of such rate) for the relevant currency and Interest Period and
(ii) in relation to a Loan denominated in Euros, the percentage rate per annum
determined by the Banking Federation of the European Union for the relevant
period, in each case, displayed on the appropriate page of the Reuters screen.
If the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any interest rate, currency or commodity Swap
Contract permitted under this Agreement that is entered into by and between a
Loan Party and any Hedge Bank.
“Secured Net Leverage Ratio” means, with respect to any Measurement Period, the
ratio of (i) Consolidated Senior Secured Debt (which shall be calculated net of
the Unrestricted Cash Amount) as of the last day of such Measurement Period to
(ii) Consolidated EBITDA for such Measurement Period, in each case for the
Borrower and its Restricted Subsidiaries.


52

--------------------------------------------------------------------------------







“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, with respect to any Secured Cash Management Agreement, the Cash
Management Banks, with respect to any Secured Hedge Agreement, the Hedge Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
“Senior Notes” means, collectively, if any notes are outstanding thereunder, the
2026 Senior Notes, the 2027 Senior Notes, the 2028 Senior Notes, the 2029 Senior
Notes, and the 2030 Senior Notes.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’, partners’ or members’ equity of the Borrower and its Restricted
Subsidiaries as of that date determined in accordance with GAAP.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by the Borrower and/or any of its Restricted Subsidiaries to
implement a Qualified Receivables Transaction.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which any foreign exchange computation is to be made in the case of any
Letter of Credit denominated in an Alternative Currency.


53

--------------------------------------------------------------------------------







“Standard Securitization Undertakings” means representations, warranties,
covenants, performance guarantees and indemnities entered into by the Borrower
or any Restricted Subsidiary of the Borrower which, in the good faith judgment
of the board of directors of the appropriate company, are reasonably customary
in an accounts receivable transaction, including any Receivables Repurchase
Obligation.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the arithmetic mean, taken over each day in such Interest Period, of
the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the FRB to which the Administrative Agent is subject with respect to the
Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” (as such term is defined in Regulation D of the
FRB)). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Without limiting the effect of the foregoing, the Statutory
Reserve Rate shall reflect any other reserves required to be maintained by such
member banks with respect to (a) any category of liabilities which includes
deposits by reference to which the applicable Eurodollar Rate or any other
interest rate of a Loan is to be determined or (b) any category of extensions of
credit or other assets which include Eurodollar Rate Loans, Eurodollar Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement relating to a
transaction described in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.


54

--------------------------------------------------------------------------------







“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Barclays Bank PLC, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.
“Swing Line Loan Prepayment Notice” means a notice of a prepayment of a Swing
Line Loan pursuant to Section 2.05(a), which shall be substantially in the form
of Exhibit A-4.
“Swing Line Sublimit” means an amount equal to $25,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
“Syndication Agent” means BofA Securities, Inc., Citigroup Global Markets Inc.
and Wells Fargo Securities, LLC, in their capacity as co-syndication agents.
“Tax and Related Distributions” means, for any taxable period for which the
Borrower is a member of a consolidated, combined, unitary or similar tax group
for U.S. federal and/or applicable state or local tax purposes, payments to
discharge the consolidated, combined, unitary or similar Tax liabilities of such
tax group when and as due, to the extent such liabilities are attributable to
the income of the Borrower and/or any Restricted Subsidiary of the Borrower (or
any Unrestricted Subsidiary of the Borrower to the extent such Unrestricted
Subsidiary has distributed a corresponding amount to the Borrower or a
Restricted Subsidiary), taking into account any carryovers of losses, excess
interest deductions, and any available credits, in each case incurred on or
following the Closing Date; provided that for each taxable period the amount of
any such payment shall not be greater than the amount of such taxes that are
reasonably expected to be due and payable by the Borrower and such Subsidiaries
if the Borrower and such Subsidiaries filed a consolidated, combined, unitary or
similar type tax return with the Borrower as the consolidated parent.


55

--------------------------------------------------------------------------------







“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the applicable Term Lenders.
“Term Commitment” means, as to each Term Lender, if the context so requires, its
commitment to make other Term Loans pursuant to a Joinder Agreement or a
Refinancing Amendment, as applicable.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means an Incremental Term Loan or Refinancing Term Loan,
individually or collectively as the context may require.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Threshold Amount” means $100,000,000.
“Total Net Leverage Ratio” means, with respect to any Measurement Period, the
ratio of (a) Consolidated Funded Indebtedness (which shall be calculated net of
the Unrestricted Cash Amount) as of the last day of such Measurement Period to
(b) Consolidated EBITDA for the most recently completed Measurement Period, in
each case, for the Borrower and its Restricted Subsidiaries.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Trade Date” has the meaning specified in Section 10.06(h).
“Transactions” means, collectively, (a) the entering into by the Borrower and
the other Loan Parties of the Loan Documents to which they are or are intended
to be a party, (b) any initial Credit Extensions on the Closing Date and (c) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan or a CDOR Rate Loan.


56

--------------------------------------------------------------------------------







“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash Amount” means, as of any date of determination, the aggregate
amount of (i) unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries and (ii) cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries restricted in favor of, or pledged to, the
Administrative Agent, any Lender or any L/C Issuer (in each case, in its
capacity as such) whether or not held in an account pledged to the
Administrative Agent, any Lender or any L/C Issuer.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary in accordance with
Section 6.17, but only to the extent that such Subsidiary:
(a)    has no Indebtedness other than Non-Recourse Debt;
(b)    is not party to any agreement, contract, arrangement or understanding
with the Borrower or any Restricted Subsidiary of the Borrower unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower;
(c)    is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (x) to subscribe
for additional Equity Interests or (y) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified level of
operating results; and


57

--------------------------------------------------------------------------------







(d)    has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries unless such guarantee or credit support is released upon its
designation as an Unrestricted Subsidiary.
“U.S. Dollar” and “$” mean lawful money of the United States.
“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Valuation Date) for the
purchase of U.S. Dollars with such Alternative Currency.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of any of Exhibits H1 through H4, as the context requires.
“Valuation Date” means (i) the date two Business Days prior to the making,
continuing or converting of any Revolving Credit Loan or the date of issuance,
amendment or continuation of any Letter of Credit, (ii) the first Business Day
of each calendar month, (iii) any other date reasonably designated by the
Administrative Agent or an L/C Issuer in order to reasonably assure a correct
exchange rate or (iv) any date that is as otherwise expressly provided for
herein.
“Voting Stock” means, with respect to any Person, the Equity Interests of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended (the “Applicable Indebtedness”), the
effect of any prepayments made on such Applicable Indebtedness prior to the date
of the applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-in
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


58

--------------------------------------------------------------------------------







“Withholding Agent” means any Loan Party and the Administrative Agent.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03    Accounting Terms.  (a) Generally. Subject to Section 1.03(b),
all accounting terms not specifically or completely defined herein shall be
construed in conformity with GAAP, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and applied in a manner
consistent with that used in preparing the financial statements delivered under
the Original Credit Agreement for the period ending September 30, 2019, except
as otherwise specifically prescribed herein; provided that if at any time a
change in GAAP occurs that would result in a change to the method of accounting
for obligations relating to a lease that was accounted for by a Person as an
operating lease as of September 30, 2019 (or any similar lease entered into
after September 30, 2019 by such Person), such obligations shall be accounted
for as obligations relating to an operating lease and not as a Capital Lease.


59

--------------------------------------------------------------------------------







(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.
(c)    Indebtedness. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
Section 1.04    Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
Section 1.05    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.06     Letter of Credit Amounts. With respect to any Letter of Credit
that, by its terms or the terms of any Issuer Document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
Section 1.07    Currency Equivalents Generally; Change of Currency. For purposes
of this Agreement and the other Loan Documents (other than Article 2, Article 9
and Article 10 hereof), where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in U.S. Dollars, such amounts
shall be deemed to refer to U.S. Dollars or U.S. Dollar Equivalents and any
requisite currency translation shall be based on the Spot Rate in effect on the
Business Day of such transaction or determination. Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.01, 7.02, and
7.03 with respect to any amount of Liens, Investment or Indebtedness in
currencies other than U.S. Dollars, no Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Lien is created, Indebtedness is incurred or Investment is made. Each provision
of this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify with the Borrower’s
consent (not to be unreasonably withheld) to appropriately reflect a change in
currency of any country and any relevant market conventions or practices
relating to such change in currency.


60

--------------------------------------------------------------------------------







Section 1.08    Timing of Payment and Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
Section 1.09    Certain Calculations.
(a)    All pro forma calculations permitted or required to be made by the
Borrower or any Restricted Subsidiary pursuant to this Agreement shall include
only those adjustments that have been certified by a Responsible Officer of the
Borrower as having been prepared in good faith based upon reasonably detailed
written assumptions believed by the Borrower at the time of preparation to be
reasonable and which are reasonably foreseeable. Any ratio calculated hereunder
that includes Consolidated EBITDA shall look to Consolidated EBITDA for the most
recently completed Measurement Period.
(b)    The pro forma Secured Net Leverage Ratio, Total Net Leverage Ratio and
Consolidated Interest Coverage Ratio shall be calculated as follows:
(i)    in the event that the Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness
subsequent to the last day of the Measurement Period for which such pro forma
ratio is being calculated but on or prior to the date of the event for which the
calculation of such pro forma ratio is being made (a “Ratio Calculation Date”),
then such pro forma ratio shall be calculated as if such incurrence, assumption,
guarantee, redemption, retirement or extinguishment of Indebtedness (and all
other incurrences, assumptions, guarantees, redemptions, retirements or
extinguishments of Indebtedness consummated since the last day of the applicable
Measurement Period but on or prior to the Ratio Calculation Date) had occurred
at the last day of the applicable Measurement Period; provided that (i) in the
case of any incurrence of Indebtedness or establishment of any revolving credit
or delayed draw commitments, (x) a borrowing of the maximum amount of
Indebtedness available under such revolving credit or delayed draw commitments
shall be assumed and (y) the cash proceeds of such incurred Indebtedness shall
be excluded from amounts that may be netted in the calculation of the pro forma
Secured Net Leverage Ratio or the pro forma Total Net Leverage Ratio, as
applicable and (ii) the pro forma Consolidated Interest Charges for the
applicable Measurement Period shall be calculated assuming such Indebtedness had
been outstanding or repaid, as the case may be, since the first day and through
the end of the applicable Measurement Period (taking into account any interest
rate Swap Contracts applicable to such Indebtedness);


61

--------------------------------------------------------------------------------







(ii)    in the event that any Permitted Acquisitions or other permitted
Investments in the nature of an acquisition are made subsequent to the last day
of the applicable Measurement Period for which such pro forma ratio is being
calculated but on or prior to the Ratio Calculation Date, then Consolidated
EBITDA shall be (x) increased by an amount equal to the Consolidated EBITDA
attributable to the property or Investment that is the subject of such Permitted
Acquisition or other permitted Investment in the nature of an acquisition, in
each case assuming such Permitted Acquisition or other permitted Investment in
the nature of an acquisition had been made on the first day of the applicable
Measurement Period and (y) otherwise calculated as set forth in the third
paragraph of the definition of “Consolidated EBITDA” on a Pro Forma Basis;
(iii)    in the event that Dispositions are made subsequent to the last day of
the applicable Measurement Period for which such pro forma ratio is being
calculated but on or prior to the relevant Ratio Calculation Date, then
Consolidated EBITDA shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Disposition or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto, in each case assuming such Disposition had been
made on the first day of the applicable Measurement Period; and
(iv)    for the avoidance of doubt, the cash used in connection with any
transaction specified above shall be excluded from amounts that may be netted in
the calculation of pro forma Secured Net Leverage Ratio or the pro forma Total
Net Leverage Ratio, as applicable.
(c)    Notwithstanding anything to the contrary in this Agreement, solely for
the purpose of (A) measuring the relevant financial ratios and basket
availability or pro forma compliance with any covenant with respect to the
incurrence of any Indebtedness (including any Incremental Term Loans,
Incremental Revolving Loans, Incremental Term Loan Commitments or Incremental
Revolving Credit Commitments) or Liens or the making of any Investments
(including the determination of whether an acquisition is a Permitted
Acquisition) or Dispositions or the designation of any Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary or (B) other than in
connection with the incurrence of any Incremental Revolving Credit Commitments,
any Other Revolving Commitments or any Revolving Credit Loans, determining
compliance with representations and warranties or the occurrence of any Default
or Event of Default, in each case, in connection with a Limited Condition
Acquisition or the incurrence or payment of Indebtedness or incurrence of Liens
in connection therewith, if the Borrower has made an LCA Election with respect
to such Limited Condition Acquisition, the date of determination of whether any
such action is permitted hereunder shall be deemed to be the date on which the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”), and if, after giving effect on a Pro Forma Basis to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most
recently completed Measurement Period ending prior to the LCA Test Date, the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such financial ratio or basket, such financial ratio or basket
shall be deemed to have been complied with. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any financial ratio or basket availability on or
following the relevant LCA Test Date and prior to the earlier of (x) the date on
which such Limited Condition Acquisition is consummated or (y) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
financial ratio or basket availability shall be calculated (and tested) on (A) a
Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence or payment of
Indebtedness (and the use of proceeds of such Indebtedness) or the incurrence of
any Liens in connection therewith) have been consummated until such time as the
applicable Limited Condition Acquisition has actually closed or the definitive
agreement with respect thereto has been terminated and (B) solely with respect
to the making of any Restricted Payments, on a standalone basis without giving
effect to such Limited Condition Acquisition and the other transactions in
connection therewith.


62

--------------------------------------------------------------------------------







(d)    For purposes of determining compliance with Sections 7.01, 7.02, 7.03,
7.06 and 7.14, with respect to any grant of any Lien, the making of any
Investment, the incurrence of any Indebtedness, the making of any Restricted
Payment, or the prepayment, redemption, purchase, defeasement or satisfaction of
Restricted Indebtedness (each, a “Covenant Transaction”) in reliance on a
“basket” that makes reference to a percentage of Consolidated EBITDA or
Consolidated Total Assets, as applicable, no Default or Event of Default shall
be deemed to have occurred solely as a result of changes in the amount of
Consolidated EBITDA or Consolidated Total Assets, as applicable, occurring after
the time such Covenant Transaction is incurred, granted or made in reliance on
such provision.
(e)    For purposes of calculating any “net” ratio test utilized in any debt
incurrence test (including any amounts permitted to be incurred pursuant to
Section 2.14 and Section 7.03(s)), such ratio shall be calculated after giving
effect to any such incurrence on a pro forma basis, and, in each case, with
respect to any revolving credit or delayed draw commitments being established
utilizing a debt incurrence test (including any Incremental Revolving
Commitment), assuming a borrowing of the maximum amount of such revolving credit
or delayed draw commitment (but for the avoidance of doubt, no other previously
established revolving commitment), and such calculation shall be made excluding
the cash proceeds from such incurrence from the amount of cash and Cash
Equivalents that may be netted in the calculation of pro forma Secured Net
Leverage Ratio or Total Net Leverage Ratio, as applicable.
(f)    For purposes of determining compliance at any time with Section 7.01,
Section 7.02, Section 7.03, Section 7.06 and Section 7.14, in the event that any
Lien, Investment, Indebtedness, Restricted Payment or payment of Restricted
Indebtedness, as applicable, meets the criteria of more than one of the
categories of transactions within such covenant or items permitted pursuant to
any clause of such Sections 7.01, 7.02, 7.03, 7.06 and 7.14, the Borrower, in
its sole discretion, from time to time, may classify or reclassify such
transaction or item (or portion thereof) and will only be required to include
the amount and type of such transaction (or portion thereof) in any one
category; provided that, notwithstanding the foregoing, Liens of the nature
described in Sections 7.01(a) and (y) may only be incurred and exist under such
respective sections, Indebtedness of the nature described in Section 7.03(a)(A)
may only be incurred and exist under such Section, the Senior Notes described in
Sections 7.03(a)(B) through (F) may only be incurred and exist under such
respective Sections, Indebtedness of the nature described in Section 7.03(d) may
only be incurred and exist under such Section and Incremental Equivalent Debt
may only be incurred under Section 7.03(s).


63

--------------------------------------------------------------------------------







Section 1.10    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.
Section 1.11    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE 2.
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Revolving Credit Borrowings.
Subject to the terms and conditions set forth herein, each Revolving Credit
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower in U.S. Dollars or an Alternative Currency, in each case,
from time to time, on any Business Day during the applicable Availability Period
for the Revolving Credit Facility under which such Revolving Credit Lender has a
Revolving Credit Commitment, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Commitments
at such time and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of all Swing Line Loans shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans (x)
denominated in U.S. Dollars may be Base Rate Loans or Eurodollar Rate Loans and
(y) denominated in an Alternative Currency shall be Eurodollar Rate Loans, in
each case, as further provided herein.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Term Loans or Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans or
CDOR Rate Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent, which may be given by “pdf” or similar electronic format,
in the form of a Committed Loan Notice or a Conversion/Continuation Notice, as
applicable (each, a “Notice”). Each such Notice must be received by the
Administrative Agent not later than (i) 11:00 a.m. three Business Days prior to
the requested date of any Borrowing or continuation of Eurodollar Rate Loans or
CDOR Rate Loans or of any conversion of or conversion to Eurodollar Rate Loans
and (ii) 11:00 a.m. one Business Day prior to the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or Borrowing or continuation of CDOR Rate Loans shall
be in a minimum principal amount of $5,000,000 and whole multiples of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(b), each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Notice shall specify, as applicable, (1) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans or CDOR Rate Loans, and in each case, the Class of the
relevant Loans and Borrowings, (2) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(3) the principal amount of Loans to be borrowed, converted or continued, (4)
the Type of Loans to be borrowed or to which existing Term Loans or Revolving
Credit Loans are to be converted, (5) if applicable, the duration of the
applicable Interest Period with respect thereto and (6) in the case of Revolving
Credit Borrowings or Revolving Credit Loans, the currency of the Loans to be
borrowed, continued or converted (provided, that if the Borrower shall fail to
so specify, the applicable Revolving Credit Borrowing shall be denominated in
U.S. Dollars). With respect to Loans denominated in U.S. Dollars, if the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to


64

--------------------------------------------------------------------------------







give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans or a Borrowing or continuation of CDOR
Rate Loans in any such Committed Loan Notice or Conversion/Continuation Notice,
as applicable, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. If the Borrower fails to give a
timely notice requesting a continuation of Eurodollar Rate Loans (other than
Loans denominated in U.S. Dollars) or CDOR Rate Loans, then the Interest Period
applicable to the Loans will be deemed to be an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be repaid or prepaid in the original currency of such
Loan and reborrowed in such other currency. Notwithstanding anything to the
contrary herein, a Swing Line Loan must be denominated in U.S. Dollars and may
not be converted to a Eurodollar Rate Loan or CDOR Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office not later than 12:00 p.m., in the case of
any Eurodollar Rate Loan, CDOR Rate Loan or Base Rate Loan on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (or, if such Borrowing is to be
made on the Closing Date, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.


65

--------------------------------------------------------------------------------







(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted and a CDOR Rate Loan may be continued, in each case, only
on the last day of an Interest Period for such Eurodollar Rate Loan or such CDOR
Rate Loan, as applicable. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans or CDOR
Rate Loans without the consent of the Required Facility Lenders with respect to
the relevant Facility.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans or CDOR Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in the Prime Rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen (15) Interest Periods in effect at any one time.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in U.S. Dollars or, if the applicable L/C
Issuer shall agree, in one or more Alternative Currencies for the account of the
Borrower (or any of its Restricted Subsidiaries (i) so long as (x) the Borrower
is a joint and several co-applicant and (y) the applicable L/C Issuer shall have
received all documentation and other information with respect to such Restricted
Subsidiary that such L/C Issuer reasonably determines is necessary in order to
allow such L/C Issuer to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and (ii)
references to the “Borrower” in this Section 2.03 and elsewhere in this
Agreement with respect to requests for Letters of Credit (including renewals or
continuations thereof) shall be deemed to include any such Restricted
Subsidiary), and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit issued by it; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving Credit
Outstandings shall not exceed the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments at such time, (x) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, (y) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit and (z) the aggregate amount of L/C
Obligations owing to an L/C Issuer shall not exceed the amount set forth
opposite such L/C Issuer’s name on Schedule 2.01 (as such Schedule may be
amended with the consent of each affected L/C Issuer and the Borrower from time
to time) under the caption “Letter of Credit Commitments” (provided that this
clause (z) shall not apply to any Existing Letter of Credit) and no L/C Issuer
shall be required to issue Letters of Credit in excess of its applicable amount
so set forth; provided that it is understood and agreed that each L/C Issuer
may, in its sole discretion, make L/C Credit Extensions in an aggregate amount
above its respective share of the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant


66

--------------------------------------------------------------------------------







hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Letter of Credit is Cash
Collateralized no less than fifteen (15) days prior to the Letter of Credit
Expiration Date at 105% of the face amount thereof.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;


67

--------------------------------------------------------------------------------







(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000
(provided such initial minimum amount shall not apply to any Existing Letter of
Credit);
(D)    except as otherwise agreed by such L/C Issuer, such Letter of Credit is
to be denominated in a currency other than U.S. Dollars or an Alternative
Currency; or
(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Credit Lender to eliminate such L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to any required adjustment
pursuant to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from the Letter of Credit then proposed to be issued and all other L/C
Obligations as to which such L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article 9 hereof with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 9 hereof included such L/C Issuer with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
L/C Issuers.


68

--------------------------------------------------------------------------------







(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than (x) in the case of Letters of Credit denominated in U.S. Dollars, 12:00
p.m. at least three Business Days (or such other date and time as the
Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be and (y) in the case of Letters of Credit
denominated in an Alternative Currency, 12:00 p.m. at least five Business Days
(or such other date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) the requested currency of the requested Letter of Credit (which
shall be U.S. Dollars or an Alternative Currency); provided that if the currency
is not specified, the requested currency of the requested Letter of Credit shall
be deemed to be U.S. Dollars; and (I) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the applicable L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article 4 hereof shall not then
be satisfied, then, subject to the terms and conditions hereof, the applicable
L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the applicable L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.


69

--------------------------------------------------------------------------------







(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that, unless otherwise agreed to
by the applicable L/C Issuer, any such Auto-Extension Letter of Credit must
permit the applicable L/C Issuer to prevent any such extension at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to the applicable L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date unless such Letter of
Credit is Cash Collateralized at 105% of the face amount thereof in accordance
with this Agreement; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) the applicable L/C Issuer has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (i) or (ii) of Section 2.03(a) or
otherwise), or (B) it has received notice (in writing) on or before the day that
is seven days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Credit Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in Section
4.02 is not then satisfied, and in each such case directing the applicable L/C
Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in U.S. Dollars. In the case of any such reimbursement in
U.S. Dollars of a drawing as of the applicable Valuation Date under a Letter of
Credit denominated in an Alternative Currency, the applicable L/C Issuer shall
notify the Borrower of the U.S. Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
next Business Day following any payment by the applicable L/C Issuer under a
Letter of Credit (or on the second Business Day following any payment by the
applicable L/C Issuer if such notice is delivered to the Borrower after 11:00
a.m. on the date of any such payment) (each such applicable date, an “Honor
Date”), the Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing as
provided in this Section 2.03(c). If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (in U.S. Dollars in the case of a Letter of Credit
denominated in U.S. Dollars, and expressed, in the case of a Letter of Credit
denominated in an Alternative Currency, in U.S. Dollars in the amount of the
U.S. Dollar Equivalent thereof (the “Unreimbursed Amount”)), and the amount of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.
In such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).


70

--------------------------------------------------------------------------------







(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 12:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer in U.S. Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 (other than the delivery of a Committed Loan Notice) cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
amount shall be solely for the account of the applicable L/C Issuer.


71

--------------------------------------------------------------------------------







(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit issued by it, as contemplated by this Section 2.03(c), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by the applicable L/C
Issuer under any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
the applicable L/C Issuer shall be entitled to recover from such Revolving
Credit Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the applicable L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Effective
Rate and a rate determined by the applicable L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the applicable L/C Issuer in
connection with the foregoing. If such Revolving Credit Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the applicable L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will promptly distribute to such Revolving
Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.


72

--------------------------------------------------------------------------------







(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the applicable L/C Issuer in its
discretion), each Revolving Credit Lender shall pay to the Administrative Agent
for the account of the applicable L/C Issuer its Applicable Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such
Revolving Credit Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Revolving
Credit Lenders under this clause shall survive the payment in full of the
Obligations, the termination of the Commitments and the termination of this
Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or


73

--------------------------------------------------------------------------------







(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid or such
claim arises from the applicable L/C Issuer’s gross negligence or willful
misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction).
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Credit Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a final
non-appealable order of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which are determined by a final non-appealable order of
a court of competent jurisdiction to have been caused by such L/C Issuer’s
willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, any L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


74

--------------------------------------------------------------------------------







(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage of the applicable Revolving Credit
Facility, in U.S. Dollars, a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate of the applicable
Revolving Credit Facility times the U.S. Dollar Equivalent determined as of the
last Business Day of each March, June, September and December of the daily
amount available to be drawn under such Letter of Credit; provided that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer shall be
payable, to the maximum extent permitted by applicable Law, to the other
Revolving Credit Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account, in U.S. Dollars, a fronting fee with respect to each Letter of Credit
issued by such L/C Issuer, at a rate per annum of 0.125%, computed on the U.S.
Dollar Equivalent determined as of the last Business Day of each March, June,
September and December of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the last Business Day of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict or
inconsistency between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control. To the extent any defaults, representations, or
covenants contained in any Issuer Documents are more restrictive than the Events
of Default, representations, or covenants contained herein, the Events of
Default, representations and covenants herein shall control.


75

--------------------------------------------------------------------------------







(k)    Provisions Related to Letters of Credit in respect of Other Revolving
Commitments. If the Letter of Credit Expiration Date in respect of any Class of
Revolving Credit Commitments occurs prior to the expiry date of any Letter of
Credit, then (i) if consented to by the L/C Issuer which issued such Letter of
Credit, if one or more other Classes of Revolving Credit Commitments in respect
of which the Letter of Credit Expiration Date shall not have so occurred are
then in effect, such Letters of Credit for which the applicable L/C Issuer has
consented shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 2.03(c) and 2.03(d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating Classes up to an aggregate amount not to exceed
the aggregate amount of the unutilized Revolving Credit Commitments thereunder
at such time and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with the terms hereof. Upon the maturity date of any Class
of Revolving Credit Commitments, the Letter of Credit Sublimit may be reduced as
agreed between the L/C Issuers and the Borrower, without the consent of any
other Person.
(l)    Additional L/C Issuers. The Borrower may, at any time and from time to
time, designate one or more additional Revolving Credit Lenders or Affiliates of
Revolving Credit Lenders to act as an L/C Issuer under the terms of this
Agreement, with the consent of each of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Revolving Credit Lender(s) or
Affiliate thereof. Any Revolving Credit Lender or Affiliate thereof designated
as an L/C Issuer pursuant to this Section 2.03(l) shall be deemed to be the L/C
Issuer with respect to Letters of Credit issued or to be issued by such
Revolving Credit Lender or Affiliate thereof, and all references herein and in
the other Loan Documents to the term “L/C Issuer” shall, with respect to such
Letters of Credit, be deemed to refer to such Revolving Credit Lender or
Affiliate thereof in its capacity as L/C Issuer thereof, as the context shall
require.
(m)    Reporting. Not later than the third Business Day following the last day
of each calendar month (or at such other intervals as the Administrative Agent
and the applicable L/C Issuer shall agree), each L/C Issuer shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) paid or payable by the Borrower to such L/C Issuer during such
month.
Section 2.04    Swing Line Loans.
(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time in U.S. Dollars on
any Business Day during the Availability Period with respect to the Original
Revolving Credit Facility (or, in the Swing Line Lender’s sole discretion,
during the Availability Period for any later maturing Revolving Credit Facility)
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments at such
time, and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall bear interest only at a rate based
on the Base Rate. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an


76

--------------------------------------------------------------------------------







amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by “pdf” or similar electronic format. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $500,000 and whole
multiples of $100,000 in excess of that amount, and (ii) the requested borrowing
date, which shall be a Business Day. Unless the Swing Line Lender has received
notice from the Administrative Agent (including at the request of any Revolving
Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article 4 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower by wire transfer of such
funds in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, and shall on the date ten Business Days after any Swing Line Loan is
made automatically be deemed to have requested, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in U.S. Dollars in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 12:00 p.m. on
the day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.


77

--------------------------------------------------------------------------------







(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
(or, if no request has been submitted, the deemed request) for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Credit Lenders fund
its risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by the Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.


78

--------------------------------------------------------------------------------







(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Effective
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. Until each Revolving Credit
Lender funds its Base Rate Loan or risk participation pursuant to this Section
2.04 to refinance such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
Section 2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice in the form of a Prepayment Notice
delivered to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans or Revolving Credit Loans in whole or in part
without premium or penalty (other than, (x) in the case of any Eurodollar Rate
Loan, any amounts required pursuant to Section 3.05 and (y) in the case of any
Term Loans, any premium contained in the applicable Joinder Agreement or
Refinancing Amendment); provided that (A) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans or CDOR Rate Loans and (2) one
Business Day prior to any date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans and CDOR Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify (i) the date and amount of such prepayment and (ii) the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans or CDOR Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any voluntary prepayment of a Loan pursuant to this Section
2.05(a)(i) shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts if required pursuant to Section 3.05. Each
such prepayment of any outstanding Term Loans pursuant to this Section
2.05(a)(i) shall be applied as between Facilities as directed by the Borrower
and, within any given Facility, shall be applied as directed by the Borrower to
the installments thereof (or, if no such direction is provided, in direct order
of maturity). Subject to Section 2.16, all payments made pursuant to this
Section 2.05(a)(i) shall be applied on a pro rata basis to each Lender holding
Loans of the applicable Facility being prepaid in accordance with the principal
amount of the applicable Term Loans held thereby.


79

--------------------------------------------------------------------------------







(ii)    The Borrower may, upon notice in the form of a Swing Line Loan
Prepayment Notice delivered to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 and in integral
multiples of $100,000. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(b)    Mandatory.
(i)    Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03 (except Credit Agreement
Refinancing Indebtedness)), the Borrower shall prepay (or Cash Collateralize, as
applicable) an aggregate principal amount of Pro Rata Obligations equal to 100%
of the gross cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from any such Indebtedness less all reasonable and customary
out-of-pocket legal, underwriting and other fees, costs and expenses incurred or
reasonably anticipated to be incurred within 90 days thereof in connection
therewith, within one Business Day following receipt thereof by the Borrower or
such Restricted Subsidiary (such prepayments (or Cash Collateralization) to be
applied as set forth in clauses (iii) and (v) below).


80

--------------------------------------------------------------------------------







(ii)    [reserved];
(iii)    Subject to the next sentence, each prepayment (or Cash
Collateralization, as applicable) of Pro Rata Obligations pursuant to this
Section 2.05(b) shall be applied, first, to the Term Loans held by all Term
Lenders in accordance with their Applicable Percentages (allocated pro rata as
among the Term Loans and to each Term Lender on a pro rata basis in accordance
with the principal amount of the applicable Term Loans held thereby and to
scheduled amortization payments in direct order of maturity), second, any excess
after the application of such proceeds in accordance with clause first above, to
the Revolving Credit Facility in the manner set forth in clause (v) of this
Section 2.05(b) and third, any excess after the application of such proceeds in
accordance with clauses first and second above may be retained by the Borrower.
Except with respect to Term Loans incurred in connection with any Refinancing
Amendment or any Joinder Agreement (which, in each case, may be prepaid on a
less than pro rata basis if expressly provided for in such Refinancing Amendment
or Joinder Agreement), each prepayment pursuant to this Section 2.05(b) shall be
applied ratably to each Class of Loans then outstanding entitled to payment
pursuant to the prior sentence (provided that any prepayment of Loans with the
Net Proceeds of Credit Agreement Refinancing Indebtedness shall be applied
solely to each applicable Class of Refinanced Debt). Any prepayment of a Loan
pursuant to this Section 2.05(b) shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05.
(iv)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Commitments at such time (including, for the
avoidance of doubt, as a result of the termination of any Class of Commitments
on the Maturity Date with respect thereto), the Borrower shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) (in an
aggregate amount equal to 105% of the face amount thereof) in an aggregate
amount sufficient to reduce the Total Revolving Credit Outstandings to the
aggregate Revolving Credit Commitments. If for any reason the Outstanding Amount
of L/C Obligations at any time exceed the Letter of Credit Sublimit at such
time, the Borrower shall immediately prepay L/C Borrowings and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
the Outstanding Amount of L/C Obligations to the Letter of Credit Sublimit. If
for any reason the Outstanding Amount of Swing Line Loans at any time exceeds
the Swing Line Sublimit at such time, the Borrower shall immediately prepay
Swing Line Loans in an aggregate amount sufficient to reduce the Outstanding
Amount of Swing Line Loans to the Swing Line Sublimit.
(v)    Prepayments of the Revolving Credit Facilities made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans held by all Revolving Credit Lenders in accordance with their
Applicable Revolving Credit Percentages, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or the
Revolving Credit Lenders, as applicable. Prepayments of the Revolving Credit
Facilities made pursuant to this Section 2.05(b) shall be applied ratably to the
outstanding Revolving Credit Loans. Amounts to be applied pursuant to this
Section 2.05(b) to the mandatory prepayment of Term Loans and Revolving Credit
Loans shall be applied, as applicable, first to reduce outstanding Base Rate
Loans and any amounts remaining after such application shall be applied as
directed by the Borrower to prepay Eurodollar Rate Loans or CDOR Rate Loans.


81

--------------------------------------------------------------------------------







(vi)    In the event that there are any Term Loans outstanding, each Term Lender
may elect, by notice to the Administrative Agent at or prior to the time and in
the manner specified by the Administrative Agent, prior to any prepayment of
Term Loans required to be made by the Borrower pursuant to any mandatory
prepayment provisions relating to asset sale proceeds, excess cash flow,
insurance proceeds or condemnation proceeds set forth in any Joinder Agreement
pursuant to which any Incremental Term Loan Commitments are established or any
Incremental Term Loans are made), to decline all (but not a portion) of its
Applicable Percentage of such prepayment (such declined amounts, the “Declined
Proceeds”). Any Term Lender declining such prepayment shall give written notice
thereof to the Administrative Agent by 11:00 a.m. no later than one (1) Business
Day after the date of such notice from the Administrative Agent. If a Lender
fails to deliver a notice of election declining receipt of its Applicable
Percentage of such mandatory prepayment to the Administrative Agent within the
time frame specified above, any such failure will be deemed to constitute an
acceptance of such Lender’s Applicable Percentage of the total amount of such
mandatory prepayment of Term Loans.
Section 2.06    Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, terminate any Revolving
Credit Facility (subject to the terms of Section 2.17), the Letter of Credit
Sublimit or the Swing Line Sublimit, or from time to time permanently reduce the
Revolving Credit Commitments of any Class (subject to the terms of Section
2.17), the Letter of Credit Sublimit or the Swing Line Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall
not terminate or reduce (A) the Revolving Credit Facilities if, after giving
effect thereto and to any concurrent prepayments of the Revolving Credit
Facilities hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facilities, (B) any Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments of such Revolving Credit
Facility hereunder, the Total Revolving Credit Outstandings in respect of such
Revolving Credit Facility would exceed such Revolving Credit Facility, (C) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations would exceed the Letter of Credit Sublimit or (D) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments of Swing Line Loans hereunder, the Outstanding Amount of Swing Line
Loans would exceed the Swing Line Sublimit.


82

--------------------------------------------------------------------------------







(b)    Mandatory. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of any Revolving Credit
Commitments, the Revolving Credit Commitments of each applicable Revolving
Credit Lender shall be reduced by such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of any
Revolving Credit Facility accrued until the effective date of any termination of
such Revolving Credit Commitments shall be paid on the effective date of such
termination.
Section 2.07    Repayment of Loans.
(a)    Incremental Term Loans. In the event any Incremental Term Loans or
Refinancing Term Loans are made, such Incremental Term Loans or Refinancing Term
Loans shall be repaid in the amounts and dates set forth in the applicable
Joinder Agreement or Refinancing Amendment with respect thereto and on the
applicable Maturity Date thereof. All payments made pursuant to this Section
2.07(a) shall be applied on a pro rata basis to each Term Lender holding Term
Loans of the applicable Facility or Class being repaid.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the applicable
Maturity Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.
(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is ten Business Days after such Loan is
made and (ii) the later to occur of (x) the Maturity Date for the Original
Revolving Credit Facility and (y) if the Swing Line Lender has, in its sole
discretion, extended the maturity date of the Swing Line Loans to coincide with
that of a later maturing Revolving Credit Facility, such later maturity date.
Section 2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Eurodollar Rate Loans
under such Facility, (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans under such Facility, (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Original Revolving Credit Facility (or, if Swing Line Loans are
provided following the maturity of the Original Revolving Credit Facility, the
Base Rate plus the Applicable Rate for another later maturing Revolving Credit
Facility selected by the Swing Line Lender and the Borrower) and (iv) each CDOR
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the CDOR Rate for such
Interest Period plus the Applicable Rate for CDOR Rate Loans.


83

--------------------------------------------------------------------------------







(b)    (i)      Automatically, upon the occurrence and while any Event of
Default as described in Section 8.01(a), 8.01(f) or 8.01(g) exists, the Borrower
shall pay interest on all overdue amounts then outstanding hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Percentage of the applicable Revolving Credit Facility, a commitment fee in U.S.
Dollars equal to the Commitment Fee Rate with respect to the applicable
Revolving Credit Facility under which such Revolving Credit Lender has a
Revolving Credit Commitment times the actual daily amount by which the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16. The commitment fee shall accrue at all times from the Closing Date
until the applicable Maturity Date for the applicable Revolving Credit
Commitments, including at any time during which one or more of the conditions in
Section 4.02 is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur following the Closing Date and on the
applicable Maturity Date for the applicable Revolving Credit Commitments. The
commitment fee shall be calculated quarterly in arrears.
(b)    Administrative Agent Fee. The Borrower agrees to pay to the
Administrative Agent, for its own account, the fees set forth in the Agency Fee
Letter and such other fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.
(c)    Other Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the funding of such Lender’s funded and unfunded Revolving Credit Commitments, a
closing fee in an amount separately agreed to by the Borrower and the Arrangers
for the benefit of such Lenders on the Closing Date, payable to such Lender from
the proceeds of the Revolving Credit Loans as and when funded on the Closing
Date. Such closing fee shall be in all respects fully earned, due and payable on
the Closing Date and non-refundable and non-creditable thereafter.


84

--------------------------------------------------------------------------------







Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
(a)    All computations of interest for Base Rate Loans based on the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year) or, in the case of interest in respect of Revolving Credit Loans
denominated in Alternative Currencies, the applicable market practice for such
Alternative Currency, which shall be either on the basis of a year of a 365 or
366 days or a 360-day year. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, notwithstanding
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Required Lenders determine that (i) the Secured Net
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Secured Net Leverage Ratio would
have resulted in higher pricing for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the applicable L/C Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Sections 2.03(h),
2.08(b), 2.09(a) or under Article 8. The Borrower’s obligations under this
Section 2.10(b) shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder for 90 days after such
termination and repayment.
Section 2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


85

--------------------------------------------------------------------------------







(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal and interest on Loans and L/C Obligations denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in U.S. Dollars and
in Same Day Funds not later than 12:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans and L/C Obligations denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in U.S. Dollars in an amount equal to the U.S.
Dollar Equivalent of the amount due in such Alternative Currency as of the date
of payment. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m., in the case of
payments in U.S. Dollars, or after the Applicable Time specified by the
Administrative Agent, in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans or CDOR Rate Loans (or,
in the case of any Borrowing of Base Rate Loans, prior to 12:00 p.m. on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


86

--------------------------------------------------------------------------------







(c)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Appropriate Lender, in
Same Day Funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
A notice of the Administrative Agent to any Lender, any L/C Issuer or the
Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Article 2, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article 4 or in the applicable Joinder Agreement
or Refinancing Amendment are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall promptly return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(e)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).


87

--------------------------------------------------------------------------------







(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(g)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
Section 2.13    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


88

--------------------------------------------------------------------------------







(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Restricted Subsidiary
or Affiliate thereof (as to which the provisions of this Section shall apply
unless such purchase is made by the Borrower pursuant to Section 10.06(b)(vii)).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Section 2.14    Incremental Facilities.
(a)    The Borrower may by written notice to the Administrative Agent elect to
increase the existing Revolving Credit Commitments of any Class (any such
increase, the “Incremental Revolving Credit Commitments”) and/or incur one or
more new term loan commitments and/or increase the commitments of any Class of
Term Loans (the “Incremental Term Loan Commitments”) by an amount (1) not to
exceed in the aggregate, at the time of incurrence, the Incremental Available
Amount referred to in clauses (a), (b) and (c)(i) of the definition thereof and
(2) not less than, individually, $25,000,000.
(b)    Each such notice shall specify (i) the date (each, an “Increased Amount
Date”) on which the Borrower proposes that the Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period of time as may be agreed to by the Administrative Agent in its sole
discretion); and (ii) the identity of each Lender or other Person, which must be
an Eligible Assignee (each, an “Incremental Revolving Loan Lender” or
“Incremental Term Loan Lender,” as applicable) to whom the Borrower proposes any
portion of such Incremental Revolving Credit Commitments or Incremental Term
Loan Commitments, as applicable, be allocated and the amounts of such
allocations. Any Lender approached to provide all or a portion of the
Incremental Revolving Credit Commitments or Incremental Term Loan Commitments,
as applicable, may elect or decline, in its sole discretion, to provide an
Incremental Revolving Credit Commitment or Incremental Term Loan Commitment. Any
Incremental Term Loan Commitments effected through the establishment of one or
more term loan commitments made on an Increased Amount Date that are not
fungible for United States federal income tax purposes with an existing Class of
Term Loans shall be designated a separate Class of Incremental Term Loan
Commitments for all purposes of this Agreement. Notwithstanding the foregoing,
any Incremental Term Loans may be treated as part of the same Class as any other
Incremental Term Loans if such Incremental Term Loans have identical terms
(other than effective yield) and are fungible for United States federal income
tax purposes with such other Incremental Term Loans.


89

--------------------------------------------------------------------------------







(c)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(i) the Incremental Revolving Credit Commitments and the Incremental Revolving
Loan Lenders or Incremental Term Loan Commitments and the Incremental Term Loan
Lenders, as applicable and (ii) in the case of each notice to any applicable
Revolving Credit Lender of any such given Class, the respective interests in
such Revolving Credit Lender’s Revolving Credit Loans of such Class, in each
case subject to the assignments contemplated by this Section.
(d)    Such Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments shall become effective as of such Increased Amount Date; provided
that:
(i)    (x) subject, solely in the case of Incremental Term Loans, to
Section 1.09(c), no Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Incremental Revolving Credit Commitments
or Incremental Term Loan Commitments, as applicable and the extensions of credit
to be made thereunder on such date; provided that this clause (i)(x) may be
waived or limited as agreed in the Joinder Agreement between the Borrower and
the applicable Incremental Term Loan Lenders; and (y) the representations and
warranties of the Borrower and each other Loan Party contained in Article 5
hereof shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) on and as of such date, except in each case
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date); provided that, in the case of Incremental Term Loans incurred to finance
a Permitted Acquisition or other Investment in the nature of an acquisition,
this clause (i)(y) shall be limited to Sections 5.01(a), 5.01(b), 5.02(a), 5.13,
5.17, 5.18, 5.19 (other than the first or second sentence thereof) and 5.20;
(ii)    the Incremental Revolving Credit Commitments or Incremental Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the Incremental Revolving
Loan Lender(s) or Incremental Term Loan Lender(s), as applicable, and the
Administrative Agent, each of which shall be recorded in the Register (and each
Incremental Revolving Loan Lender and Incremental Term Loan Lender shall be
subject to the requirements set forth in Section 3.01);
(iii)    the Incremental Facilities shall be Guaranteed by the Guarantors, rank
pari passu in right of security with the other Facilities and shall not be
secured by any property or assets other than the Collateral;
(iv)    all fees and reasonable out-of-pocket expenses owing to the
Administrative Agent and the Lenders (other than a Defaulting Lender) in respect
of the Incremental Revolving Credit Commitments and Incremental Term Loan
Commitments shall have been paid; and


90

--------------------------------------------------------------------------------







(v)    the Borrower shall deliver or cause to be delivered legal opinions,
officer’s certificates and such other documents reasonably requested by the
Administrative Agent in connection with any such transaction.
(e)    On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Credit Lenders of the Class being
so increased shall assign to each of the Incremental Revolving Loan Lenders, and
each of the Incremental Revolving Loan Lenders shall purchase from each of the
existing Revolving Credit Lenders of the Class being so increased, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Credit Loans of the Class being so increased and participations in
Letters of Credit and Swing Line Loans outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Credit Loans and participations in Letters of
Credit and Swing Line Loans will be held by existing Revolving Credit Lenders of
such Class and Incremental Revolving Loan Lenders ratably in accordance with
their Revolving Credit Commitments of the Class being so increased after giving
effect to the addition of such Incremental Revolving Credit Commitments to the
Revolving Credit Commitments of such Class, (ii) each Incremental Revolving
Credit Commitment shall be deemed for all purposes a Revolving Credit Commitment
of the Class being so increased and each Loan made thereunder (an “Incremental
Revolving Loan”) shall be deemed, for all purposes, a Revolving Credit Loan of
the Class being so increased and (iii) each Incremental Revolving Loan Lender
shall become a Lender with respect to the Incremental Revolving Credit
Commitment and all matters relating thereto.
(f)    On any Increased Amount Date on which any Incremental Term Loan
Commitments of any Class (or any Incremental Term Loan Commitments increasing
any existing Term Loans) are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Incremental Term Loan Lender of such
Class or increase shall make a Loan to the Borrower (an “Incremental Term Loan”)
in an amount equal to its Incremental Term Loan Commitment of such Class or
increase and (ii) each Incremental Term Loan Lender of such Class or increase
shall become a Lender hereunder with respect to the Incremental Term Loan
Commitment of such Class or increase and the Incremental Term Loans of such
Class or increase made pursuant thereto.
(g)    The terms (including pricing, “most favored nations” provisions,
premiums, fees, rate floors, optional prepayment provisions, and/or mandatory
prepayment provisions relating to excess cash flow, asset sale proceeds and
condemnation proceeds) and conditions of the Incremental Term Loans and
Incremental Term Loan Commitments shall be, except as otherwise explicitly set
forth herein, as agreed in the Joinder Agreement between the Borrower, the
applicable Incremental Term Loan Lenders providing such Incremental Term Loan
Commitments and the Administrative Agent; provided that (i) the terms of such
Indebtedness shall not be more restrictive, taken as a whole, to the Borrower
and the other Loan Parties than those set forth in this Agreement prior to the
execution of such Joinder Agreement unless (x) such terms apply only after the
Latest Maturity Date at the time such Indebtedness is established or (y) this
Agreement is amended so that such terms are also applicable for the benefit of
any Lenders under any then-existing Facilities, (ii) the Weighted Average Life
to Maturity of all Incremental Term Loans of any such Class shall be no shorter
than (x) if there are no Term Loans outstanding at such time, 36 months and (y)
if there are Term Loans outstanding at such time, the Weighted Average Life to
Maturity of any other Term Loans at the time of the incurrence of such
Incremental Term Loans, (iii) the applicable Incremental Term Loan Maturity Date
of each Class shall be no earlier than the Latest Maturity Date at the time of
the incurrence of such Incremental Term Loans, (iv) the pricing of each Class of
Incremental Term Loans may be subject to “most favored nations” provisions if
and to the extent set forth in the Joinder Agreement for such Class and (v) in
the case of Incremental Term Loans, such Indebtedness may participate on a pro
rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments of Term Loans hereunder, as specified in the
applicable Joinder Agreement, and in the case of Incremental Revolving Credit
Commitments, such Incremental Revolving Credit Commitments may participate on a
pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory reductions of Revolving Credit Commitments hereunder, as
specified in the applicable Joinder Agreement.


91

--------------------------------------------------------------------------------







(h)    The terms and provisions of the Incremental Revolving Loans and
Incremental Revolving Credit Commitments shall be identical to the other
Revolving Credit Loans of the Class being so increased and the Revolving Credit
Commitments of the Class being so increased; provided that if the Incremental
Revolving Loan Lenders require an interest rate in excess of the interest rate
then applicable to the Revolving Credit Facility of the Class being so
increased, the interest rate on the Revolving Credit Facility of such Class
shall be increased to equal such required rate without further consent of the
affected Lenders; provided, further, that if the Incremental Revolving Loan
Lenders require a commitment fee on the undrawn portion of such Incremental
Revolving Loans and Incremental Revolving Commitments in excess of the
commitment fee then applicable to the Revolving Credit Facility of the Class
being so increased, the commitment fee on the Revolving Credit Facility of such
Class shall be increased to equal such commitment fee without further consent of
the affected Lenders.
(i)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.14 (including any amendments that are not
adverse to the interests of any Lender that are made to effectuate changes
necessary or appropriate to enable any Incremental Term Loans that are intended
to be fungible with any other Term Loans to be fungible with such other Term
Loans, which shall include any amendments that modify the aggregate principal
amount of scheduled installment payments to the extent such amendment does not
decrease the installment payment an existing Term Lender would have received
prior to giving effect to any such amendment).
(j)    This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.
Section 2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any L/C Issuer if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize all L/C Obligations in an amount equal to 105% of
the then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, immediately upon the request of the Administrative
Agent, any L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).


92

--------------------------------------------------------------------------------







(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at a bank selected by the
Borrower and reasonably acceptable to the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Revolving Lenders (including the
Swing Line Lender), and agrees to maintain, a first priority security interest
in all such cash, deposit accounts and all balances therein, and all other
property so provided as Cash Collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.15(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or Section 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b))) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided that
(x) Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of an Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or Swing Line Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
Section 2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


93

--------------------------------------------------------------------------------







(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, modification, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Required
Lenders, Required Revolving Credit Lenders, and Required Facility Lenders and,
in addition, Defaulting Lenders shall not be permitted to vote with respect to
any other amendment, modification, waiver or consent pursuant to Section 10.01
or otherwise direct the Administrative Agent pursuant to the terms hereof or of
the other Loan Documents; provided that any amendment, modification, waiver or
consent requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer or the Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, any L/C
Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


94

--------------------------------------------------------------------------------







(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive a commitment fee pursuant to Section 2.09(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h). With respect to any fee not
required to be paid to any Defaulting Lender pursuant to this
Section 2.16(a)(iii), the Borrower shall (1) pay to each Lender that is not a
Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Line Loans that has been reallocated to such
non-Defaulting Lender pursuant to Section 2.03 or 2.04, (2) pay to each L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender in respect of the
Revolving Credit Facility, for purposes of computing the amount of the
obligation of each Revolving Credit Lender that is not a Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” and
“Applicable Revolving Credit Percentage” of each Revolving Credit Lender that is
not a Defaulting Lender in respect of the Revolving Credit Facility shall be
computed without giving effect to the Revolving Credit Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Revolving Credit Lender becomes a
Defaulting Lender, no Default exists; and (ii) the aggregate obligation of each
Revolving Credit Lender that is not a Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Line Loans shall not exceed
the positive difference, if any, of (x) the Revolving Credit Commitment of that
Revolving Credit Lender that is not a Defaulting Lender minus (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of such Revolving Credit Lender
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all L/C Obligations plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of all Swing Line Loans.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders (and shall pay to such other Lenders any
break funding costs that such other Lenders may incur as a result of such
purchase) or take such other actions as the Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Revolving Credit Lenders in accordance with their Applicable Revolving Credit
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Revolving Credit Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Revolving Credit Lender’s having been a Defaulting Lender.


95

--------------------------------------------------------------------------------







Section 2.17    Refinancing Facilities.
(a)    On one or more occasions, the Borrower may obtain, from any Lender or any
other bank or financial institution or other institutional lender or investor
that would constitute an Eligible Assignee if it were purchasing Loans hereunder
and that agrees to provide any portion of Refinancing Term Commitments,
Refinancing Term Loans, Other Revolving Commitments, or Other Revolving Loans,
Credit Agreement Refinancing Indebtedness in the form of Refinancing Term
Commitments, Refinancing Term Loans, Other Revolving Commitments or Other
Revolving Loans, in each case pursuant to a Refinancing Amendment in accordance
with this Section 2.17 (each, an “Additional Refinancing Lender”); provided that
(i) the Administrative Agent, the Swing Line Lender and each L/C Issuer shall
have consented (such consent not to be unreasonably withheld, conditioned, or
delayed) to such Lender’s or Additional Refinancing Lender’s providing such
Refinancing Term Commitments, Refinancing Term Loans, Other Revolving
Commitments or Other Revolving Loans to the extent such consent, if any, would
be required under Section 10.06 for an assignment of Refinancing Term
Commitments, Refinancing Term Loans, Other Revolving Commitments, or Other
Revolving Loans, as applicable, to such Lender or Additional Refinancing Lender;
provided, further, that the following terms are satisfied:
(i)    any Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) as among the
various Classes of Term Loans (in accordance with the respective outstanding
principal amounts thereof) in any voluntary or mandatory repayments or
prepayments of Term Loans hereunder, as specified in the applicable Refinancing
Amendment;
(ii)    (x) all Other Revolving Commitments shall be deemed to be Revolving
Credit Commitments for purposes of borrowings and prepayments of Revolving
Credit Loans and participations in Letters of Credit and Swing Line Loans and
(y) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings), (B)
repayments required upon the maturity date of the Other Revolving Commitments
and (C) repayment made in connection with a permanent repayment and termination
of commitments) of Other Revolving Loans after the date of obtaining any Other
Revolving Commitments shall be made as directed by the Borrower;
(iii)    subject to the provisions of Section 2.03(k) to the extent dealing with
Letters of Credit which mature or expire after a maturity date when there exist
Other Revolving Commitments with a longer maturity date, all Swing Line Loans
and Letters of Credit shall be participated on a pro rata basis by all Lenders
with Revolving Credit Commitments (including Other Revolving Credit Commitments)
in accordance with their Applicable Revolving Credit Percentage; and


96

--------------------------------------------------------------------------------







(iv)    assignments and participations of Other Revolving Commitments and Other
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Original Revolving Credit Commitments and Original
Revolving Credit Loans.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinions resulting from a Change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the enforceability
of the Collateral Documents and the perfection and priority of the Liens
thereunder are preserved and maintained.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.17(a) shall be in an aggregate principal amount that is not less than
$25,000,000.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.
(e)    This Section 2.17 shall supersede any provisions in Section 2.13 and
10.01 to the contrary, and nothing in Section 2.05 to the contrary shall
prohibit the application of this Section 2.17.
ARTICLE 3.
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws (as determined in the good faith
discretion of the applicable Withholding Agent) require the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Laws and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.


97

--------------------------------------------------------------------------------







(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, or at
the option of the Administrative Agent timely reimburse it for the payment of
Other Taxes.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of subsection (a) or (b) above, the Loan
Parties shall, and do hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) withheld or deducted by a Withholding Agent or paid by the
Recipient, and any reasonable out of pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or any L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error (so long as such
certificate is prepared in a commercially reasonable manner in accordance with
applicable Laws). No Loan Party shall be required to compensate any Recipient
pursuant to this Section 3.01 for any amounts to the extent that such Recipient
does not furnish notice of such possible indemnification claim within 180 days
after such Recipient receives notice from the applicable Governmental Authority
of the specific Tax assessment giving rise to such indemnification claim.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, severally indemnify:
(A)    the Borrower and the Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, against any and all
Taxes and any and all related losses, claims, liabilities, penalties, interest
and expenses (including the fees, charges and disbursements of any counsel for
the Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by an Governmental Authority as a result of
the failure by such Lender or any L/C Issuer, as the case may be, to deliver, or
as a result of the inaccuracy or similar deficiency of, any documentation
required to be delivered by such Lender or any L/C Issuer, as the case may be,
to the Borrower or the Administrative Agent pursuant to subsection (e)(ii); and


98

--------------------------------------------------------------------------------







(B)    the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for (x) any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) any Excluded Taxes attributable to such Lender or such L/C Issuer, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority and (z) any Taxes attributable
to such Lender’s or L/C Issuer’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register.
(iii)    A certificate as to the amount of such payment or liability delivered
to any Lender or any L/C Issuer by the Borrower or the Administrative Agent
shall be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this subsection (c).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, as soon as possible after any payment of Taxes by any
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    For purposes of this Section 3.01(e), the term “Lender” includes any L/C
Issuer. Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the delivery, completion and execution of documentation
and other requested information described in this subsection (e)(i) (and not,
for the avoidance of doubt, otherwise described in subsection (e)(ii)) shall not
be required if in the Lender’s reasonable judgment such delivery, completion or
execution would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender.


99

--------------------------------------------------------------------------------







(ii)    Without limiting the generality of the foregoing, on or prior to the
date on which a Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), but only to the extent it is legally entitled to do so,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent executed copies of IRS Form W-9 or such other documentation
or information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient), whichever of the following
is applicable:
(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,

(2)
executed copies of IRS Form W-8ECI,

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) executed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, or

(4)
to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner together with the executed copies of the
applicable IRS Forms;



100

--------------------------------------------------------------------------------







(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the Recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) executed copies of any other form prescribed by applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(iv)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction or if any form or certification it
previously delivered becomes obsolete or inaccurate or expires and (B) update
any such form or certification or notify the Borrower and Administrative Agent
in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. At no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender or an
L/C Issuer, or have any obligation to pay to any Lender or L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or L/C Issuer, as the case may be. If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion exercised
reasonably, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
3.01 with respect to the Indemnified Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, related to the
receipt of such refund and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or such L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such L/C Issuer in the
event the Administrative Agent, such Lender or such L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or any L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person. Notwithstanding
anything to the contrary in this subsection, in no event will the Administrative
Agent, such Lender or such L/C Issuer be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Administrative Agent, such Lender or such L/C Issuer in a less favorable
after-Tax position than the Administrative Agent, such Lender or such L/C Issuer
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.


101

--------------------------------------------------------------------------------







(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender or any L/C Issuer, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate or the CDOR
Rate, or to determine or charge interest rates based upon the Eurodollar Rate or
the CDOR Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
U.S. Dollars or any Alternative Currency in the applicable interbank market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or CDOR Rate Loans in the affected currency or currencies
or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), if such Loans
are not denominated in U.S. Dollars, prepay such Loans, or if such Loans are
denominated in U.S. Dollars, convert all such Loans of such Lender to Base Rate
Loans or (y) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans (the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate), the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans or CDOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or CDOR Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.


102

--------------------------------------------------------------------------------







Section 3.03    Inability to Determine Rates. Subject to Section 3.08, if the
Required Lenders determine that for any reason in connection with any request
for a Eurodollar Rate Loan or a CDOR Rate Loan or a conversion to or
continuation thereof that (a)(i) deposits are not being offered to banks in the
interbank market for the applicable amount and Interest Period of such Loan,
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or (iii) adequate and reasonable means do not exist for determining
the CDOR Rate for any requested Interest Period with respect to a proposed CDOR
Rate Loan or (b) the Eurodollar Rate or CDOR Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or CDOR Rate Loan, as
applicable, does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, then in each case, the Required Lenders will so notify the
Administrative Agent and the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans or CDOR Rate Loans, as applicable, shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or CDOR Rate Loans or, failing that, will,
(x) in the case of Loans in U.S. Dollars, be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in U.S. Dollars, in
the amount specified therein and (y) in the case of Loans in an Alternative
Currency, be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans in U.S. Dollars (in an amount
equal to the U.S. Dollar Equivalent of the amount requested to be borrowed or
continued in the Alternative Currency).
Section 3.04     Increased Costs; Reserves on Eurodollar Rate Loans and CDOR
Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Recipient to any Tax (except for Indemnified Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any Tax
described in clause (a)(ii) or clause (b) through (d) of the definition of
Excluded Taxes) on its loans, loan principal, letters of credit, commitment, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


103

--------------------------------------------------------------------------------







(iii)    impose on any Lender or any L/C Issuer or the interbank market, any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans or CDOR Rate Loans made by such Lender or any Letter of
Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent, any L/C Issuer or any Lender of making, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by the Administrative Agent, any Lender or any L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
the request of the Administrative Agent, such Lender or such L/C Issuer, the
Borrower will pay to the Administrative Agent, such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as will compensate the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered; provided, that the
Borrower shall not be obligated to pay any such compensation unless the Lender
or L/C Issuer requesting such compensation also is requesting compensation as a
result of such Change in Law from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(a); provided that the Borrower shall not be
required to compensate a Lender or a L/C Issuer pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or L/C Issuer notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered; provided, that the Borrower shall not be
obligated to pay any such compensation unless the Lender or such L/C Issuer
requesting such compensation also is requesting compensation as a result of such
Change in Law from other similarly situated customers under agreements relating
to similar credit transactions that include provisions similar to this Section
3.04(b).


104

--------------------------------------------------------------------------------







(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive and binding), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender;
provided, further, that the Borrower shall not be obligated to pay any such
additional interest unless the Lender requesting such additional interest also
is requesting additional interest from other similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(e). If a Lender fails to give notice ten days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten days from receipt of such notice.
Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower to prepay, borrow, continue or convert any
Loan other than a Base Rate Loan on the date or in the amount notified by the
Borrower (in the case of a borrowing, for a reason other than the failure of
such Lender to make a Loan); or


105

--------------------------------------------------------------------------------







(c)    any assignment of a Eurodollar Rate Loan or CDOR Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
the Borrower pursuant to Section 2.14, 3.06(b) or Section 10.13; or
(d)    any payment by the Borrower of the principal of or interest on any
Revolving Credit Loan or of any drawing under any Letter of Credit (or interest
due thereon) denominated in an Alternative Currency in a different currency from
the currency in which the applicable Revolving Credit Loan or Letter of Credit
is denominated (except to the extent an L/C Issuer has required payment of any
drawing under a Letter of Credit in U.S. Dollars pursuant to Section
2.03(c)(i)), including any foreign exchange losses or loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary and
reasonable administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan or each CDOR Rate Loan, as applicable, made by it at the Eurodollar
Rate or CDOR Rate, as applicable, for such Loan by a matching deposit or other
borrowing in the London or other offshore interbank market for the applicable
currency for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan or CDOR Rate Loan was in fact so funded. A certificate
of a Lender setting forth the amount or amounts necessary to compensate such
Lender, as specified in this Section, delivered to the Borrower shall be
conclusive absent manifest error.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02 as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or such L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a) which would eliminate such request for compensation or requirement to
pay such additional amount, or if any Lender is a Defaulting Lender hereunder,
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, replace such Lender in accordance with Section 10.13.


106

--------------------------------------------------------------------------------







Section 3.07    Survival. All of the Borrower’s obligations under this Article 3
shall survive the termination of the Aggregate Commitments, any assignment of
rights by, or the replacement of, a Lender, repayment, satisfaction or discharge
of all other Obligations hereunder, and resignation or replacement of the
Administrative Agent.
Section 3.08    Effect of Benchmark Transition Event.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders; provided that, with respect to any proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of the LIBO Rate with a Benchmark Replacement pursuant to this
Section 3.08 will occur prior to the applicable Benchmark Transition Start Date.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, and (iv) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or Lenders pursuant to
this Section 3.08, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 3.08.


107

--------------------------------------------------------------------------------







(d)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Rate Borrowing of, conversion to or continuation of
Eurodollar Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, (x) in the case of Eurodollar Rate
Loans denominated in U.S. Dollars, the Borrower will be deemed to have converted
any such request into a request for a Borrowing of or conversion to Base Rate
Loans and (y) in the case of a request for a Borrowing or continuation in an
Alternative Currency, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Loans in
Dollars (in an amount equal to the U.S. Dollar Equivalent of the amount
requested to be borrowed or continued in the Alternative Currency). During any
Benchmark Unavailability Period, the component of the Base Rate based upon the
LIBO Rate will not be used in any determination of Base Rate.
ARTICLE 4.
CONDITIONS PRECEDENT
Section 4.01    Conditions Precedent to the Closing Date. The amendment and
restatement of the Original Credit Agreement on the Closing Date and the
obligations of each L/C Issuer and each Lender to make the initial Credit
Extensions on the Closing Date (if any) shall, in each case, be subject to the
following conditions:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or “pdf” or similar electronic format (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party each in form and substance
reasonably satisfactory to the Administrative Agent:
(i)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two (2) Business Days prior to the Closing Date;
(ii)    executed copies of (x) this Agreement, and (y) each Collateral Document
set forth on Schedule 4.01(a)(ii), executed by each Loan Party thereto, together
with:
(A)    evidence that all filings under the UCC shall have been taken, completed
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent; and
(B)    any other documents and instruments as may be necessary or advisable in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent valid and subsisting first priority perfected Liens on the properties
purported to be subject to the Collateral Documents set forth on
Schedule 4.01(a)(ii), enforceable against all third parties in accordance with
their terms;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;


108

--------------------------------------------------------------------------------







(iv)    an opinion from (A) Lewis Rice LLC, counsel to the Loan Parties, and (B)
local or other counsel in each of the jurisdictions listed on Schedule
4.01(a)(iv), in each case as reasonably requested by the Administrative Agent,
in the case of each of clauses (A) and (B), in form and substance reasonably
satisfactory to the Administrative Agent;
(v)    a certificate attesting to the Solvency of the Borrower and its
Subsidiaries (taken as a whole) on the Closing Date after giving effect to the
Transactions, from the Chief Financial Officer of the Borrower, substantially in
the form attached hereto as Exhibit K;
(vi)    a certificate attesting to the compliance with clauses (d), (e) and (f)
of this Section 4.01 on the Closing Date from a Responsible Officer of the
Borrower; and
(vii)    if any Loans are to be made on the Closing Date, a Committed Loan
Notice pursuant to Section 2.02.
(b)    All reasonable fees and out-of-pocket expenses due and payable to the
Lenders, the Arrangers and the Administrative Agent and required to be paid on
or prior to the Closing Date pursuant to the Engagement Letter and Fee Letters
shall have been paid or shall have been authorized to be deducted from the
proceeds of the initial funding under the Facilities, so long as any such fees
or expenses not expressly set forth in the Fee Letters have been have been
invoiced not less than three (3) business days prior to the Closing Date.
(c)    The Administrative Agent and the Lenders shall have received at least
three Business Days prior to the Closing Date, to the extent requested in
writing at least seven Business Days prior to the Closing Date, all
documentation and other information that the Administrative Agent and the
Lenders reasonably determine is necessary in order to allow the Administrative
Agent and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and the
Beneficial Ownership Regulation.
(d)    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 hereof shall be true and correct in all material
respects; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects.
(e)    There has been no change, occurrence or development since September 30,
2019 that could reasonably be expected to have a Material Adverse Effect.
(f)    At the time of and immediately after giving effect to the Transactions,
no Default shall have occurred and be continuing.
(g)    The Administrative Agent shall have received a certificate from the
Borrower’s insurance broker or other evidence reasonably satisfactory to it that
all insurance required to be maintained pursuant to Section 6.06 is in full
force and effect, together with endorsements naming the Administrative Agent,
for the benefit of the Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 6.06.


109

--------------------------------------------------------------------------------







(h)    Substantially concurrently with the consummation of the Transactions,
each Mortgage (as defined in the Original Credit Agreement) with respect to a
Mortgaged Property (as defined in the Original Credit Agreement) shall be
released, and terminated of record.
Section 4.02    Conditions to All Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension other than a
Letter of Credit, and if such Request for Credit Extension is for a Letter of
Credit, the obligation of the applicable L/C Issuer to honor such Request for
Credit Extension, after the Closing Date (other than (x) pursuant to a
Conversion/Continuation Notice and (y) in connection with the funding of an
Incremental Term Loan) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, that are qualified by materiality shall be true and correct (after
giving effect to any qualification therein) on and as of the date of such Credit
Extension, and each of the representations and warranties of the Borrower and
each other Loan Party contained in any other Loan Document or in any document
furnished at any time under or in connection herewith or therewith that are not
qualified by materiality shall be true and correct in all material respects on
and as of the date of such Credit Extension, except in each case to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in clauses (a) and (b) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than pursuant to a
Conversion/Continuation Notice) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Closing Date and on the date of each Credit Extension as contemplated by
Section 4.02 as to each of the matters set forth below that:


110

--------------------------------------------------------------------------------







Section 5.01    Existence, Qualification and Power. Each Loan Party and each
Restricted Subsidiary (other than any Immaterial Subsidiary) thereof (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization; (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party; and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
Section 5.03    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents or (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof), except for (x) filings and actions completed
on or prior to the Closing Date and as contemplated hereby and by the Collateral
Documents necessary to perfect or maintain the Liens on the Collateral granted
by the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties (including, without limitation, UCC financing statements and
filings in the United States Patent and Trademark Office and the United States
Copyright Office) and (y) approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect.
Section 5.04    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
Section 5.05    Financial Statements; No Material Adverse Effect


111

--------------------------------------------------------------------------------







(a)    The Annual Financial Statements of the Borrower and its Subsidiaries: (A)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (B) fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; (C)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness to the extent required by GAAP
and (D) were accompanied by a reconciliation that explains or otherwise shows in
reasonable detail the differences between the information relating to the
Borrower and its Subsidiaries, on the one hand, and the information relating to
the Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand.
(b)    The Quarterly Financial Statements of the Borrower and its Subsidiaries:
(A) were each prepared in accordance with GAAP consistently applied throughout
the period covered thereby, subject only to normal year-end audit adjustments
and the absence of footnotes, except as otherwise expressly noted therein, (B)
fairly present, in all material respects, the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby and (C) were accompanied by a
reconciliation that explains or otherwise shows in reasonable detail the
differences between the information relating to the Borrower and its
Subsidiaries, on the one hand, and the information relating to the Borrower and
its Restricted Subsidiaries on a standalone basis, on the other hand.
(c)    Since September 30, 2019, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
Section 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Restricted Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or the consummation of the
Transaction or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
Section 5.07    Ownership of Property. Each of the Borrower and each Restricted
Subsidiary has good record and marketable title to all owned property, or valid
leasehold interests or valid licenses in all leased or licensed property,
reasonably necessary or used in the ordinary conduct of its business, except for
such defects in title, or failure to obtain a valid leasehold interest or valid
license as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
Section 5.08    Environmental.
(a)    Each of the Loan Parties and its Restricted Subsidiaries is and has been
in compliance with all Environmental Laws and has received and maintained in
full force and effect all Environmental Permits required for its current
operations, except where non-compliance could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


112

--------------------------------------------------------------------------------







(b)    To the Loan Parties’ knowledge, no Hazardous Materials are present, or
have been released by any Person, whether related or unrelated to any Loan Party
in, on, within, above, under, affecting or emanating from any real property
currently or previously owned, leased or operated by any Loan Party or its
Restricted Subsidiaries (i) in a quantity, location, manner or state requiring
any cleanup, investigation or remedial action pursuant to any Environmental
Laws; (ii) in violation or alleged violation of any Environmental Laws; or
(iii) which has or could give rise to any Environmental Liability, including any
claim pursuant to any Environmental Laws against any Loan Party or its
Restricted Subsidiaries, except, in each case, as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(c)    No Environmental Claim is pending or, to the Loan Parties’ knowledge,
proposed, threatened or anticipated, with respect to or in connection with any
Loan Party or its Restricted Subsidiaries or any real properties now or
previously owned, leased or operated by any Loan Party or its Restricted
Subsidiaries except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(d)    No properties now or, to the Loan Parties’ knowledge, previously owned,
leased or operated by any Loan Party or its Restricted Subsidiaries nor, to the
Loan Parties’ knowledge, any property to which any Loan Party or its Restricted
Subsidiaries has transported or arranged for the transportation of any Hazardous
Material is listed or, to the Loan Parties’ knowledge, proposed for listing on
the National Priorities List promulgated pursuant to CERCLA, on CERCLIS (as
defined in CERCLA) or on any similar federal, state or foreign list of sites
requiring investigation or cleanup, nor to the knowledge of the Loan Parties, is
any such property anticipated or to the Loan Parties’ knowledge, threatened to
be placed on any such list, except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(e)    To the Loan Parties’ knowledge, there are no Environmental Liabilities of
any Loan Party or its Restricted Subsidiaries of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
are no facts, conditions, situations or set of circumstances which could
reasonably be expected to result in or be the basis for any such Environmental
Liability, except, in each case, as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(f)    No Loan Party or any of its Restricted Subsidiaries has assumed or
retained any Environmental Liability of any other Person, except as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
This Section 5.08 contains the sole and exclusive representations and warranties
of the Loan Parties with respect to environmental matters.
Section 5.09    Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates.


113

--------------------------------------------------------------------------------







Section 5.10    Taxes. The Borrower and its Restricted Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income, business, franchise or assets otherwise due and payable,
except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (b) to the extent that failure to do so
could not reasonably be expected to result in Material Adverse Effect.
Section 5.11    ERISA Compliance; Labor Matters.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws. Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination or opinion/advisory
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
(b)    There are no strikes, or other labor disputes pending or, to the
Borrower’s knowledge, threatened against the Borrower or any of its Restricted
Subsidiaries, the hours worked and payments made to employees of the Borrower
and its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters and all
payments due from the Borrower or any of its Restricted Subsidiaries or for
which any claim may be made against the Borrower or any of its Restricted
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the
Borrower or such Restricted Subsidiary to the extent required by GAAP except, in
each case, as would not reasonably be expected to result in a Material Adverse
Effect. Except as could not reasonably be expected to result in a Material
Adverse Effect, the consummation of the Transactions will not give rise to a
right of termination or right of renegotiation on the part of any union under
any material collective bargaining agreement to which the Borrower or any of its
Restricted Subsidiaries (or any predecessor) is a party or by which the Borrower
or any of its Restricted Subsidiaries (or any predecessor) is bound.
(c)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained, contributed to or required to
be contributed to by any Loan Party or any Restricted Subsidiary of any Loan
Party primarily for the benefit of any employees located outside of the United
States (a “Foreign Plan”):


114

--------------------------------------------------------------------------------







(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles (“Fully Funded”), except
where the failure to be Fully Funded, in each case, could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
Section 5.12    Subsidiaries; Equity Interests. As of the Closing Date, the
Borrower has no Restricted Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.12, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and nonassessable and
are owned by the Borrower or one or more of its Subsidiaries in the amounts
specified on Part (a) of Schedule 5.12 free and clear of all Liens except those
created under the Collateral Documents. As of the Closing Date, (x) the Borrower
has no Equity Interests in any other Person other than (i) those specifically
disclosed in Part (b) of Schedule 5.12 and (ii) Equity Interests in Subsidiaries
and (y) there are no Unrestricted Subsidiaries other than those listed on Part
(c) of Schedule 5.12. All of the outstanding Equity Interests in the Borrower
have been validly issued and are fully paid and nonassessable.
Section 5.13    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
Section 5.14    Disclosure.
(a)    No report, financial statement, certificate or other information
furnished in writing by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the Transactions or delivered hereunder
or under any other Loan Document (in each case, taken as a whole and as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time made, it being recognized by the Administrative Agent and the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.


115

--------------------------------------------------------------------------------







(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
Section 5.15    Compliance with Laws. Each Loan Party and each Restricted
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties (including the Act), except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 5.16    Intellectual Property; Licenses, Etc. The Borrower and its
Restricted Subsidiaries own or possess the right to use all of the trademarks,
service marks, trade names, trade dress, logos, domain names and all good will
associated therewith, copyrights, patents, patent rights, trade secrets,
know-how, franchises, licenses, and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, without conflict with the
rights of any other Person, except where the failure to own or possess the right
to use any such IP Rights would not reasonably be expected to have a Material
Adverse Effect. The Borrower and its Restricted Subsidiaries hold all right,
title and interest in and to such owned IP Rights free and clear of any Lien
(other than Liens permitted by Section 7.01). No slogan or other advertising
device, product, process, method, substance, part or other material or activity
now employed, or now contemplated to be employed, by the Borrower or any
Restricted Subsidiary infringes upon, misappropriates or otherwise violates any
rights held by any other Person, except where such infringement,
misappropriation or other violation would not reasonably be expected to have a
Material Adverse Effect.
Section 5.17    Solvency. As of the Closing Date, immediately after giving
effect to the consummation of the Transactions, the Borrower and its
Subsidiaries on a consolidated basis are Solvent.
Section 5.18    Collateral Documents. The provisions of the applicable
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject, in the case of any Collateral other than
Collateral consisting of Equity Interests, to Permitted Liens and, in the case
of Collateral consisting of Equity Interests, to non-consensual Liens permitted
by Section 7.01 (collectively, such Liens, “Permitted Prior Liens”)) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein.
Section 5.19    Anti-Terrorism; Anti-Money Laundering; Etc. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Restricted Subsidiaries
and their respective directors, officers, and employees with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Restricted Subsidiaries
and, to the Borrower’s knowledge, its and its Restricted Subsidiaries’
respective officers and directors, are in compliance with Anti-Corruption Laws
in all material respects and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. No Loan Party
nor any of its Restricted Subsidiaries (i) is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation in any
material respect of (A) the Trading with the Enemy Act, (B) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto, (C) the Act or (D) any other laws relating to terrorism or money
laundering (collectively, the “Anti-Terrorism Laws”) or (iii) is a Sanctioned
Person. No part of the proceeds of any Loan or Letter of Credit hereunder will
be unlawfully used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country, or in any other manner that will result in any violation in any
material respect by any Loan Party or any Lender or Arranger, the Administrative
Agent or any L/C Issuer or the Swing Line Lender of any Anti-Terrorism Laws or
Sanctions.


116

--------------------------------------------------------------------------------







Section 5.20    Foreign Corrupt Practices Act. No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of Anti-Corruption Laws.
Section 5.21    Affected Financial Institution. No Loan Party is an Affected
Financial Institution.
ARTICLE 6.
AFFIRMATIVE COVENANTS
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements satisfactory to the L/C Issuer have been made) shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, 6.13, 6.14 and 6.16) cause
each Restricted Subsidiary to:
Section 6.01    Financial Statements. Deliver to the Administrative Agent:
(a)    within 90 days after the end of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending September 30, 2020), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Year, and the related consolidated statements of income or operations, changes
in Shareholders’ Equity, and cash flows for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of PricewaterhouseCoopers LLP or any other independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” qualification, “going
concern” exception or “going concern” explanatory paragraph (other than a “going
concern” qualification, exception or explanatory paragraph resulting solely from
an upcoming maturity date under any Indebtedness occurring within one year from
the time such opinion is delivered) or any qualification or exception paragraph
as to the scope of such audit; provided, that the foregoing financial statements
are accompanied by a reconciliation that explains or otherwise shows in
reasonable detail the differences between the information relating to the
Borrower and its Subsidiaries, on the one hand, and the information relating to
the Borrower and its Restricted Subsidiaries on a standalone basis, on the other
hand;


117

--------------------------------------------------------------------------------







(b)    in connection with each of the first three fiscal quarters of each Fiscal
Year of the Borrower (commencing with the fiscal quarter ending March 31, 2020),
within 45 days after the end of each such fiscal quarter, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s Fiscal Year then ended, and the
related consolidated statements of changes in Shareholders’ Equity, and cash
flows for the portion of the Borrower’s Fiscal Year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of the Borrower as fairly presenting, in all material
respects, the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
provided, that the foregoing financial statements are accompanied by a
reconciliation that explains or otherwise shows in reasonable detail the
differences between the information relating to the Borrower and its
Subsidiaries, on the one hand, and the information relating to the Borrower and
its Restricted Subsidiaries on a standalone basis, on the other hand (the
“Quarterly Financial Statements”); and  
(c)    not later than 60 days after the end of each Fiscal Year of the Borrower
(commencing with the Fiscal Year ending September 30, 2020), an annual budget of
the Borrower and its Restricted Subsidiaries on a consolidated basis consisting
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Restricted Subsidiaries on a quarterly basis for
the then-current Fiscal Year (including the Fiscal Year in which the Latest
Maturity Date occurs, if such Fiscal Year is the then-current Fiscal Year).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be required separately to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) or (b) at the times specified therein.
Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:


118

--------------------------------------------------------------------------------







(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate (including, if
the Revolving Facility Test Condition was applicable as of the date such
financial statements, showing the calculation of the financial covenant set
forth in Section 7.11) signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;
(b)    promptly after any request by the Administrative Agent or the Required
Lenders acting through the Administrative Agent, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Restricted Subsidiary, or any audit of any of them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
shareholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, whether or not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided that to the extent any such
documents are filed with the SEC, such documents shall be deemed delivered
pursuant to this Section 6.02(c) at the time of and so long as the Borrower
notifies the Administrative Agent (by facsimile or electronic mail) of the
filing with the SEC of any such documents; and
(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or the
Required Lenders, through the Administrative Agent, may from time to time
reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (1) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02 or (2) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information within the meaning of United
States federal securities laws (“MNPI”) with respect to the Borrower or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any MNPI with respect to the Borrower
or its Subsidiaries, or their respective securities (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information” (and the Administrative Agent agrees that only
Borrower Materials marked “PUBLIC” will be made available on such portion of the
Platform); and (z) the Administrative Agent and the Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform that is not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower materials “PUBLIC.”


119

--------------------------------------------------------------------------------







Section 6.03    Notices. Promptly notify the Administrative Agent when a
Responsible Officer of the Borrower has knowledge:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Restricted Subsidiary and any
Governmental Authority, including in connection with any tax liabilities,
assessments, governmental charges or levies upon it or its properties or assets;
and (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred or are reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect; or
(d)    of the incurrence or issuance of any Indebtedness for which the Borrower
is required to make a mandatory prepayment pursuant to Section 2.05(b)(i).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document, if any, that have been breached.
Section 6.04    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or Section 7.05; (b) maintain all rights, privileges, permits, and
licenses reasonably necessary in the normal conduct of its business, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) preserve, maintain, renew and keep in full force
and effect all of its registered patents, trademarks, trade names, trade dress
and service marks, the failure of which to so preserve, maintain, renew or keep
in full force and effect could reasonably be expected to have a Material Adverse
Effect; and (d) pay, discharge or otherwise satisfy as the same shall become due
and payable all Federal, state and other material Tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Restricted Subsidiary.


120

--------------------------------------------------------------------------------







Section 6.05    Maintenance of Properties. (a) Maintain, preserve and protect
all of its properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, and (b)
make all necessary repairs thereto and renewals and replacements thereof, in
each case with respect to clauses (a) and (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
Section 6.06    Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies (that are not Affiliates of the Borrower)
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance, which insurance (except as to Excluded
Subsidiaries and Immaterial Subsidiaries) shall name the Administrative Agent as
loss payee (in the case of casualty insurance) or additional insured (in the
case of liability insurance); provided, however, if any insurance proceeds are
paid on account of a casualty to assets or properties of any Loan Party whether
or not constituting Collateral and at such time no Event of Default shall have
occurred and is continuing, then the Administrative Agent shall take such
actions, including endorsement, to cause any such insurance proceeds to be
promptly remitted to the Borrower to be used by the Borrower or such Loan Party
in any manner not prohibited by this Agreement.
Section 6.07    Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by the Borrower and its Restricted
Subsidiaries and their respective directors, officers, and employees with
Anti-Corruption Laws and applicable Sanctions.
Section 6.08    Books and Records. Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions, and if and to the extent
required by GAAP, matters involving the assets and business of the Borrower or
such Restricted Subsidiary, as the case may be.
Section 6.09    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and to
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
at such reasonable times during normal business hours and as often as may be
reasonably desired (but in no event more than one time per Fiscal Year of the
Borrower and with the Borrower being required to pay all reasonable
out-of-pocket expenses for one visit each Fiscal Year) by the Administrative
Agent, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent (or any of its
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice, and without limitation as to frequency.


121

--------------------------------------------------------------------------------







Section 6.10    Use of Proceeds. Use the proceeds of the Credit Extensions (a)
to pay any fees, costs and expenses related to the Revolving Credit Facility and
(b) for working capital, acquisitions, Investments and for other general
corporate purposes not in contravention of any Law or of any Loan Document.
Section 6.11    Covenant to Guarantee Obligations and Give Security. Upon the
formation or acquisition by any Loan Party of any new direct or indirect
Subsidiary (other than any Excluded Subsidiary or any Immaterial Subsidiary), or
upon a Subsidiary of any Loan Party ceasing to be an Excluded Subsidiary or
ceasing to be an Immaterial Subsidiary, as applicable, the Borrower shall, at
the Borrower’s expense:
(i)    within 30 days (as such time may be extended by the Administrative Agent
in its reasonable discretion) following the creation or acquisition of such
Subsidiary or following such Subsidiary ceasing to be an Excluded Subsidiary or
ceasing to be an Immaterial Subsidiary, as applicable, cause such Subsidiary to
(a) become a Guarantor and provide the Administrative Agent, for the benefit of
the Secured Parties, a Lien on its assets (other than Excluded Assets) to secure
the Obligations by executing and delivering to the Administrative Agent a
joinder to the Collateral Agreement or such other document as the Administrative
Agent shall deem appropriate for such purpose and (b) deliver to the
Administrative Agent such other customary documentation reasonably requested by
the Administrative Agent including, without limitation, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent;
(ii)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, cause each direct and indirect parent (to the extent
such parent is a Loan Party) of such Subsidiary to pledge its interests in such
Subsidiary to the Administrative Agent, for the benefit of the Secured Parties,
to secure such parent’s Obligations (if it has not already done so) and deliver
to the Administrative Agent all certificated Equity Interests of such Subsidiary
(if any) together with transfer powers in respect thereof endorsed in blank, and
cause such Subsidiary:
(A)    to duly execute and deliver to the Administrative Agent, for the benefit
of the Secured Parties, any additional collateral and security agreements or
supplements thereto, as reasonably specified by and in form and substance
reasonably satisfactory to the Administrative Agent to secure payment of all the
Obligations of such Subsidiary and constituting Liens on the personal property
(other than Excluded Assets) of such Subsidiary; and


122

--------------------------------------------------------------------------------







(B)    to take whatever action (including the filing of UCC financing
statements) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting first priority perfected Liens on Collateral purported to be subject
to the Collateral Agreement and other agreements delivered pursuant to this
Section 6.11, subject to Permitted Prior Liens; and
(iii)    within 30 days after such formation or acquisition or after such
Subsidiary ceases to be an Excluded Subsidiary or ceases to be an Immaterial
Subsidiary, as applicable, deliver to the Administrative Agent, upon the request
of the Administrative Agent, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i) and (ii) above, and as to such other matters as the
Administrative Agent may reasonably request.
Notwithstanding any of the foregoing to the contrary or Section 6.15 below, (i)
the Collateral shall exclude Excluded Assets, and shall be subject to the
limitations and exclusions set forth in the applicable Collateral Documents, and
(ii) no Foreign Subsidiary shall be required to become a Guarantor or grant a
Lien on any of its assets (other than a pledge of Equity Interests in any of its
Subsidiaries pursuant to clause (ii) above to the extent otherwise required
hereunder (provided, however, no legal opinions of foreign counsel shall be
required)) to secure any of the Obligations.
Section 6.12    Compliance with Environmental Laws. Comply, and cause all
lessees and other Persons operating or occupying its owned properties to comply,
with all applicable Environmental Laws and Environmental Permits, except where
the failure to so comply would not reasonably be likely to have a Material
Adverse Effect; and, if ordered by a final decree to do so by a Governmental
Authority or otherwise required in the reasonable opinion of the Borrower
pursuant to any Environmental Law, conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
reasonably necessary to address, and to be in material compliance with, such
final decree or the material requirements of Environmental Laws; provided,
however, that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to undertake any such ordered or required cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
Section 6.13    Environmental Disclosure. The Borrower will deliver to the
Administrative Agent:
(a)    as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Borrower or any of its
Restricted Subsidiaries or by independent consultants, Governmental Authorities
or any other Persons, with respect to significant environmental matters at the
Borrower’s or any other Loan Party’s real property or with respect to any
Environmental Claims, in each case, that would reasonably be expected to have a
Material Adverse Effect;


123

--------------------------------------------------------------------------------







(b)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported by the Borrower or any
of its Restricted Subsidiaries to any federal, state or local governmental or
regulatory agency under any Environmental Laws that would reasonably be expected
to have a Material Adverse Effect, (B) any remedial action taken by the Borrower
or any of its Restricted Subsidiaries or any other Persons of which the Borrower
or any of its Restricted Subsidiaries has knowledge in response to (1) any
Hazardous Materials Activities, the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (2) any Environmental Claims that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and (C) the Borrower’s discovery of any occurrence or condition arising under
Environmental Law or relating to Hazardous Materials on any real property
adjoining or in the vicinity of any facility that reasonably would be expected
to have a Material Adverse Effect;
(c)    as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Restricted Subsidiaries, a copy of any and all
non-privileged written communications with respect to (A) any Environmental
Claims that, individually or in the aggregate, would reasonably be expected to
give rise to a Material Adverse Effect, (B) any Release required to be reported
by the Borrower or any of its Restricted Subsidiaries to any federal, state or
local governmental or regulatory agency that would reasonably be expected to
have a Material Adverse Effect, and (C) any request made to the Borrower or any
of its Restricted Subsidiaries for information from any governmental agency that
suggests such agency is investigating whether the Borrower or any of its
Restricted Subsidiaries may be potentially responsible for any Hazardous
Materials Activity which would reasonably be expected to have a Material Adverse
Effect;
(d)    prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to expose the Borrower
or any of its Restricted Subsidiaries to, or result in, Environmental Claims
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and (B) any proposed action to be taken by the Borrower
or any of its Restricted Subsidiaries to modify current operations in a manner
that could subject the Borrower or any of its Restricted Subsidiaries to any
additional obligations or requirements under any Environmental Law that would
reasonably be expected to have a Material Adverse Effect; and
(e)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 6.13.
Section 6.14    Lender Calls. If requested in writing by the Administrative
Agent, participate in an annual meeting of the Administrative Agent and the
Lenders to be held at the Borrower’s corporate offices (or at such other
location as may be agreed to by the Borrower and the Administrative Agent,
including by telephonic conference calls) at such time as may be agreed to by
the Borrower and the Administrative Agent; provided that if, at any point, the
Borrower is no longer required to file periodic reports under the Exchange Act,
the Borrower shall be required to invite the Lenders to participate in any
quarterly conference calls made available to the holders of any of the Senior
Notes (although the Borrower shall have no obligation to hold any such quarterly
conference calls).


124

--------------------------------------------------------------------------------







Section 6.15    Further Assurances. Promptly upon request by the Administrative
Agent or the Required Lenders through the Administrative Agent, (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents or Section 6.11, (iii) perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder and (iv) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party, and cause each of its
Restricted Subsidiaries to do so; provided that, notwithstanding the foregoing,
the Loan Parties shall not be required to take actions to create or perfect the
security interest of the Administrative Agent (x) on any property that is
covered by a certificate of title statute of any jurisdiction under the law of
which the indication of a security interest on such certificate is required as a
condition of perfection thereof, or (y) if recordation of a security interest
with the Federal Aviation Administration or the International Registry of Mobile
Assets is required as a condition of perfection thereof.
Section 6.16    Ratings. At all times use commercially reasonable efforts to
maintain public ratings by Moody’s and S&P with respect to the Borrower and the
Facilities.
Section 6.17    Designation of Restricted and Unrestricted Subsidiaries.
The Borrower may designate any Restricted Subsidiary to be an Unrestricted
Subsidiary in accordance with the definition of “Unrestricted Subsidiary”;
provided that (i) immediately before and after giving effect to such
designation, no Event of Default shall have occurred and be continuing, (ii) the
Borrower shall be in pro forma compliance with the financial covenant set forth
in Section 7.11 (whether or not such covenant is applicable at such time in
accordance with its terms), and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” as defined in any of
the Senior Notes; provided that (x) solely with respect to the Designated
Subsidiaries the foregoing clause (iii) shall not apply for a period commencing
on the date the Designated Subsidiaries are designated as “Restricted
Subsidiaries” as defined in any of the Senior Notes and ending on the date that
is 30 days thereafter, and (y) the Administrative Agent shall have the right,
and the Borrower hereby expressly authorizes the Administrative Agent, to make a
written list of Designated Subsidiaries available to Lenders on the “Private
Side Information” portion of the Platform.


125

--------------------------------------------------------------------------------







All outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in the designated Unrestricted Subsidiary will be treated as an
Investment by the Borrower or such Restricted Subsidiary, as applicable, made at
the time of the designation. The amount of all such outstanding Investments will
be the aggregate fair market value of such Investments at the time of the
designation. The designation will not be permitted if such Investment would not
be permitted under Section 7.02 at that time and if such Restricted Subsidiary
does not otherwise meet the definition of an Unrestricted Subsidiary. Any
designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary shall
be evidenced to the Administrative Agent by delivering to the Administrative
Agent a certified copy of the board resolution of the Borrower giving effect to
such designation and a certificate signed by a Responsible Officer of the
Borrower certifying that such designation complied with the foregoing conditions
and the conditions set forth in the definition of “Unrestricted Subsidiary” and
was permitted by this Section 6.17, provided, however, (i) no Subsidiary may be
designated as an Unrestricted Subsidiary if such designated Unrestricted
Subsidiary will own any IP Rights and the failure of the Borrower or any of its
Restricted Subsidiaries to own such IP Rights could reasonably be expected to
have a Material Adverse Effect and (ii) neither the Borrower nor any of its
Restricted Subsidiaries shall be permitted to contribute any IP Rights to an
Unrestricted Subsidiary if (x) the failure by the Borrower or any of its
Restricted Subsidiaries to own such IP Rights could reasonably be expected to
have a Material Adverse Effect or (y) after giving effect to such contribution
the Borrower would not be in pro forma compliance with the covenant set forth in
Section 7.11 whether or not such covenant is applicable at such time in
accordance with its terms.
If, at any time, any Unrestricted Subsidiary would fail to meet any of the
requirements of an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and (1) any Indebtedness
of such Subsidiary, (2) any Liens of such Subsidiary and (3) any Investments of
such Subsidiary, in each case shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Liens, Investments, or
Indebtedness are not permitted to be incurred as of such date under Section
7.01, Section 7.02 or Section 7.03, as applicable, the Borrower shall be in
default of such Section 7.01, Section 7.02 or Section 7.03, as applicable.
The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation shall be deemed to be an
incurrence, on the date of designation, of Indebtedness, Liens and Investments
by a Restricted Subsidiary of the Borrower of any outstanding Indebtedness,
Liens and Investments of such Unrestricted Subsidiary and such designation shall
only be permitted if (1) such Liens are permitted under Section 7.01, such
Investments are permitted under Section 7.02, and such Indebtedness is permitted
under Section 7.03; and (2) no Event of Default shall have occurred and be
continuing; and provided further, however, if any such Subsidiaries are
Designated Subsidiaries, then the foregoing proviso shall not apply to any such
Designated Subsidiaries and, notwithstanding anything contained herein or in the
other Loan Documents to the contrary, such Designated Subsidiaries shall not be
subject to the terms and provisions of this Agreement (including, without
limitation, Section 6.11 and Section 6.15) and the other Loan Documents during
the period commencing on the date the Designated Subsidiaries are designated as
“Restricted Subsidiaries” hereunder and ending on the date that is 30 days
thereafter, and on such thirtieth day any such Designated Subsidiary that is a
Restricted Subsidiary at such time shall be deemed, for purposes of Sections
7.01, 7.02 and 7.03, to have incurred all Liens, Investments, and Indebtedness
of such Designated Subsidiary then outstanding.


126

--------------------------------------------------------------------------------







The following entities have previously been designated as Unrestricted
Subsidiaries under this Agreement and remain Unrestricted Subsidiaries as of the
Closing Date: 8th Avenue Food & Provisions, Inc., a Missouri corporation, Active
Nutrition International GmbH, a German entity, Agricore United Holdings Inc., a
Delaware corporation, American Blanching Company, a Georgia corporation, Attune
Foods, LLC, a Delaware limited liability company, BellRing Brands, Inc., a
Delaware corporation, BellRing Brands, LLC, a Delaware limited liability
company, Dakota Growers Pasta Company, Inc., a North Dakota corporation, DNA
Dreamfields Company, LLC, an Ohio limited liability company, Dymatize
Enterprises, LLC, a Delaware limited liability company, GB Acquisition USA,
Inc., a Washington corporation, Golden Acquisition Sub, LLC, a Delaware limited
liability company, Golden Boy Nut Corporation, a Delaware corporation, Golden
Nut Company (USA) Inc., a Washington corporation, Nuts Distributor of America
Inc., a Washington corporation, Premier Nutrition Company, LLC, a Delaware
limited liability company, Primo Piatto, Inc., a Minnesota corporation, Golden
Boy Foods Ltd., a British Columbia corporation, PHI Acquisition GP ULC, a
British Columbia unlimited liability company, PHI Acquisition LP ULC, a British
Columbia unlimited liability company, PHI Acquisition Limited Partnership, a
British Columbia limited partnership, Supreme Protein, LLC, a Delaware limited
liability company, TA/DEI-A Acquisition Corp., a Delaware corporation, and any
direct or indirect now or hereafter created or acquired Subsidiary of any of the
foregoing. The foregoing sentence does not prohibit or limit in any respect the
ability of the Borrower to designate any of the foregoing Persons as Restricted
Subsidiaries and thereafter re-designate any or all of such Persons as
Unrestricted Subsidiaries, in each case, subject to the terms and conditions of
this Section 6.17.


ARTICLE 7.
NEGATIVE COVENANTS
From and after the Closing Date, so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit (other than Letters of Credit which have been Cash Collateralized or as
to which other arrangements satisfactory to the L/C Issuer have been made) shall
remain outstanding, the Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:
Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens pursuant to any Loan Document securing the Obligations;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) the
modification, replacement, renewal or extension of the obligations secured or
benefited thereby, to the extent constituting Indebtedness, is permitted by
Section 7.03(b);


127

--------------------------------------------------------------------------------







(c)    Liens for taxes (i) which are (x) not then more than 30 days overdue or
(y) being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or (ii) with respect to which
the failure to make payment would not reasonably be expected to have a Material
Adverse Effect;
(d)    carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s or other like Liens granted or arising in the ordinary course of
business (i) which secure amounts not overdue for a period of more than 60 days
or if more than 60 days overdue, are unfiled and either no other action has been
taken to enforce such Lien or such Liens are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or (ii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the applicable Person;
and Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;
(h)    Liens securing judgments, awards and decrees for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgments;
(i)    (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and (B) the Indebtedness secured thereby does not
exceed the cost or fair market value of the property, whichever is lower, being
acquired on the date of acquisition, improvements thereto and related expenses;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender on
customary terms; and (ii) Liens securing Indebtedness permitted under Section
7.03(t); provided that (w) such Liens existed on the property or asset prior to
the acquisition thereof by the Borrower or any Restricted Subsidiary or existed
on the property or asset of any Person that becomes a Restricted Subsidiary in
connection with a Permitted Acquisition or other Investment in the nature of an
acquisition; (x) such Lien is not created in connection with such acquisition or
such Person becoming a Restricted Subsidiary as a result of such Investment, as
the case may be and (y) such Lien shall not encumber any other property or
assets of the Borrower or any Restricted Subsidiary (other than any Person
acquired by the Borrower or any Restricted Subsidiary as a result of a Permitted
Acquisition or other Investment in the nature of an acquisition and any
Restricted Subsidiary of such acquired Person as of the date of such Permitted
Acquisition or other Investment in the nature of an acquisition);


128

--------------------------------------------------------------------------------







(j)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or any Restricted Subsidiary or (ii) secure
any Indebtedness;
(k)    other Liens on property securing Indebtedness and other obligations in an
aggregate principal amount outstanding at any time which does not exceed the
greater of $341,000,000 and 3.00% of Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries based on the Most Recent Financial Statements,
in the aggregate;
(l)    Liens on property of Restricted Subsidiaries that are not Loan Parties
securing Indebtedness of such Restricted Subsidiaries that are not Loan Parties
permitted by Section 7.03;
(m)    Liens arising in connection with a Qualified Receivables Transaction on
Receivables Program Assets permitted to be Disposed of pursuant to Section
7.05(l) securing Receivables Program Obligations permitted by Section 7.03(j);
(n)    Liens in favor of custom and revenue authorities arising as a matter of
law to secure payment of non-delinquent customs duties in connection with the
importation of goods;
(o)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of letters of credit and
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
(p)    (i) Liens arising out of conditional sale, consignment, title retention
or similar arrangements for the sale of goods entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business and (ii)
purported Liens evidenced by the filing of UCC financing statements relating
solely to operating leases or consignment or bailee arrangements entered into in
the ordinary course of business;
(q)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business; and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;


129

--------------------------------------------------------------------------------







(r)    deposits made in the ordinary course of business to secure liability to
insurance carriers, and Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;
(s)    Liens on Cash Collateral granted in favor of any Lenders and/or L/C
Issuers created as a result of any requirement or option to Cash Collateralize
pursuant to this Agreement;
(t)    Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness; (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries; or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;
(u)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies except for such noncompliance that does not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries; and (ii) any zoning or similar law or right reserved to or vested
in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries;
(v)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(w)    licenses and sublicenses of IP Rights, and Liens under licensing
agreements for the use of intellectual property, in each case, either entered
into in the ordinary course of business or pursuant to a bona fide transaction
intended or expected to increase, maintain or preserve, or prevent a decrease
in, the revenue, profits, cash flow, or value of the Borrower and its Restricted
Subsidiaries, taken as a whole, and which could not reasonably be expected to
have a Material Adverse Effect;
(x)    Liens on cash and Cash Equivalents in an aggregate amount outstanding at
any time not to exceed the greater of $250,000,000 and 25.00% of Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries based on the Most Recent
Financial Statements to secure obligations of the Borrower or any Restricted
Subsidiary in respect of ordinary course cash management arrangements or under
Swap Contracts, in each case, that do not constitute Obligations;  
(y)    Liens on Collateral securing obligations under the documentation for
Indebtedness permitted pursuant to Section 7.03(s); provided that, if such
indebtedness is secured by any or all of the Collateral, such Liens shall be
subject to the Pari Passu Intercreditor Agreement, and (if then in effect) the
Junior Lien Intercreditor Agreement if such indebtedness is secured on a pari
passu basis (without regard to the control of remedies) with the Obligations
and, otherwise, to the Junior Lien Intercreditor Agreement;


130

--------------------------------------------------------------------------------







(z)    Liens arising in the ordinary course of business under the Perishable
Agricultural Commodities Act of 1930;
(aa)    Liens on Equity Interests in joint ventures or Unrestricted Subsidiaries
(i) securing obligations of such joint ventures or Unrestricted Subsidiaries or
(ii) pursuant to the relevant joint venture agreement or arrangements;
(bb)    Liens arising out of sale and lease-back transactions permitted under
Section 7.15;
(cc)    Liens (i) in favor of the Borrower or any Loan Party granted by a
Restricted Subsidiary that is not a Loan Party or (ii) granted by any non-Loan
Party in favor of any other non-Loan Party, in the case of each of clauses (i)
and (ii), securing intercompany Indebtedness permitted under Sections 7.02 or
7.03;
(dd)    Liens on cash or Cash Equivalents in respect of ordinary course cash
management arrangements;
(ee)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located; and
(ff)    Liens on fee owned real property which is not Negative-Pledge Real
Property and related improvements and fixtures which secures Indebtedness in an
aggregate principal amount outstanding at any time not to exceed the greater of
$100,000,000 and 10.00% of Consolidated EBITDA.
Section 7.02    Investments. Make any Investments, except:
(a)    Investments held by the Borrower or such Restricted Subsidiary in the
form of cash and Cash Equivalents;
(b)    advances to officers, directors, employees and consultants of the
Borrower and Restricted Subsidiaries (i) in an aggregate amount not to exceed
$5,000,000 at any time outstanding, for payroll, salary, travel, entertainment,
relocation and analogous ordinary business purposes; and (ii) in connection with
such Person’s purchase of Equity Interests of the Borrower, provided that no
cash is actually advanced pursuant to this clause (ii) unless promptly repaid;
(c)    Investments (i) existing on the Closing Date in Subsidiaries existing on
the Closing Date; provided that in the case of this clause (i), any such
Investments in Restricted Subsidiaries that are not Loan Parties in the form of
intercompany loans by Loan Parties if in excess of $25,000,000 in the aggregate
shall be evidenced by notes that have been pledged (individually or pursuant to
a global note) to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent for the benefit of the Secured Parties
unless such pledge would, in the good faith judgment of the Borrower, result in
adverse tax consequences to the Borrower and its Restricted Subsidiaries as
reasonably determined by Borrower in consultation with the Administrative Agent;
(ii) in Loan Parties (including those formed or acquired after the Closing Date
so long as the Borrower and its Restricted Subsidiaries comply with the
applicable provisions of Section 6.11, provided that, notwithstanding anything
to the contrary in this Agreement or any other Loan Document, the Lien of the
Administrative Agent for the benefit of the Secured Parties shall not attach to
any such Investment in the form of an intercompany loan and any intercompany
note evidencing such loan shall not be required to be delivered to the
Administrative Agent if any such note is subsequently reasonably promptly
contributed to a Subsidiary that is not a Loan Party pursuant to
Section 7.02(c)(iv)); (iii) by Restricted Subsidiaries that are not Loan Parties
in Restricted Subsidiaries that are not Loan Parties; and (iv) by the Borrower
or any other Loan Party in Unrestricted Subsidiaries, in Restricted Subsidiaries
that are not Loan Parties or in other Persons; provided that, in the case of
this clause (iv), (A) no Event of Default under Section 8.01(a), 8.01(f) or
8.01(g) shall have occurred and be continuing, (B) the Borrower and its
Restricted Subsidiaries comply with the applicable provisions of Section 6.11,
(C) the aggregate amount of all such Investments incurred during the term of
this Agreement (determined without regard to any write-downs or write-offs of
such Investments) shall not exceed the sum of the greater (x) of $454,000,000
and (y) 4.00% of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries based on the Most Recent Financial Statements; provided, that this
clause (C) shall not apply to any such Investment in a Restricted Subsidiary
that is not a Loan Party that is in the form of an equity contribution or
intercompany loan if, reasonably


131

--------------------------------------------------------------------------------







promptly following receipt of such equity contribution or intercompany loan, the
proceeds of such equity contribution or intercompany loan shall be used by such
Restricted Subsidiaries that are not Loan Parties (or Restricted Subsidiaries
thereof) to consummate a Permitted Acquisition (and any such Investment
described in this proviso shall not utilize the basket set forth in this clause
(C), but shall, if applicable, utilize the basket set forth in the definition of
Permitted Acquisition) and (D) any such Investments in the form of intercompany
loans if in excess of $25,000,000 in the aggregate shall be evidenced by notes
that have been pledged (individually or pursuant to a global note) to the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent for the benefit of the Secured Parties unless (x) such
pledge would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower and its Restricted Subsidiaries as reasonably
determined by Borrower in consultation with the Administrative Agent or (y)
reasonably promptly following the making of such intercompany loan the holder of
such note representing such loan contributes such note as an equity contribution
to any Restricted Subsidiary that is not a Loan Party that will reasonably
promptly following receipt of such equity contribution consummate (or cause one
or more of its Restricted Subsidiaries to consummate) a Permitted Acquisition,
in which case and in each such case, notwithstanding anything to the contrary in
this Agreement or any other Loan Document, the Lien of the Administrative Agent
for the benefit of the Secured Parties shall not attach to any such note, and
any such note shall not be required to be delivered to the Administrative Agent;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    (i) any Investments by the Borrower or any Guarantor in the form of
Permitted Acquisitions, and (ii) any Permitted Acquisition by any Restricted
Subsidiary that is not a Loan Party (or any Restricted Subsidiary thereof)
funded from, reasonably promptly following receipt thereof, the cash proceeds
received by such Restricted Subsidiary (or any parent entity(ies) thereof that
is also a Restricted Subsidiary and that received such proceeds in accordance
with Section 7.02(c)(iv)) from any equity contribution or intercompany loan
permitted under Section 7.02(c)(iv), and (iii) any Investment in or of any
Person acquired by, or merged into or consolidated or amalgamated with, the
Borrower or any Restricted Subsidiary after the Closing Date (other than an
Investment in connection with a Permitted Acquisition in Persons who do not
become Loan Parties), in each case pursuant to an Investment otherwise permitted
by this Section 7.02 after the Closing Date to the extent that such Investments
of such Person were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation, and any
modification, replacement, renewal or extension of any Investment permitted
under clause (iii) of this Section 7.02(e) so long as any such modification,
replacement, renewal or extension thereof does not increase the amount of such
Investment except as otherwise permitted by this Section 7.02;


132

--------------------------------------------------------------------------------







(f)    Guarantees of Indebtedness permitted by Section 7.03;
(g)    to the extent constituting Investments, transactions expressly permitted
under Sections 7.04 (other than Section 7.04(c)) and 7.14;
(h)    Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date and set forth on Schedule 7.02 and
any modification, replacement, renewal or extension thereof; provided, that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted by this Section 7.02 and the terms and
conditions of such modified, replacement, renewed or extended Investment shall
not be materially less favorable, taken as a whole, to the Loan Parties than the
Investment being modified, replaced, renewed or extended;
(i)    promissory notes, property (tangible or intangible) and other non-cash
consideration received in connection with Dispositions permitted by Section
7.05;
(j)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(k)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests of the Borrower or a Subsidiary
(unless the issuance of Equity Interests in a Subsidiary is prohibited by
Section 7.05), in each case, to the extent not resulting in a Change of Control;
(l)    Restricted Subsidiaries of the Borrower may be established or created if
the Borrower and such Restricted Subsidiary comply with the requirements of
Section 6.11, if applicable; provided that, in each case, to the extent such new
Restricted Subsidiary is created solely for the purpose of consummating a
transaction pursuant to an acquisition permitted by this Section 7.02, and such
new Restricted Subsidiary at no time holds any assets or liabilities other than
any merger or acquisition consideration contributed to it contemporaneously with
the closing of such transactions, such new Restricted Subsidiary shall not be
required to take the actions set forth in Section 6.11, as applicable, until the
applicable acquisition is consummated (at which time the surviving entity of the
applicable transaction shall be required to so comply in accordance with the
provisions thereof);


133

--------------------------------------------------------------------------------







(m)    Investments in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person, in each case, (i) in connection with
a Qualified Receivables Transaction and (ii) constituting a Disposition
permitted pursuant to Section 7.05(l);
(n)    Swap Contracts to the extent permitted pursuant to Section 7.03(d);
(o)    other Investments; provided that in no event shall the aggregate amount
of Investments allowed pursuant to this Section 7.02(o) during the term of this
Agreement exceed the sum of (1) so long as no Event of Default under Section
8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing or would be caused
thereby, the greater of (x) $454,000,000 and (y) 4.00% of Consolidated Total
Assets of the Borrower based on the Most Recent Financial Statements plus (2) an
amount not to exceed the Available Amount at the time of the making of such
Investment; provided that the portion of the Available Amount attributed to
clause (a)(2) of the definition thereof shall not be available for any such
Investments made pursuant to this clause (o)(2) if an Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing or would be
caused thereby;
(p)    Investments in Term Loans pursuant to Section 10.06(b)(vii);
(q)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(r)    Investments so long as (i) no Event of Default under Section 8.01(a),
8.01(f) or 8.01(g) has occurred and is continuing or would be caused thereby and
(ii) the pro forma Total Net Leverage Ratio would be less than 4.00:1.00;
(s)    Investments (i) constituting deposits, prepayments and other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii), to the extent necessary to
maintain the ordinary course of supplies to the Borrower or any Restricted
Subsidiary;
(t)    [reserved];
(u)    Investments in any Restricted Subsidiary in connection with
reorganizations and related activities related to Tax planning; provided that,
after giving effect to any such reorganization and related activities, the Lien
of the Administrative Agent in the Collateral and the value thereof, taken as a
whole, is not materially impaired and after giving effect to such Investment,
the Borrower and its Restricted Subsidiaries shall otherwise be in compliance
with Section 6.11;
(v)    pension fund and other employee benefit plan obligations and liabilities;


134

--------------------------------------------------------------------------------







(w)    Investments in the Borrower or any Restricted Subsidiary in connection
with intercompany cash management arrangements and related activities in the
ordinary course of business;
(x)    Investments in any Parent Company in amounts and for purposes for which
Restricted Payments by the Borrower are permitted under Section 7.06(e);
provided that any such Investments made as provided above in lieu of such
Restricted Payments shall reduce availability under the applicable Restricted
Payment basket under Section 7.06(e);
(y)    Investments consisting of the licensing or sublicensing of IP Rights in
each case, either entered into in the ordinary course of business or pursuant to
a bona fide transaction intended to increase the revenue of the Borrower and its
Restricted Subsidiaries and which could not reasonably be expected to have a
Material Adverse Effect; and
(z)    (i) Investments in an Unrestricted Subsidiary to the extent comprised of
assets of, or Equity Interests in, an Unrestricted Subsidiary and (ii)
Investments consisting of the contribution of the Equity Interests of the
Designated Subsidiaries to any newly formed holding company that is a wholly
owned direct or indirect Restricted Subsidiary of the Borrower (the “Designated
Parent Subsidiary”).
Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under (A) the Loan Documents, including, without limitation,
Incremental Term Loans, Incremental Revolving Loans and any Refinancing
Facility, (B) the 2026 Senior Notes in an aggregate principal amount not to
exceed $1,750,000,000 (inclusive of any Permitted Refinancing of the 2026 Senior
Notes), (C) the 2027 Senior Notes in an aggregate principal amount not to exceed
$750,000,000 (inclusive of any Permitted Refinancing of the 2027 Senior Notes),
(D) the 2028 Senior Notes in an aggregate principal amount not to exceed
$1,000,000,000 (inclusive of any Permitted Refinancing of the 2028 Senior
Notes), (E) the 2029 Senior Notes in an aggregate principal amount not to exceed
$750,000,000 (inclusive of any Permitted Refinancing of the 2029 Senior Notes),
and (F) the 2030 Senior Notes in an aggregate principal amount not to exceed
$1,250,000,000 (inclusive of any Permitted Refinancing of the 2030 Senior
Notes);
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.03
and any Permitted Refinancing thereof; provided that any such Indebtedness
(including any Permitted Refinancing thereof), to the extent owed by a Loan
Party to a Restricted Subsidiary that is not a Loan Party, shall be unsecured
and subordinated to the payment of the Obligations in a manner reasonably
satisfactory to the Administrative Agent;
(c)    (i) Guarantees by the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor;
(ii) Guarantees by any Restricted Subsidiary that is not a Loan Party in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any Restricted
Subsidiary; and (iii) Guarantees by the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of Restricted Subsidiaries that are
not Loan Parties to the extent such Guarantee constitutes an Investment
permitted by Sections 7.02(c)(i), (c)(iv), 7.02(o) or 7.02(r);


135

--------------------------------------------------------------------------------







(d)    obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or hereafter arising under any Swap Contract; provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation; and (ii) such Swap Contract does
not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party
(other than pursuant to customary netting or set-off provisions and except as
contemplated by Section 10.23);
(e)    Indebtedness of the Borrower or any Restricted Subsidiary in respect of
Capital Leases and purchase money obligations for fixed or capital assets, which
may be secured by Liens under and within the applicable limitations set forth in
Section 7.01(i); provided, however, that the aggregate principal amount of all
such Indebtedness at any one time outstanding pursuant to this clause (e) shall
not exceed the greater of (x) $500,000,000 and (y) 50.00% of Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries based on the Most Recent
Financial Statements;
(f)    Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary to the extent constituting an Investment
permitted by Section 7.02(c), 7.02(o) or 7.02(r); provided that, such
Indebtedness, to the extent owed by a Loan Party to a Restricted Subsidiary that
is not a Loan Party, shall be subordinated to the payment of the Obligations in
a manner reasonably satisfactory to the Administrative Agent;
(g)    Non-Guarantor Debt in an aggregate principal amount outstanding at any
time not to exceed the Non-Guarantor Debt Cap;  
(h)    [reserved];
(i)    other Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate principal amount outstanding at any time not to exceed the greater of
(x) $568,000,000 and (y) 5.00% of Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries based on the Most Recent Financial Statements;
(j)    Indebtedness in respect of Receivables Program Obligations in an
aggregate principal amount outstanding at any time not to exceed the greater of
(x) $500,000,000 and (y) 50.00% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries based on the Most Recent Financial Statements; provided
that at such time (i) the Borrower is in pro forma compliance with the Secured
Leverage Ratio set forth in Section 7.11 as of the last day of the most recently
completed Measurement Period (whether or not such covenant is applicable at such
time in accordance with its terms), with Indebtedness in respect of Receivables
Program Obligations being incurred or which has previously been incurred
pursuant to this Section 7.03(j) being deemed to be Consolidated Senior Secured
Debt, whether or not satisfying the requirements thereof, and (ii) no Event of
Default shall have occurred and be continuing at the time such Indebtedness is
incurred;


136

--------------------------------------------------------------------------------







(k)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of obligations to pay insurance premiums or take-or-pay obligations
contained in supply arrangements incurred in the ordinary course of business;
(l)    Indebtedness consisting of obligations of the Borrower or its Restricted
Subsidiaries under deferred consideration or other similar arrangements
(including earn-outs, indemnifications, incentive non-competes and other
contingent obligations and agreements consisting of the adjustment of purchase
price or similar adjustments) incurred by such Person in connection with any
Permitted Acquisition or Disposition permitted by Section 7.05 or any other
Investment permitted under Section 7.02;
(m)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of bank guarantees, warehouse receipts or similar
instruments (other than letters of credit) issued or created in the ordinary
course of business consistent with past practice, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement type obligations (other than
obligations in respect of letters of credit) regarding workers compensation
claims;
(n)    Indebtedness or obligations in respect of performance and completion
guaranties, or customs, stay, performance, bid, surety, statutory, appeal,
performance and return of money bonds, tenders, statutory obligations, leases,
governmental contracts, trade contracts or other similar obligations incurred in
the ordinary course of business and, in each case, not in respect of borrowed
money or in respect of any letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments to support any of the foregoing items;
(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
(p)    Indebtedness in respect of commercial credit cards, stored value cards,
purchasing cards and treasury management services, and other netting services,
overdraft protections and overdraft facilities, automated clearing-house
arrangements, employee credit card programs, corporate cards and purchasing
cards, controlled disbursement, ACH transactions, return items, interstate
depository network service, cash pooling and operational foreign exchange
management, and, in each case, similar arrangements and otherwise in connection
with cash management arrangements, including cash management arrangements among
the Borrower and its Restricted Subsidiaries, including Indebtedness arising
under or in connection with any Cash Management Agreement with a Cash Management
Bank;
(q)    Indebtedness incurred under commercial letters of credit issued for the
account of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business (and not for the purpose of, directly or indirectly,
incurring Indebtedness or providing credit support or a similar arrangement in
respect of Indebtedness) or Indebtedness of the Borrower or any of its
Restricted Subsidiaries under letters of credit and bank guarantees backstopped
by Letters of Credit issued under this Agreement;


137

--------------------------------------------------------------------------------







(r)    Indebtedness representing deferred compensation to employees of the
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business;
(s)    (A) Indebtedness incurred or issued by the Borrower or by any Restricted
Subsidiary of the Borrower in an amount not to exceed in the aggregate the
Incremental Available Amount (such debt, “Incremental Equivalent Debt”);
provided that,
(i)    no Event of Default shall exist before or after giving effect to the
incurrence of such Incremental Equivalent Debt;
(ii)    such Incremental Equivalent Debt shall not be Guaranteed by any Person
that is not a Guarantor;
(iii)    if such Incremental Equivalent Debt is in the form of loans secured by
any or all of the Collateral on a pari passu basis with the Liens securing the
Obligations hereunder, such Incremental Equivalent Debt shall be subject to
Section 2.14(g)(iv) as if such Incremental Equivalent Debt were a Class of
Incremental Term Loans;
(iv)    the terms of such Incremental Equivalent Debt shall not be more
restrictive, taken as a whole, to the Borrower and its Restricted Subsidiaries
than those applicable to any Facility at the time of incurrence of such
Incremental Equivalent Debt, unless (x) such other terms apply only after the
Latest Maturity Date at the time of incurrence of such Incremental Equivalent
Debt, (y) this Agreement is amended so that such terms are also applicable for
the benefit of any Lenders under the then-existing Facilities or (z) such other
terms relate only to pricing, fees or redemption terms;
(v)    (x) if such Incremental Equivalent Debt is secured on a pari passu basis
with the Liens securing the Obligations hereunder, the stated maturity of such
Incremental Equivalent Debt shall be no earlier than the Latest Maturity Date at
the time of incurrence of such Incremental Equivalent Debt and (i) if there are
any Term Loans outstanding at such time, the Weighted Average Life to Maturity
of such Incremental Equivalent Debt shall be no shorter than the remaining
Weighted Average Life to Maturity of any then-existing Facility hereunder and
(ii) if there are no Term Loans outstanding, the Weighted Average Life to
Maturity of such Incremental Equivalent Debt shall be no shorter than 36 months
and (y) if such Incremental Equivalent Debt is secured on a junior basis to the
Liens securing the Obligations hereunder or is unsecured, the stated maturity of
such Incremental Equivalent Debt is not less than 91 days following the Latest
Maturity Date at the time of incurrence of such Incremental Equivalent Debt and
the Weighted Average Life to Maturity of such Incremental Equivalent Debt shall
be no shorter than the remaining Weighted Average Life to Maturity of any
then-existing Facility hereunder;
(vi)    the aggregate principal amount outstanding of all Non-Guarantor Debt
that is Incremental Equivalent Debt does not exceed the Non-Guarantor Debt Cap;


138

--------------------------------------------------------------------------------







(vii)     the Borrower shall deliver or cause to be delivered legal opinions and
such other documents reasonably requested by the Administrative Agent in
connection with such transaction; and
(viii)     if such Incremental Equivalent Debt is secured, the representative
and collateral trustee acting on behalf of the holders of such Incremental
Equivalent Debt shall have executed and delivered to the Administrative Agent
(x) a joinder to the Pari Passu Intercreditor Agreement and (if then in effect)
the Junior Lien Intercreditor Agreement (if such Incremental Equivalent Debt is
secured by any or all of the Collateral on a pari passu basis (without regard to
control of remedies) with the Obligations hereunder) in accordance with the
terms hereof and (y) a joinder to the Junior Lien Intercreditor Agreement (if
such Incremental Equivalent Debt is secured by any or all of the Collateral on a
junior basis to the Obligations hereunder) in accordance with the terms thereof;
provided that if such Indebtedness is the initial issuance of Indebtedness that
would cause such documents to be executed, then the Borrower, the Guarantors,
the Administrative Agent and the representative and collateral trustee for such
Other First Lien Obligations shall have executed and delivered the Pari Passu
Intercreditor Agreement and/or the Junior Lien Intercreditor Agreement, as
applicable and
(B) Permitted Refinancing of any Indebtedness incurred under the foregoing
clause (A) (provided that any such Permitted Refinancing of any such
Indebtedness that was initially incurred in reliance on clause (a) of the
definition of Incremental Available Amount (or any Permitted Refinancing
thereof) shall continue to be deemed to be a utilization of such clause (a) for
purposes hereof);
(t)    (x) Indebtedness assumed in connection with a Permitted Acquisition or
other Investment in the nature of an acquisition so long as (i) such
Indebtedness existed prior to the consummation of such Permitted Acquisition or
other Investment in the nature of an acquisition, (ii) such Indebtedness is not
created in contemplation of such Permitted Acquisition or other Investment in
the nature of an acquisition, (iii) such Indebtedness is solely the obligation
of such Person, and not of the Borrower or any other Restricted Subsidiary
(other than any Person acquired by the Borrower or any Restricted Subsidiary as
a result of such Permitted Acquisition or other Investment in the nature of an
acquisition and any Restricted Subsidiary of such acquired Person as of the date
of such Permitted Acquisition or other Investment in the nature of an
acquisition) and (iv) if such Indebtedness (excluding leases) is secured, the
pro forma Secured Net Leverage Ratio would not exceed the greater of 4.00:1.00
and the Secured Net Leverage Ratio immediately prior to giving effect to such
Permitted Acquisition or other Investment in the nature of an acquisition and if
such Indebtedness (excluding leases) is unsecured, the pro forma Consolidated
Interest Coverage Ratio would be greater than or equal to the lesser of
2.00:1.00 and the pro forma Consolidated Interest Coverage Ratio immediately
prior to giving effect to such Permitted Acquisition or other Investment in the
nature of an acquisition and (y) Permitted Refinancings of any Indebtedness
assumed under the foregoing clause (x);
(u)    (i) Indebtedness incurred in the ordinary course of business in respect
of obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services, (ii) Indebtedness in respect of any letter of credit,
bankers’ acceptance, bank guaranty or similar instrument supporting trade
payables, warehouse receipts or similar facilities entered into in the ordinary
course of business, and (iii) Indebtedness consisting of obligations owing under
any customer or supplier incentive, supply, license or similar agreements
entered into in the ordinary course of business;


139

--------------------------------------------------------------------------------







(v)    unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that the
unfunded amounts would not otherwise cause an Event of Default under
Section 8.01(i);
(w)    customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;
(x)    without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness permitted hereunder;
(y)    Indebtedness incurred in connection with sale and leaseback transactions
permitted pursuant to Section 7.15; and
(z)    Indebtedness secured by fee owned real property which is not
Negative-Pledge Real Property and related improvements and fixtures in an
aggregate principal amount outstanding at any time not to exceed the greater of
$100,000,000 and 10.00% of Consolidated EBITDA.
Notwithstanding anything to the contrary herein, no Restricted Subsidiary shall
be permitted to guarantee the Senior Notes or any Permitted Refinancing thereof
unless such Restricted Subsidiary also guarantees the Obligations.
Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person and (ii) any Subsidiary;
provided that (A) when any wholly-owned Subsidiary is merging with another
Subsidiary, a wholly-owned Subsidiary shall be the continuing or surviving
Person, (B) when any Restricted Subsidiary is merging with another Subsidiary,
either (I) a Restricted Subsidiary shall be the continuing or surviving Person
or (II) an Unrestricted Subsidiary shall be the continuing or surviving person
(if such Person shall be permitted to be designated as an Unrestricted
Subsidiary hereunder (other than pursuant to Section 7.02(g))), (C) when any
Guarantor is merging with another Subsidiary, the continuing or surviving Person
shall either (I) be a Guarantor or (II) a Loan Party, and (D) if as a result
thereof, the Borrower owns, directly or indirectly, less of such Subsidiary’s
equity interests than it did prior to the merger, such merger shall also
constitute a Disposition subject to Section 7.05 (and must be permitted by any
clause thereof other than Section 7.05(d));


140

--------------------------------------------------------------------------------







(b)    (i) any Subsidiary may merge, amalgamate, liquidate, dissolve or change
its form if the Borrower determines in good faith that such merger,
amalgamation, liquidation, dissolution or change in form (x) is in the best
interests of the Borrower and (y) is not materially disadvantageous to the
Lenders; provided that in the case of a merger, amalgamation, dissolution or
liquidation of a Loan Party that results in a distribution of assets to a
Subsidiary that is not a Loan Party, such distribution shall be treated as an
Investment and shall comply with Section 7.02 and (ii) any Subsidiary may merge,
dissolve, liquidate or consolidate, so long as the purpose thereof is to effect
a Disposition permitted pursuant to Section 7.05;
(c)    the Borrower or any Restricted Subsidiary may consummate any Permitted
Acquisition or any other Investment permitted by Section 7.02; provided that (i)
in any such transaction involving the Borrower, the Borrower shall be the
continuing or surviving Person; and (ii) in any such transaction involving a
Guarantor, the continuing or surviving Person shall be a Guarantor or a Loan
Party; and
(d)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) (i) to the
Borrower or to a Guarantor; or (ii) if the transferor is not a Guarantor, to any
other Restricted Subsidiary; provided in each case that (A) if the transferor in
such a transaction is a wholly-owned Subsidiary, then the transferee must either
be the Borrower or one or more wholly-owned Subsidiaries, (B) if the transferor
in such a transaction is a wholly-owned Restricted Subsidiary, then the
transferee must either be the Borrower or one or more wholly-owned Restricted
Subsidiaries and (C) to the extent that the transferee is not the Borrower or
one or more wholly-owned Restricted Subsidiaries (based on the percentage of
such transferee which is not owned directly or indirectly by the Borrower), the
Disposition shall constitute a Disposition subject to Section 7.05 and shall be
permitted under this Section 7.04 so long as it is permitted by any clause of
Section 7.05 (other than Section 7.05(d)).
Section 7.05    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, in each case, having a fair market value in excess of
the greater of (i) $35,000,000 and (i) 3.50% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries based on the Most Recent Financial
Statements in a single transaction or in a related series of transactions,
except:
(a)    Dispositions of surplus, obsolete, used or worn out property, whether now
owned or hereafter acquired in the ordinary course of business and Dispositions
of property (including, without limitation, real estate and related
improvements) no longer used or useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries (including allowing any registrations
or any applications for registration of any immaterial intellectual property to
lapse or go abandoned);
(b)    (x) Dispositions of inventory or equipment in the ordinary course of
business and (y) the leasing or subleasing of real property in the ordinary
course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of other property or (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;


141

--------------------------------------------------------------------------------







(d)    Dispositions of property by the Borrower to any Restricted Subsidiary, or
by any Restricted Subsidiary to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is the Borrower or a Guarantor,
the transferee thereof must either be the Borrower or a Guarantor;
(e)    Dispositions of accounts receivable for purposes of collection or
forgiveness or discounting of accounts receivable in the ordinary course of
business;
(f)    Dispositions of investment securities, cash and Cash Equivalents in the
ordinary course of business;
(g)    (A) Dispositions permitted by Section 7.04 (other than
Section 7.04(a)(ii), Section 7.04(b) or Section 7.04(d)(ii)); (B) Dispositions
that constitute Investments permitted by Section 7.02 (other than Section
7.02(g)); and (C) Dispositions that constitute Restricted Payments permitted by
Section 7.06;
(h)    (i) Dispositions, licensing, sublicensing and cross-licensing
arrangements, in each case, involving any technology or IP Rights of the
Borrower or any Restricted Subsidiary in each case, either entered into in the
ordinary course of business or pursuant to a bona fide transaction intended to
increase the revenue of the Borrower and its Restricted Subsidiaries and which
could not reasonably be expected to have a Material Adverse Effect, (ii) the
Disposition, abandonment, cancellation or lapse of IP Rights, or any issuances
or registrations, or applications for issuances or registrations, of any IP
Rights, which, in the reasonable good faith determination of the Borrower or its
Restricted Subsidiaries are no longer economically practicable to maintain,
worth the cost of maintaining, or used or useful in any material respect, (iii)
Dispositions of IP Rights through expiration in accordance with their respective
statutory terms, or (iv) Dispositions, licensing, sublicensing and
cross-licensing arrangements involving any technology or IP Rights of (A) the
Borrower or any Restricted Subsidiary that is a Loan Party to the Borrower or
any Restricted Subsidiary that is a Loan Party, or (B) any Restricted Subsidiary
that is not a Loan Party to the Borrower or any Restricted Subsidiary that is
not a Loan Party;
(i)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that has been subject to a casualty to the
respective insurer of such real property as part of an insurance settlement;
(j)    Dispositions by the Borrower and its Restricted Subsidiaries of property
not otherwise permitted under this Section 7.05 (but in any event excluding
Receivables Program Assets); provided that with respect to any Disposition with
a purchase price in an aggregate amount (with respect to any single Disposition
or series of related Dispositions) in excess of the greater of (i) $70,000,000
and (ii) 7.00% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries based on the Most Recent Financial Statements, (i) at the time of
such Disposition and after giving effect thereto, no Event of Default shall
exist or would result from such Disposition as of the date of the agreement
governing such Disposition, (ii) the consideration received for such property
shall be in an amount at least equal to the fair market value thereof and (iii)
no less than 75% of such consideration shall be paid in cash; provided, however,
that for the purposes of clause (iii), the following shall be deemed to be cash:
(A) any liabilities (as shown on the Borrower’s or the applicable Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days (or such longer
period as the Administrative Agent may agree) following the closing of the
applicable Disposition and (C) any Designated Non-Cash Consideration received
any in respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received during the
term of this Agreement pursuant to this clause (C), not in excess of the greater
of (i) $100,000,000 and (ii) 10.00% of Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries based on the Most Recent Financial Statements;


142

--------------------------------------------------------------------------------







(k)    Dispositions by the Borrower and its Restricted Subsidiaries of property
acquired after the Closing Date in Permitted Acquisitions; provided that (i) the
Borrower identifies any such assets to be divested in reasonable detail in
writing to the Administrative Agent within 180 days (or such longer period as
the Administrative Agent may agree) following the closing of such Permitted
Acquisition and (ii) the fair market value of the assets to be divested in
connection with any Permitted Acquisition does not exceed an amount equal to
35.00% of the total cash and non-cash consideration for such Permitted
Acquisition;
(l)    Dispositions of Receivables Program Assets in connection with a Qualified
Receivables Transaction; provided that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof,
(ii) the outstanding principal amount of Indebtedness in respect of Receivables
Program Obligations shall not exceed the maximum amount permitted to be
outstanding under Section 7.03(j), and (iii) no Event of Default shall have
occurred and be continuing at the time such Disposition is made;
(m)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business or the termination thereof which (i) do not
interfere in any material respect with the business of the Borrower or any
Restricted Subsidiary or (ii) relate to closed branches or manufacturing
facilities or the discontinuation of any product or service line;
(n)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
(o)    Dispositions of Investments in joint ventures or any Subsidiary that is
not a wholly-owned Subsidiary to the extent required by, or made pursuant to,
buy/sell arrangements between the joint venture or similar parties set forth in
joint venture arrangements and similar binding arrangements;
(p)    (i) termination of leases in the ordinary course of business, (ii) the
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims (including in
tort) in the ordinary course of business;


143

--------------------------------------------------------------------------------







(q)    any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the United States. or (ii) any Foreign Subsidiary in the United
States or any other jurisdiction;
(r)    Dispositions of assets in connection with the closing or sale of an
office in the ordinary course of business of the Borrower and its Restricted
Subsidiaries, which consist of leasehold interests in the premises of such
office, the equipment and fixtures located at such premises and the books and
records relating exclusively and directly to the operations of such office;
provided that as to each and all such sales and closings, (i) on the date on
which the agreement governing such Disposition is executed, no Event of Default
shall result and (ii) such sale shall be on commercially reasonable prices and
terms in a bona fide arm’s-length transaction;
(s)    the Disposition of aircrafts, motor vehicles, trailers, cabs, and
information technology equipment;
(t)    sale and leaseback transactions permitted pursuant to Section 7.15;
(u)    exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as the exchange or swap is made for fair value (as reasonably
determined by the Borrower) for like property or assets; provided that within 90
days of any such exchange or swap, in the case of any Loan Party and to the
extent such property does not constitute an "Excluded Asset", the Administrative
Agent has a perfected Lien having the same priority as any Lien held on the
assets so exchanged or swapped; and
(v)    terminations of Swap Contracts.
Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
the Guarantors and any other Person (including any other Restricted Subsidiary)
that owns an Equity Interest in such Restricted Subsidiary ratably according to
their respective holdings of the relevant class of Equity Interest in respect of
which such Restricted Payment is being made;
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in Qualified Equity Interests of
such Person, in the case of a Restricted Subsidiary, ratably to each Person that
owns an Equity Interest in such Restricted Subsidiary of the class of Equity
Interest in respect of which the Restricted Payment is being made;
(c)    the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire or retire Equity Interests issued by it with the proceeds
(whether in cash or Equity Interests) received from the substantially concurrent
issue of new Qualified Equity Interests issued by it or Equity Interests of any
Parent Company;


144

--------------------------------------------------------------------------------







(d)    the Borrower and each Restricted Subsidiary may make Restricted Payments
pursuant to and in accordance with their stock option, stock purchase and other
benefit plans of general application to management, directors, employees or
other individual services providers of the Borrower and its Restricted
Subsidiaries, as adopted or implemented in the ordinary course of business;
(e)    the Borrower may (i) declare and make dividends or distributions to its
shareholders, partner or members in respect of Qualified Equity Interests and
(ii) purchase, redeem, retire or otherwise acquire for Qualified Equity
Interests issued by it in an aggregate amount with respect to clauses (i) and
(ii) collectively during the term of this Agreement not to exceed the sum of (1)
so long as no Event of Default shall have occurred and be continuing at the time
of any action described in this clause (e)(1) or would result therefrom, the
greater of $454,000,000 and 4.00% of Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries based on the Most Recent Financial Statements,
plus (2) an amount not to exceed the Available Amount at the time of the making
of such dividend, distribution, retirement, purchase, redemption or acquisition;
provided that, (x) the portion of the Available Amount attributed to clause
(a)(1) of the definition thereof shall not be available for any such Restricted
Payment made pursuant to this clause (e)(2) if an Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) shall have occurred and be continuing at the
time of any action described in this clause (e) or would result therefrom and
(y) the portion of the Available Amount attributed to clause (a)(2) of the
definition thereof shall not be available for any such Restricted Payment made
pursuant to this clause (e)(2) if (i) the pro forma Consolidated Interest
Coverage Ratio would be less than 2.00:1.00 or (ii) an Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) shall have occurred and be continuing at the
time of any action described in this clause (e) or would result therefrom;
(f)    so long as no Event of Default shall have occurred and be continuing at
the time of any action described in this clause (f) or would result therefrom,
the Borrower may declare and make cash dividends or distributions to its
shareholders, partners or members in respect of Disqualified Equity Interests;
(g)    Investments pursuant to Section 7.02(c) shall be permitted;
(h)    non-cash repurchases of Equity Interests of the Borrower deemed to occur
(i) upon the non-cash exercise of stock options and warrants or similar equity
incentive awards, and (ii) in connection with the withholding of a portion of
the Equity Interests granted or awarded to a director or an employee to pay for
the taxes payable by such director or employee upon such grant or award shall be
permitted;
(i)    the Borrower or any of its Restricted Subsidiaries may (i) pay cash in
lieu of fractional shares in connection with any dividend, distribution, split
or combination thereof or any Permitted Acquisition and (ii) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion;
(j)    the payment of dividends and distributions within ninety (90) days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would have complied with the other provisions of this Section 7.06
shall be permitted;


145

--------------------------------------------------------------------------------







(k)    the purchase, redemption, acquisition, cancellation or other retirement
for a nominal value per right of any rights granted to all holders of Equity
Interests of the Borrower pursuant to any shareholders’ or members’ rights plan
adopted for the purpose of protecting shareholders from unfair takeover tactics
shall be permitted; provided that any such purchase, redemption, acquisition,
cancellation or other retirement of such rights is not for the purpose of
evading the limitations of this covenant (all as determined in good faith by a
Responsible Officer that is a senior financial officer of the Borrower);
(l)    [reserved];
(m)    the payment of dividends or distributions on, or share repurchases of,
the Borrower’s Common Stock in any fiscal year not to exceed an amount equal to
6.00% of the Borrower’s Market Capitalization shall be permitted;
(n)    unlimited Restricted Payments shall be permitted so long as (i) no Event
of Default shall exist before or after giving effect to such Restricted Payment
and (ii) the pro forma Total Net Leverage Ratio would be less than 4.00:1.00;
(o)    the Borrower and each Restricted Subsidiary may make Tax and Related
Distributions;
(p)    the Borrower may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) its Equity Interests upon the exercise of
options or warrants or other securities convertible into or exchangeable for
Equity Interests if such Equity Interests represent all or a portion of the
exercise price of such options or warrants or other securities as part of a
“cashless” exercise and
(q)    the distribution, by dividend, split, spin or otherwise, of the Equity
Interests of the Designated Parent Subsidiary and/or any of the Designated
Subsidiaries;
(r)    the Borrower may make Restricted Payments to the extent necessary to
permit any Parent Company to pay (i) general administrative fees, costs and
expenses (including corporate overhead, corporate maintenance, insurance
premiums, audit and other accounting and reporting fees, costs and expenses, SEC
fees, costs and expenses, legal or similar fees, costs and expenses and
customary wages, salary, bonus and other benefits payable to directors,
officers, employees, members of management, consultants and/or independent
contractors of any Parent Company, fees, costs and expenses in connection with
debt or equity offerings (whether or not consummated), and fees, costs and
expenses in connection with Investments (whether or not consummated), in the
case of such Investments or debt or equity offerings, so long as and to the
extent that such Investments or the proceeds of such debt or equity offerings
are contributed or were intended to be contributed (if such Investment, debt or
equity offerings were not consummated) to the Borrower or its Restricted
Subsidiaries), in each case, which are reasonable and customary and incurred in
the ordinary course of business by such Parent Company, and (ii) any reasonable
and customary indemnification claims made by current or former directors,
officers, members of management, employees or consultants of any Parent Company,
in the case of each of clauses (i) and (ii), solely to the extent (1)
attributable to the ownership by such Parent Company of the Borrower and/or its
Subsidiaries or to the payment by such Parent Company of any of such expenses on
behalf of the Borrower and its Subsidiaries and (2) that the Borrower and its
Restricted Subsidiaries have not otherwise made payments to such Parent Company
or any of its Affiliates in respect of such fees, costs and expenses; provided
that Restricted Payments under this clause (r) that are attributable to any
Unrestricted Subsidiary shall be permitted only to the extent that either (x)
such Unrestricted Subsidiary has made one or more cash distributions, advances
or loans to the Borrower or any of its Restricted Subsidiaries for such purpose
in an amount up to the amount of such Unrestricted Subsidiary’s proportionate
share of such fees, costs and expenses or (y) the amount of such Restricted
Payments made by the Borrower on behalf of such Unrestricted Subsidiary is
treated as an Investment subject to Section 7.02 hereof; and


146

--------------------------------------------------------------------------------







(s)    the Borrower may make Restricted Payments to any Parent Company to enable
such Parent Company to make Restricted Payments consisting of (1) cash payments
in lieu of the issuance of fractional shares in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of such Parent Company or (2) (A) payments made or expected to
be made in respect of withholding or similar Taxes payable by any future,
present or former officers, directors, employees, members of management,
managers or consultants of the Borrower, any Subsidiary or Parent Company or any
of their respective Immediate Family Members in respect of their purchase of
Equity Interests of such Parent Company and/or (B) repurchases of Equity
Interests in consideration of the payments described in clause (A), including
demand repurchases in connection with the exercise of stock options; provided
that, for purposes of this clause (s), Restricted Payments shall only be made to
a Parent Company that owns no Equity Interests in any other Person other than
the Borrower and its Subsidiaries.
Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from the Permitted Business.
Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind involving, pursuant to any such transaction, payments in excess of the
greater of (i) $35,000,000 and (ii) 3.50% of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries in any Fiscal Year based on the Most Recent
Financial Statements with any Affiliate of the Borrower, whether or not in the
ordinary course of business, other than on fair and reasonable terms not
materially less favorable to the Borrower or such Restricted Subsidiary than
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to:
(a)    transactions between or among Loan Parties or between and among
Restricted Subsidiaries that are not Loan Parties;
(b)    Qualified Receivables Transactions otherwise permitted hereunder;
(c)    the payment of reasonable fees, expenses, indemnities, and compensation
(including equity compensation) to and insurance provided on behalf of current,
former and future officers, employees, managers, and directors of the Borrower
or any of its Restricted Subsidiaries and indemnification agreements entered
into by the Borrower or any of its Restricted Subsidiaries;


147

--------------------------------------------------------------------------------







(d)    employment and severance arrangements with current, former and future
officers and employees and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;
(e)    transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 7.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect;
(f)    Restricted Payments made pursuant to Section 7.06;
(g)    transactions between or among Loan Parties and Restricted Subsidiaries
who are not Loan Parties provided any such transaction does not adversely impact
the Collateral securing the Obligations or the guarantees of the Obligations,
impair the rights of or benefits or remedies available to the Secured Parties
under any Loan Document or result in (and are not reasonably expected to result
in) a Material Adverse Effect; provided that, during the continuance of an Event
of Default, any amounts payable by a Loan Party to a Restricted Subsidiary that
is not a Loan Party in connection with any such transactions shall be
subordinated to the payment of the Obligations;
(h)    the pledge of Equity Interests of Unrestricted Subsidiaries;
(i)    any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of the Borrower or any
Restricted Subsidiary;
(j)    (i) any collective bargaining agreements, employment agreements or
arrangements, severance agreements or compensatory (including profit sharing)
arrangements entered into by the Borrower or any of its Restricted Subsidiaries
with their respective current or former officers, directors, members of
management, managers, employees, consultants or independent contractors or those
of any Parent Company, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with current or former officers, directors, members of
management, managers, employees, consultants or independent contractors and
(iii) transactions pursuant to any employee compensation arrangement, benefit
plan, stock option plan or arrangement, any health, disability or similar
insurance plan which covers current or former officers, directors, members of
management, employees, consultants or independent contractors;
(k)    Guarantees permitted by this Agreement; and
(l)    non-exclusive Licenses or sublicenses of IP Rights in the ordinary course
of business with any of its Subsidiaries.
Section 7.09    Restrictive Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that limits the ability
(i) of any Restricted Subsidiary to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower hereunder or (iii) of the Borrower or any Restricted Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations; provided, however, that clauses (i) and (iii) shall not
prohibit any negative pledge or similar provision, or restriction on transfer of
property, incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.03(e) and Section 7.15 solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness
or transaction or any other property securing any other Indebtedness permitted
under Section 7.03(e) or Section 7.15 to the extent permitted thereunder.
Notwithstanding the foregoing, this Section 7.09 will not restrict or prohibit:


148

--------------------------------------------------------------------------------







(a)    to the extent constituting a limitation described in Section 7.09(i)
above, restrictions imposed pursuant to an agreement that has been entered into
in connection with a transaction permitted pursuant to Section 7.05 with respect
to the property that is subject to that transaction;
(b)    restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 7.03(b), (d) (to the extent secured under
Section 7.01(x)), (e), (g), (i), (j), (k), or (t), in each case in respect of
the limitation described in Section 7.09(iii) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;
(c)    provisions restricting subletting or assignment of Contractual
Obligations;
(d)    to the extent constituting a limitation described in Section 7.09(i)
above, restrictions contained in Indebtedness permitted under (x) Section
7.03(g) or (y) Sections 7.03 (g), (i), (s), (t) or (x), in the case of this
clause (y) so long as such restrictions are no more restrictive, taken as a
whole, to the Borrower and its Restricted Subsidiaries than the restrictions or
covenants contained in this Agreement;
(e)    to the extent constituting a limitation described in Section 7.09(i) or
7.09(ii) above, provisions with respect to the disposition or distribution of
assets or property in joint venture agreements and other similar agreements
entered into by the Borrower and its Restricted Subsidiaries in the ordinary
course of business;
(f)    to the extent constituting the limitation described in Section 7.09(i) or
7.09(ii) above, customary restrictions on a Receivables Subsidiary and
Receivables Program Assets effected in connection with a Qualified Receivables
Transaction;
(g)    to the extent constituting a limitation described in Section 7.09(i)
above, restrictions on cash or other deposits or net worth imposed by customers
on the Borrower and its Restricted Subsidiaries under contracts entered into in
the ordinary course of business;
(h)    to the extent constituting a limitation described in Section 7.09(i)
above, encumbrances or restrictions arising or agreed to in the ordinary course
of business, not relating to any Indebtedness, and that do not, individually or
in the aggregate, detract from the value of property or assets of the Borrower
or any of its Restricted Subsidiaries in any manner material to the Borrower or
any of its Restricted Subsidiaries;
(i)    (x) to the extent constituting a limitation described in Section 7.09(i)
above, encumbrances or restrictions existing under, by reason of or with respect
to customary provisions contained in leases, licenses of intellectual property
and other agreements, in each case, entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and (y) to the extent
constituting a limitation described in Section 7.09(iii) above, encumbrances or
restrictions existing under, by reason of or with respect to customary
provisions contained in licenses of intellectual property or leases which
prohibit the granting of a Lien on such intellectual property licensed to the
Borrower or any of its Restricted Subsidiaries pursuant to the lease or license
agreement, in each case, (i) entered into by the Borrower or any of its
Restricted Subsidiaries with parties that are not the Borrower or any of its
Restricted Subsidiaries and (ii) entered into in the ordinary course of business
or


149

--------------------------------------------------------------------------------







(j)    (x) restrictions set forth in any of the Senior Notes, in each case as in
effect on the Closing Date or as amended, modified, refinanced, replaced,
renewed or extended in a manner that is not more restrictive, taken as a whole,
than the Senior Notes as in effect on the Closing Date and (y) similar
restrictions set forth in any similar Indebtedness permitted to be incurred
hereunder after the Closing Date, provided that such restrictions are no more
restrictive, taken as a whole, than those set forth in the Senior Notes as in
effect on the Closing Date.
Section 7.10    Use of Proceeds. Request any Credit Extension, use, or allow any
of its Restricted Subsidiaries to use, the proceeds of any Credit Extension, (a)
in furtherance of an offer, payment, promise to pay or authorization of the
payment or giving of money, or anything else of value to any Person in violation
of Anti-Corruption Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of, or with, any Sanctioned
Person or in any Sanctioned Country, or (c) to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
Section 7.11    Secured Net Leverage Ratio. Commencing with the first full
fiscal quarter ending after the Closing Date, permit the Secured Net Leverage
Ratio at the end of any fiscal quarter on which the Revolving Facility Test
Condition is then satisfied to be greater than 4.25:1.00.
Section 7.12    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner materially adverse to the Lenders.
Section 7.13    Fiscal Year. Make any change in its Fiscal Year.
Section 7.14    Prepayments of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy more than ninety (90) days prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any subordinated, unsecured or junior secured Indebtedness in an
aggregate principal amount during the term of this Agreement in excess of the
greater of (x) $75,000,000 and (y) 7.50% of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries based on the Most Recent Financial Statements
(such Indebtedness, the “Restricted Indebtedness”), except, in each case, for:
(a)    the refinancing thereof with the proceeds of any Permitted Refinancing
permitted by Section 7.03,


150

--------------------------------------------------------------------------------







(b)    the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary owed to the Borrower or any Restricted Subsidiary to the extent not
prohibited by the subordination provisions applicable thereto,
(c)    so long as no Event of Default under Section 8.01(a), 8.01(f) or 8.01(g)
has occurred and is continuing or would be caused thereby, during the term of
this Agreement, prepayments, redemptions, purchases or other payments made to
satisfy Restricted Indebtedness (not in violation of any subordination terms in
respect thereof) in an amount not to exceed the greater of $500,000,000 and
5.00% of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries based on the Most Recent Financial Statements,
(d)    an amount not to exceed the Available Amount at the time of the making of
such prepayment, redemption, repurchase or other payment; provided that the
portion of the Available Amount attributed to clause (a)(2) of the definition
thereof shall not be available for any such prepayments, redemptions, purchases
or other payments made to satisfy Restricted Indebtedness made pursuant to this
clause (d) if an Event of Default under Section 8.01(a), 8.01(f) or 8.01(g) has
occurred and is continuing or would be caused thereby,
(e)    so long as no Event of Default under Section 8.01(a), 8.01(f) or 8.01(g)
has occurred and is continuing or would be caused thereby, prepayments,
redemptions, purchases or other payments made to satisfy Restricted Indebtedness
(not in violation of any subordination terms in respect thereof) shall be
permitted so long as the pro forma Total Net Leverage Ratio would be less than
4.00:1.00, and
(f)    regularly scheduled interest, fees and indemnification obligations due
under any document, agreement or instrument evidencing any Restricted
Indebtedness or entered into in connection with any Restricted Indebtedness,
other non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Restricted Indebtedness from constituting “applicable high yield discount
obligations” within the meaning of Section 163(i)(1) of the Code and principal
on the scheduled maturity date of any Restricted Indebtedness (or within ninety
(90) days thereof), in each case to the extent not expressly prohibited by the
subordination provisions applicable thereto, if any.
Section 7.15    Sale-Leaseback Transactions. Enter into any sale-leaseback
transaction in which any Loan Party is the seller or the lessee unless the
disposition of assets is permitted under Section 7.05 and the incurrence of
indebtedness is permitted by Section 7.03; provided, that the aggregate amount
of all such sales during the term of this Agreement shall not exceed the greater
of (x) $400,000,000 and (y) 40.00% of Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries based on the Most Recent Financial Statements.
Section 7.16    Amendments of Indebtedness. Amend, modify, or change in any
manner any term or condition of any Restricted Indebtedness, in each case, in a
manner materially adverse to the Lenders or that would effect a prepayment,
redemption or repurchase or a Restricted Payment not otherwise permitted under
Section 7.06 or Section 7.14, as applicable.
Section 7.17    Negative Pledge on Negative-Pledge Real Property. With respect
to any Negative-Pledge Real Property owned by the Borrower or any other Loan
Party, (i) create, incur, assume or permit to exist any Lien on all or any part
of such Negative-Pledge Real Property, or (ii) file, or permit the filing of,
any financing statement or other similar notice of any Lien with respect thereto
under the UCC of any state or under any similar recording or notice statute, in
each case on all or any part of such real property or any associated fixtures,
in each case other than those liens permitted by Section 7.01(a), (b), (c), (d),
(g), (h), (i), (j), (k), (p), (u), (bb), (cc), and (ee).




151

--------------------------------------------------------------------------------







ARTICLE 8.
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Each of the following shall constitute an
Event of Default (each, an “Event of Default”):
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.04 (with
respect to the Borrower’s existence) or 6.10, or Article 7 (other than Section
7.11) or (ii) the Borrower fails to perform or observe the covenant contained in
Section 7.11; provided that a breach of the requirements of Section 7.11 shall
not constitute an Event of Default for purposes of any Facility other than the
Revolving Credit Facility unless and until the Required Revolving Credit Lenders
have terminated the Revolving Credit Commitments and/or demanded repayment of,
or otherwise accelerated, the Indebtedness owed to them hereunder; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the Administrative Agent provides written notice to
the Borrower of such failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect, in
any material respect, when made or deemed made; or
(e)    Cross-Default. (i) The Borrower or any Restricted Subsidiary (other than
an Escrow Subsidiary) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee of Indebtedness (other than
Indebtedness under the Loan Documents and Indebtedness under Swap Contracts)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
in each case after any applicable grace, cure or notice period, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee of
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee of Indebtedness to become payable or cash collateral
in respect thereof to be demanded; or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined, or as such comparable term may be used
and defined, in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Restricted Subsidiary
is the Defaulting Party (as defined, or as such comparable term may be used and
defined, in such Swap Contract) or (B) any Termination Event (as defined, or as
such comparable term may be used and defined, in such Swap Contract) under such
Swap Contract as to which the Borrower or any Restricted Subsidiary is an
Affected Party (as defined, or as such comparable term may be used and defined,
in such Swap Contract) and, in either event, the Swap Termination Value owed by
the Borrower or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or


152

--------------------------------------------------------------------------------







(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary or an Escrow Subsidiary)
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary or an Escrow Subsidiary) becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Restricted
Subsidiary (other than an Escrow Subsidiary) (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or


153

--------------------------------------------------------------------------------







(i)    ERISA. (i) An ERISA Event occurs that alone or together with any other
ERISA Event that has occurred could reasonably be expected to result in a
Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount that could reasonably
be expected to result in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder including the release or termination thereof
by the Administrative Agent or the Required Lenders or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Article 4 or Section 6.11 shall for any reason (other than pursuant
to the terms hereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Prior Liens) on the Collateral purported to be covered
thereby.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders (or, in the case of Section 8.02(a)
(insofar as it relates to the obligations of the Revolving Credit Lenders to
make Revolving Credit Loans, the L/C Issuers to make L/C Credit Extensions and
the Swing Line Lender to make Swing Line Loans) and Section 8.02(e) below, in
each case, the Required Revolving Credit Lenders), take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof);
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or at law or in equity; and
(e)    upon the occurrence of an Event of Default under Section 7.11 that is
unwaived, (x) terminate the Revolving Credit Commitments and/or (y) take any or
all of the actions specified in Section 8.02(a), (b), (c) or (d) in respect of
the Revolving Credit Commitments, Revolving Loans, Letters of Credit and Swing
Line Loans;


154

--------------------------------------------------------------------------------







provided, however, that (i) upon the taking of any action by or upon the
direction of the Required Revolving Credit Lenders as contemplated by clause (e)
above, the Required Lenders may take any of the actions contemplated by clause
(a) though (d) above with respect to any Facility hereunder and (ii) upon the
occurrence of any Event of Default set forth in Section 8.01(f), the obligation
of each Lender to make Loans and any obligation of each L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 and of any Pari Passu Intercreditor Agreement then in
effect, be applied by the Administrative Agent in the order specified in Section
6.5 of the Collateral Agreement.
ARTICLE 9.
AGENCY
Section 9.01    Appointment and Authority.
(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints
Barclays Bank PLC to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and potential Hedge Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder (at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 and Article 10 (including
Section 10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents, as if set forth in full
herein with respect thereto; provided that to the extent an L/C Issuer is
entitled to indemnification under this Section 9.01 solely in connection with
its role as an L/C Issuer, only the Revolving Credit Lenders shall be required
to indemnify such L/C Issuer in accordance with this Section 9.01. The
provisions of this Article 9 shall survive the payment in full of the
Obligations, the termination of the Commitments and the termination of this
Agreement.


155

--------------------------------------------------------------------------------







Section 9.02    Rights as a Lender. Each Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent hereunder, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as such Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders.
Section 9.03    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and any such duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.


156

--------------------------------------------------------------------------------







The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until it
shall have received written notice from a Lender, an L/C Issuer or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.”
No Agent or any of its Related Parties shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than, in the case of the Administrative Agent, to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 9.04    Reliance. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.


157

--------------------------------------------------------------------------------







Section 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by the entity serving as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer (if applicable)
and Swing Line Lender, if applicable. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor may agree to
succeed to and become vested with all of the rights, powers, privileges and
duties of a retiring L/C Issuer and Swing Line Lender, if applicable. In
connection with any such agreement to succeed to the retiring L/C Issuer, the
successor L/C Issuer, if applicable, shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonably satisfactory to the retiring
L/C Issuer to effectively assume the obligations of such retiring L/C Issuer
with respect to such Letters of Credit.


158

--------------------------------------------------------------------------------







Notwithstanding the foregoing, the failure of any successor to agree to succeed
to a retiring L/C Issuer and/or Swing Line Lender shall not affect the
resignation of such retiring L/C Issuer or Swing Line Lender, as the case may
be. The retiring L/C Issuer shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)), but shall have no obligation to issue any
additional Letters of Credit or to amend, extend or otherwise modify any
existing Letters of Credit (except as required pursuant to the terms of any such
existing Letters of Credit). The retiring Swing Line Lender shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c) but shall have no obligation to make any additional Swing Line Loans.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or the Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relating to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and


159

--------------------------------------------------------------------------------







(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.
Section 9.10    Collateral and Guaranty Matters. Each Lender (including in its
capacities as a potential Cash Management Bank and as a potential Hedge Bank)
and L/C Issuer irrevocably authorizes the Administrative Agent, at its option
and in its discretion, after the Closing Date:
(a)    to release any Lien to the extent securing the Obligations on any
property granted to or held by the Administrative Agent under any Loan Document
(i), upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements), the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made) and the
termination and payment in full of all obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements in respect of which the
Administrative Agent has received notice pursuant to Section 9.11 (other than
any such agreements as to which other arrangements reasonably satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), (ii) that is
Disposed of in a transaction permitted hereunder the result of which is that,
following the consummation thereof, no Loan Party has rights in the property
being Disposed of or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;
(b)    to release any Guarantor from its Guarantee of the Obligations under the
Collateral Agreement (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made) and the termination and payment in full of all
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements in respect of which the Administrative Agent has received
notice pursuant to Section 9.11 (other than any such agreements as to which
other arrangements reasonably satisfactory to the applicable Cash Management
Bank or Hedge Bank have been made), or (ii) if approved, authorized or ratified
in writing in accordance with Section 10.01;


160

--------------------------------------------------------------------------------







(c)    to release any Guarantor from its Guarantee of the Obligations and all
Liens granted by any such Guarantor, and all pledges of Equity Interests in any
such Guarantor under the Collateral Agreement if such Person ceases to be a
Restricted Subsidiary (including by being designated an Unrestricted Subsidiary
in accordance with Section 6.17 hereof, or by way of liquidation, merger,
consolidation, amalgamation or dissolution or Disposition thereof as permitted
by this Agreement), or becomes an Immaterial Subsidiary or an Excluded
Subsidiary (unless such Person continues to guarantee any of the Senior Notes or
any Permitted Refinancing thereof); provided that, if such Guarantor becomes an
Excluded Subsidiary by virtue of being a first tier Affected Foreign Subsidiary,
then the release of any pledge of Equity Interests therein shall be limited to
35% of the voting Equity Interests thereof and if such Affected Foreign
Subsidiary is a direct or indirect Subsidiary of an Affected Foreign Subsidiary,
then the release shall be 100% of any pledge of Equity Interests of such
Subsidiary; provided, however, that if such Guarantor becomes an Excluded
Subsidiary solely in reliance on clause (f) of the definition of “Excluded
Subsidiary,” then the release of such Guarantor from its Obligations under the
Loan Documents shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type, after giving pro forma effect to such release
and consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Borrower is deemed to have made a new Investment in
such Person on the date of such release in an amount equal to the portion of the
fair market value of the net assets of such Person attributable to the
Borrower’s or any Restricted Subsidiary’s Equity Interest therein and such
Investment is permitted under Section 7.02 at such time;
(d)    to execute any intercreditor agreements and/or subordination agreements
with any holder of any Indebtedness or Liens permitted by this Agreement to the
extent such intercreditor agreement and/or subordination agreement is required
by the terms hereof; and
(e)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, to the extent securing the
Obligations, to the holder of any Lien on such property that is permitted by
Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its Guarantee of the Obligations under the Collateral
Agreement pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
Guarantee of the Obligations under the Collateral Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.


161

--------------------------------------------------------------------------------







Notwithstanding anything to the contrary in this Agreement, upon a Subsidiary
being designated an Unrestricted Subsidiary in accordance with Section 6.17 of
this Agreement or otherwise ceasing to be a Restricted Subsidiary (including by
way of liquidation, merger, consolidation or amalgamation or dissolution) in a
transaction permitted by this Agreement, such Subsidiary shall be automatically
released and relieved of any obligations under this Agreement, the Collateral
Agreement and all other Loan Documents, all Liens granted by such Subsidiary in
its assets to the Administrative Agent shall be automatically released, all
pledges to the Administrative Agent of Equity Interests in any such Subsidiary
shall be automatically released, and the Administrative Agent is authorized to,
and shall promptly, deliver to the Borrower any acknowledgement confirming such
releases and all necessary releases and terminations, in each case as the
Borrower may reasonably request to evidence such release and at Borrower’s
expense. To the extent any Loan Document conflicts or is inconsistent with the
terms of this Section, this Section shall govern and control in all respects.
Section 9.11    Additional Secured Parties. No Cash Management Bank or Hedge
Bank that obtains the benefits of the Collateral Agreement or any Collateral by
virtue of the provisions hereof or of the Collateral Agreement or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article 9 to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
Section 9.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91‑38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


162

--------------------------------------------------------------------------------







(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
ARTICLE 10.
MISCELLANEOUS
Section 10.01    Amendments, Etc. Except as set forth below in this Section
10.01, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent (or signed by the Administrative Agent
on behalf of and with the written consent of the Required Lenders), and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that (i) any term or
provision of Section 7.11, the definition of “Secured Net Leverage Ratio” or
“Revolving Facility Test Condition” (or any of their respective component
definitions (as used solely in such Section but not as used in other Sections of
this Agreement)) may be amended, waived, consented to or otherwise modified with
the consent of the Required Revolving Credit Lenders (and no other consents from
any other Lenders or group thereof shall be necessary); and (ii) no such
amendment, waiver, consent or other modification shall:


163

--------------------------------------------------------------------------------







(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender adversely affected thereby;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under the Revolving Credit
Facility without the written consent of the Required Revolving Credit Lenders;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.06 or Section 8.02) without the
written consent of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments pursuant to Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender
directly affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend (i) the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate and (ii) except as set forth in clause (i) of the first proviso
to this Section 10.01, any financial ratio (including any defined term used
therein) or any definition relating to any (x) financial calculation or (y)
currency exchange rate calculation affecting compliance with Sections 7.01, 7.02
and 7.03 with respect to the amount of Liens, Investments, or Indebtedness in
currencies other than U.S. Dollars hereunder even if, in the case of clause (x)
and (y), the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;
(f)    change (i) Section 8.03 of this Agreement or Section 6.5 of the
Collateral Agreement in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
definition of “Applicable Percentage,” the definition of “Applicable Revolving
Credit Percentage”, the order of application or pro rata nature of application
of any reduction in the Commitments or any prepayment of Loans within or among
the Facilities from the application thereof set forth in the applicable
provisions of Sections 2.05(a), 2.05(b) or 2.06(c), or other provisions in
respect of the pro rata application of payments or offers hereunder under
Section 2.12, 2.13, 2.14, 2.15, 2.16 or 10.06(b)(vii) in any manner that
materially and adversely affects the Lenders under a Facility or Class without
the written consent of the Lenders with respect to the relevant Facility or
Class and adversely affected thereby;
(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender; (ii) the definition of “Required Lenders”,
“Required Facility Lenders” or “Required Revolving Credit Lenders” without the
written consent of each Lender under the applicable Facility or (iii) any other
provision of this Agreement or the other Loan Documents in a manner that creates
a materially disadvantaged Class or otherwise materially adversely affects a
Class, without the written consent of the Required Lenders with respect to such
Class determined in a manner consistent with the definition of “Required
Facility Lenders” (as if such Class constituted a Facility for purposes of such
definition);


164

--------------------------------------------------------------------------------







(h)    release all or substantially all of the value of the Guarantees of the
Obligations in any transaction or series of transactions without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
(i)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender,
except to the extent the release of any Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);
(j)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Facility Lenders with respect to the relevant
Facility;
(k)    amend the definition of “Alternative Currency” without the written
consent of each Revolving Credit Lender and L/C Issuer; or
(l)    amend clause (x) of Section 10.06(a) without the written consent of each
Lender;
and, provided, further, that (i) no amendment, waiver, consent or modification
shall, unless in writing and signed by the applicable L/C Issuer in addition to
the Lenders required above, affect the rights or duties of such L/C Issuer under
this Agreement or any Issuer Document, in each case, relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement, (iii) no amendment, waiver, consent or modification shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (iv) any Fee Letter may be
amended, and rights or privileges thereunder may be waived, in a writing
executed only by the parties thereto.
Notwithstanding anything to the contrary contained herein, if, following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within three Business Days following receipt of notice thereof. It is understood
that posting such amendment electronically on IntraLinks/IntraAgency, SyndTrak
or another relevant website with notice of such posting by the Administrative
Agent to the Required Lenders shall be deemed adequate receipt of notice
thereof.


165

--------------------------------------------------------------------------------







Section 10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except as provided in Section 10.02(b), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
(i)    if to the Borrower, the Administrative Agent, any L/C Issuer or Swing
Line Lender party hereto on the Closing Date, to the address, facsimile number,
or electronic mail address specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, or electronic
mail address specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(b) shall be effective as provided in such Section
10.02(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article 2 if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


166

--------------------------------------------------------------------------------







(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address or facsimile
for notices and other communications hereunder by notice to the other parties
hereto. Each Lender may change its address or facsimile for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain MNPI with respect to the Borrower
or any of its Subsidiaries or their respective securities for purposes of United
States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuers, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower except
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Person. All telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereby consents to
such recording.


167

--------------------------------------------------------------------------------







Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers and, in respect of the Collateral Documents, any
other Secured Party; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) each of the L/C Issuers
and the Swing Line Lender from exercising the rights and remedies that inure to
its benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Secured Party from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c),
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including but not limited to expenses associated with the syndication of the
Facilities, due diligence efforts, the reasonable fees, charges and
disbursements of counsel, limited to a single counsel and, in each relevant
jurisdiction, a single local counsel and one additional local counsel in each
applicable jurisdiction for any such person in the event of a conflict of
interest, (including, without limitation, reasonable and actual travel
expenses), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Lenders and
the L/C Issuers (but limited to the fees, disbursements, and other charges of a
single law firm for the Administrative Agent, the Lenders and the L/C Issuers
and, in each relevant jurisdiction, a single local counsel, in each case,
representing the Administrative Agent, all Lenders and all L/C Issuers, and one
additional counsel or local counsel, as applicable, in each applicable
jurisdiction for any such person in the event of a conflict of interest)), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


168

--------------------------------------------------------------------------------







(b)    Indemnification. Each Loan Party shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and each L/C Issuer and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any external counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the Transactions and the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (except for any Taxes (which shall be
governed by Section 3.01), other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim), (ii) any Loan or Letter of Credit or
the use or intended use of the proceeds therefrom (including any refusal by any
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on, through, under or from any property currently
or formerly owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries, or any Environmental Claim or Environmental Liability related in
any way to any of the Loan Parties or any of their respective Restricted
Subsidiaries or (iv) any claim, litigation, investigation, inquiry or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a Lender, a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto
(collectively, the “Indemnified Liabilities”); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence, bad faith or willful misconduct of such Indemnitee or
(y) any proceedings between or among Indemnitees (other than any claims against
an Indemnitee in its capacity as Administrative Agent, Arranger, Syndication
Agent, Documentation Agent or similar role under any Facility) that does not
involve any act or omission of the Borrower or any of its Subsidiaries.


169

--------------------------------------------------------------------------------







(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity; provided that in respect of the proviso in
subclause (b) above, it is understood and agreed that any action taken by the
Administrative Agent (and any sub-agent thereof) and/or any of its Related
Parties in accordance with the directions of the Required Lenders or any other
appropriate group of Lenders pursuant to Section 10.01 shall not be deemed to
constitute gross negligence or willful misconduct for purposes of such proviso.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of the Administrative Agent, any Lender or any L/C
Issuer, the termination of the Aggregate Commitments, the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations, the termination of the Commitments and the
termination of this Agreement.


170

--------------------------------------------------------------------------------







Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (x) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and (y) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees and the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans (including such Lender’s
participations in L/C Obligations and Swing Line Loans) of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 (and whole multiples of
$1,000,000 in excess thereof), in the case of any assignment in respect of the
Revolving Credit Facility, or $1,000,000 (and whole multiples of $1,000,000 in
excess thereof), in the case of any assignment in respect of the Term Loans,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.


171

--------------------------------------------------------------------------------







(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof in the case of assignments of any Term
Loans and ten (10) Business Days after having received notice thereof in the
case of assignments of the Revolving Credit Facility;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (2) any Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and


172

--------------------------------------------------------------------------------







(C)    the consent of the L/C Issuers and the Swing Line Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of any Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, except as
provided below in clause (vii) or (B) to a Defaulting Lender, a Disqualified
Lender or any Person who, upon becoming a Lender hereunder, would constitute any
of the foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Borrower Purchases. Notwithstanding anything to the contrary contained
in this Section 10.06 or any other provision of this Agreement, so long as no
Event of Default has occurred and is continuing or would result therefrom, the
Borrower may repurchase outstanding Term Loans of any Facility on the following
basis:
(A)    the Borrower may conduct one or more auctions (each, an “Auction”) to
repurchase all or any portion of the applicable Term Loans of a given Class
(such Term Loans, the “Offer Loans”) of Term Lenders; provided that (1) the
Borrower delivers to the Administrative Agent (for distribution to all Lenders
holding Term Loans of such Class) a notice of the aggregate principal amount of
the Offer Loans that will be subject to such Auction no later than 12:00 p.m. at
least five Business Days (or such shorter period as may be agreed to by the
Administrative Agent) in advance of a proposed consummation date of such Auction
indicating (a) the date on which the Auction will conclude, (b) the maximum
principal amount of the Offer Loans the Borrower is willing to purchase in the
Auction and (c) the range of discounts to par at which the Borrower would be
willing to repurchase the Offer Loans; (2) the minimum dollar amount of the
Auction shall be no less than $10,000,000 or whole multiples of $1,000,000 in
excess thereof; (3) the Borrower shall hold the Auction open for a minimum
period of three Business Days; (4) a Lender who elects to participate in the
Auction may choose to tender all or part of such Lender’s Offer Loans; (5) the
Auction shall be made to the Lenders holding the Offer Loans (and purchases of
Offer Loans held by Lenders who elect to participate shall be made by the
Borrower) on a pro rata basis in accordance with the respective principal amount
then due and owing to the applicable Term Lenders; and (6) the Auction shall be
conducted pursuant to such procedures as the Administrative Agent may establish
which are consistent with this Section 10.06 and are reasonably acceptable to
the Borrower, which procedures must be followed by a Lender in order to have its
Offer Loans repurchased;


173

--------------------------------------------------------------------------------







(B)    with respect to all repurchases made pursuant to this Section 10.06, (1)
the Borrower shall pay to the applicable selling Lender all accrued and unpaid
interest, if any, on the repurchased Offer Loans to the date of repurchase of
such Offer Loans, (2) such repurchases shall not be deemed to be optional
prepayments pursuant to Section 2.05(a), (3) the amount of the Loans so
repurchased shall be applied on a pro rata basis to reduce the scheduled
remaining installments of principal on the Offer Loans, and (4) the purchase
consideration for such Auction shall in no event be funded with the proceeds of
Revolving Credit Loans; and
(C)    following a repurchase pursuant to this Section 10.06, the Offer Loans so
repurchased shall, without further action by any Person, be deemed cancelled for
all purposes and no longer outstanding (and may not be resold) for all purposes
of this Agreement and all the other Loan Documents, including, but not limited
to (1) the making of, or the application of, any payments to the Lenders under
this Agreement or any other Loan Document, (2) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (3) the determination of Required Lenders, or for
any similar or related purpose, under this Agreement or any other Loan Document.
In connection with any Term Loans repurchased and cancelled pursuant to this
Section 10.06, the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


174

--------------------------------------------------------------------------------







Subject to acceptance and recording in the Register thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Upon its
receipt of a duly completed and executed Assignment and Assumption, the
Administrative Agent shall record the information contained therein in the
Register. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register is intended to cause each
Loan and other obligation hereunder to be in registered form within the meaning
of Section 5f.103-1(c) of the United States Treasury Regulations and Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version)
and within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
The Register shall be available for inspection by the Borrower and any Lender
(with respect to such Lender’s entry), at any reasonable time and from time to
time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Swing Line Lender, any L/C Issuer or the
Administrative Agent, sell participations to any Person (other than a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person), a Defaulting Lender or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Lenders and the L/C Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.


175

--------------------------------------------------------------------------------







Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (ii) of the
first proviso to Section 10.01 requiring the consent of each Lender affected
thereby and that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided, further that such agreement or instrument shall provide
that the Participant understands that the value of the loan asset (including
Participant’s pro rata share thereof) may increase or decrease based on
fluctuations in currency exchange rates and agrees that any losses (gains)
experienced as a result of changes in currency exchange rates shall be shared by
such Participant in accordance with the Participant’s pro rata share. To the
extent permitted by law, each Participant shall also be entitled to the benefits
of Section 10.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an
non-fiduciary agent of the Borrower (such agency being solely for Tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under United States Treasury Regulations Section 5f.103-1(c)
and Proposed Treasury Regulations Section 1.163-5(b) (or, in each case, any
amended or successor version) and within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. A
Participant shall be entitled to the benefits of Section 3.01 if such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.01(e) as though it were a Lender (provided that all forms required under
Section 3.01(e) shall instead be delivered to the applicable Lender).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


176

--------------------------------------------------------------------------------







(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender serving as an L/C Issuer or the Swing Line Lender assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to subsection
(b) above, such Lender may, (i) upon 30 days’ notice to the Borrower and the
other Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as the Swing Line Lender. In the event of any such resignation
as L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Revolving Credit Lenders a successor L/C Issuer or Swing Line
Lender hereunder if such Revolving Credit Lender is willing to act in such
capacity; provided, however, that no failure by the Borrower to appoint any such
successor shall affect the resignation of the retiring entity as L/C Issuer or
Swing Line Lender, as the case may be. If any entity serving as L/C Issuer
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the entity serving as Swing Line Lender resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender and the acceptance of such
appointment by such successor, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such L/C Issuer with respect to such Letters of Credit.
(h)    Disqualified Lenders.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning or
transferring Lender entered into a binding agreement to sell and assign, or
grant a participation in, all or a portion of its rights and obligations under
this Agreement, as applicable, to such Person. For the avoidance of doubt, no
assignment or participation shall be retroactively invalidated pursuant to this
Section 10.06(h) if the Trade Date therefor occurred prior to the assignee’s or
participant’s becoming a Disqualified Lender.
(ii)    The Administrative Agent and each assignor of a Loan or Commitment or
seller of a participation hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender or Participant in the relevant Assignment
and Assumption or participation agreement, as applicable, that such assignee or
purchaser is not a Disqualified Lender. The Administrative Agent shall have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
provide the list of Disqualified Lenders to each Lender upon request. Subject to
Section 10.06(h)(iii), any assignment by a Lender to a Disqualified Lender in
violation of this Section 10.06(h) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation of such rights and
obligations in accordance with Section 10.06(d), provided that such treatment
shall not relieve any assigning Lender from any liabilities arising as a
consequence of its breach of this Agreement.


177

--------------------------------------------------------------------------------







(iii)     If any assignment or participation is made to any Disqualified Lender
without the Borrower’s prior written consent in violation of clause (i) above,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) terminate any Revolving
Credit Commitment of such Disqualified Lender and repay all obligations of the
Borrower owing to such Disqualified Lender in connection with such Revolving
Credit Commitment or in accordance with and subject to the provisions of Section
10.13, require such Disqualified Lender to assign and delegate all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 or Section 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee as if such Disqualified Lender
were required to do so pursuant to Section 10.13, (B) in the case of Term Loans
held by a Disqualified Lender, purchase or prepay such Term Loans by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such Term Loans and or (C) in the case of
Term Loans, require such Disqualified Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 10.06)
all of its interest, rights and obligations under this Agreement to one or more
Eligible Assignees that agrees to such assignment in writing at a price equal to
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such interests, rights and obligations.
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (1) will not have the right to (x) receive information,
reports or other materials provided to the Administrative Agent or the Lenders
by the Borrower or any of its Subsidiaries, the Administrative Agent or any
other Lender, (y) attend or participate (including by telephone) in meetings
attended by any of the Lenders and/or the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (2) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented to such matter in the same
proportion as the Lenders that are not Disqualified Lenders consented to such
matter; provided, however, that any Disqualified Lender’s consent shall be
required for any amendment, waiver or other modification described in clause (c)
of Section 10.01 with respect to any increase to the Commitments of such
Disqualified Lender, and (y) for purposes of voting on any plan of
reorganization pursuant to Section 1126 of the Bankruptcy Code of the United
States or any similar plan or proposal under any other Debtor Relief Law with
respect to the Borrower or any of its Subsidiaries, each Disqualified Lender
hereby agrees (1) not to vote on such plan, (2) if such Disqualified Lender does
vote on such plan notwithstanding the restriction in the immediately foregoing
clause (1), such vote will be deemed not to be in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code of the United
States (or any similar provision in any other similar federal, state or foreign
law affecting creditor’s rights, including any Debtor Relief Law), and such vote
shall not be counted in determining whether the applicable class has accepted or
rejected such plan in accordance with Section 1126(c) of the Bankruptcy Code of
the United States (or any similar provision in any other similar federal, state
or foreign law affecting creditor’s rights including any Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).


178

--------------------------------------------------------------------------------







(v)    Notwithstanding anything to the contrary in this Agreement, the Loan
Parties and the Lenders acknowledge and agree that in no event shall the
Administrative Agent or any of its Affiliates or Related Parties be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent shall not ‎(x) be obligated to ascertain, monitor or inquire as to whether
any Lender or Participant or prospective Lender or Participant is a Disqualified
‎Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any ‎Disqualified Lender.
Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), in which case each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to inform the Borrower promptly thereof prior
to such disclosure to the extent not prohibited by law, rule or regulation, as
applicable (except with respect to any audit or examination conducted by bank
accountants or any governmental or regulatory authority exercising examination
or regulatory authority over the Administrative Agent, such Lender or such L/C
Issuer) and to use commercially reasonable efforts to ensure that any such
information so disclosed is accorded confidential treatment, (c) pursuant to the
order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process or to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, in which case each of
the Administrative Agent, the Lenders and the L/C Issuers agrees to inform the
Borrower promptly thereof prior to such disclosure to the extent not prohibited
by law, rule or regulation, as applicable (except with respect to any audit or
examination conducted by bank accountants or any governmental or regulatory
authority exercising examination or regulatory authority over the Administrative
Agent, such Lender or such L/C Issuer) and to use commercially reasonable
efforts to ensure that any such information so disclosed is accorded
confidential treatment, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower, (h) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Restricted Subsidiaries or any Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to any Facility or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, (y)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or (z) is independently developed by the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates without
reliance on any confidential Information of the Borrower and its Subsidiaries.
In addition, each of the Administrative Agent, the Lenders and the L/C Issuers
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, the Lenders and the
L/C Issuers in connection with the administration of this Agreement, the other
Loan Documents and the Credit Extensions.


179

--------------------------------------------------------------------------------







Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include MNPI concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of MNPI and (c) it will handle such MNPI in accordance with
applicable Law, including United States Federal and state securities Laws.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
all other rights and remedies (including other rights of setoff) that such
Lender, such L/C Issuer or their respective Affiliates may have under applicable
Law or otherwise. Each Lender and L/C Issuer agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


180

--------------------------------------------------------------------------------







Section 10.09    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the unpaid principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or any Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
optional prepayments and the effects thereof and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Fee
Letters and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 10.11    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each Lender and each L/C Issuer, regardless of any
investigation made by the Administrative Agent, any Lender or any L/C Issuer or
on their behalf and notwithstanding that the Administrative Agent, any Lender or
any L/C Issuer may have had notice or knowledge of any Default at the time of
any Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation (other than contingent indemnification obligations
as to which no claim has been asserted and obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) hereunder shall
remain unpaid or unsatisfied, any Commitment remains in effect or any Letter of
Credit shall remain outstanding.


181

--------------------------------------------------------------------------------







Section 10.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, then, to the
fullest extent permitted by law, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
Section 10.13    Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender shall have not consented to any
proposed amendment, modification, termination, waiver or consent requiring the
consent of all Lenders or all affected Lenders as contemplated by Section 10.01
and the consent of the Required Lenders, the Required Revolving Credit Lenders
or the Required Facility Lenders, as applicable, has been obtained, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and Section 3.04) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, L/C Advances, funded participations in Swing
Line Loans, if any, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal, L/C Advances, funded participations in Swing Line Loans, if any, and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and


182

--------------------------------------------------------------------------------







(e)    in the case of any such assignment resulting from a Lender becoming a
non-consenting Lender, the applicable assignee shall have consented to the
applicable amendment, modification, termination, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender and L/C Issuer hereby agrees and acknowledges that,
with regard to any Assignment and Assumption necessary to effectuate any
assignment of such Lender’s or L/C Issuer’s interests hereunder in the
circumstances contemplated by this Section 10.13, consent to such Assignment and
Assumption shall have been deemed to have been given if such Lender or L/C
Issuer has not responded within one Business Day of a request for such consent.
Section 10.14    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ALL CLAIMS
OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THERETO OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE HEREOF OR THEREOF OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    Waiver of Venue. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


183

--------------------------------------------------------------------------------







(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.16    California Judicial Reference. If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.
Section 10.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents and the Lenders, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each of the Arrangers, the
Syndication Agents, the Documentation Agents and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any of the Arrangers, the
Syndication Agents, the Documentation Agents or the Lenders has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and each of the
Arrangers, the Syndication Agents, the Documentation Agents and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any of the Arrangers, the Syndication
Agents, the Documentation Agents or the Lenders has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and each of the Arrangers, the Syndication
Agents, the Documentation Agents and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


184

--------------------------------------------------------------------------------







Section 10.18    Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions or in any amendment or other modification
hereof (including waivers and consents)) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
Section 10.19    USA PATRIOT Act. Each Lender and each L/C Issuer that is
subject to the Act and the Administrative Agent (for itself and not on behalf of
any Lender or L/C Issuer) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) and the Beneficial Ownership Regulation, it
is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name, tax
identification number and address of the Borrower and each Guarantor and other
information that will allow such Lender or L/C Issuer or the Administrative
Agent, as applicable, to identify the Borrower and each Guarantor in accordance
with the Act and the Beneficial Ownership Regulation. The Borrower shall, and
shall cause each Guarantor to, promptly following a request by the
Administrative Agent or any Lender or L/C Issuer, provide all documentation and
other information that the Administrative Agent or L/C Issuer or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act and the Beneficial Ownership Regulation.


185

--------------------------------------------------------------------------------







Section 10.20    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. The provisions of this Section
10.20 shall survive the payment in full of the Obligations, the termination of
the Commitments and the termination of this Agreement.
Section 10.21    Pari Passu Intercreditor Agreement. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document: (i) the Liens
granted to the Administrative Agent in favor of the Secured Parties pursuant to
the Loan Documents and the exercise of any right related to any Collateral shall
be subject, in each case, to the terms of the Pari Passu Intercreditor Agreement
(if in effect), (ii) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of
the Pari Passu Intercreditor Agreement, on the other hand, the terms and
provisions of the Pari Passu Intercreditor Agreement shall control and
(iii) each Lender and L/C Issuer (A) authorizes the Administrative Agent to
execute the Pari Passu Intercreditor Agreement on behalf of such Lender and L/C
Issuer, and (B) agrees to be bound by the terms of the Pari Passu Intercreditor
Agreement and agrees that any action taken by the Administrative Agent under the
Pari Passu Intercreditor Agreement shall be binding upon such Lender and L/C
Issuer.
Section 10.22    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and


186

--------------------------------------------------------------------------------







(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
Section 10.23    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support,” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support; and
(b)    As used in this Section 10.23, the following terms have the following
meanings:


187

--------------------------------------------------------------------------------







“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section 10.24    Restatement of the Original Credit Agreement.
The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto:
(a)    the Original Credit Agreement shall be deemed to be amended and restated
in its entirety in the form of this Agreement;
(b)    all Obligations under and as defined in the Original Credit Agreement
(the “Existing Obligations”) outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to be Obligations outstanding
hereunder; and
(c)    all references in the other Loan Documents to the Original Credit
Agreement shall be deemed to refer to this Agreement.
The parties acknowledge and agree that this Agreement and the other applicable
Loan Documents do not constitute a novation, payment and reborrowing or
termination of the Existing Obligations and that all such Existing Obligations
are in all respects continued and outstanding as Obligations under this
Agreement.


[Remainder of page intentionally left blank]






188

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Jeff A. Zadoks
 
Name:
Jeff A. Zadoks
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 











SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
BARCLAYS BANK PLC, as Administrative Agent, an
L/C Issuer, the Swing Line Lender and a Lender
 
 
 
 
By:
/s/ Sydney G. Dennis
 
Name:
Sydney G. Dennis
 
Title:
Director
 
 
 







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
BANK OF AMERICA, N.A., as an L/C Issuer and a
Lender
 
 
 
 
By:
/s/ David H. Strickert
 
Name:
David H. Strickert
 
Title:
Managing Director
 
 
 







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
CITIBANK, N.A., as a Lender
 
 
 
 
By:
/s/ Michael V. Moore
 
Name:
Michael V. Moore
 
Title:
Director and Vice President
 
 
 







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------










 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender
 
 
 
 
By:
/s/ Doreen Barr
 
Name:
Doreen Barr
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
By:
/s/ Komal Shah
 
Name:
Komal Shah
 
Title:
Authorized Signatory







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
JPMORGAN CHASE BANK, N.A., as an L/C Issuer
and a Lender
 
 
 
 
By:
/s/ Brendan Korb
 
Name:
Brendan Korb
 
Title:
Vice President
 
 
 







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
WELLS FARGO BANK, N.A., as an L/C Issuer and a
Lender
 
 
 
 
By:
/s/ Mark Holm
 
Name:
Mark Holm
 
Title:
Managing Director
 
 
 









SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
BANK OF MONTREAL, as a Lender
 
 
 
 
By:
/s/ Andrew Berryman
 
Name:
Andrew Berryman
 
Title:
Vice President
 
 
 







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
COÖPERATIEVE RABOBANK, U.A., NEW YORK
BRANCH, as a Lender
 
 
 
 
By:
/s/ Bradley A. Pierce
 
Name:
Bradley A. Pierce
 
Title:
Managing Director
 
 
 
 
 
 
 
By:
/s/ Shane Koonce
 
Name:
Shane Koonce
 
Title:
Executive Director







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
DEUTSCHE BANK AG NEW YORK BRANCH, as a
Lender
 
 
 
 
By:
/s/ Yumi Okabe
 
Name:
Yumi Okabe
 
Title:
Vice President
 
 
 
 
 
 
 
By:
/s/ Philip Tancorra
 
Name:
Philip Tancorra
 
Title:
Associate







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
By:
/s/ Annie Carr
 
Name:
Annie Carr
 
Title:
Authorized Signatory







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
MORGAN STANLEY SENIOR FUNDING, INC., as
a Lender
 
 
 
 
By:
/s/ Alysha Salinger
 
Name:
Alysha Salinger
 
Title:
Vice President







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
By:
/s/ John Flores
 
Name:
John Flores
 
Title:
Authorized Signatory







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
TRUIST BANK (as successor by merger to SunTrust
Bank), as a Lender
 
 
 
 
By:
/s/ Johnetta Bush
 
Name:
Johnetta Bush
 
Title:
Director









SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
COBANK, ACB, as a Lender
 
 
 
 
By:
/s/ James J. Frankle
 
Name:
James J. Frankle
 
Title:
Managing Director







SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
PNC BANK, NATIONAL ASSOCIATION, as an L/C
Issuer and a Lender
 
 
 
 
By:
/s/ Daniel J. Miller
 
Name:
Daniel J. Miller
 
Title:
Senior Vice President









SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)

--------------------------------------------------------------------------------








 
UBS AG, STAMFORD BRANCH, as a Lender
 
 
 
 
By:
/s/ Darlene Arias
 
Name:
Darlene Arias
 
Title:
Director
 
 
 
 
 
 
 
By:
/s/ Houssem Daly
 
Name:
Houssem Daly
 
Title:
Associate Director





SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (POST HOLDINGS,
INC.)